


Exhibit 10.5

--------------------------------------------------------------------------------















MEZZANINE LOAN AGREEMENT


between


110 WILLIAM MEZZ, LLC,
as Borrower


and


PEARLMARK MEZZANINE REAL TY PARTNERS III, L.L.C.,
and
TMRP III CO-INVESTMENT, L.L.C.,


collectively, as Lender






Dated as of June 11, 2012

























--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




Table of Contents


 
 
 
Page
 
ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
2


 
Section 1.1.
Definitions
2


 
Section 1.2.
Principles of Construction
24


ARTICLE II
THE LOAN
25


 
Section 2.1.
The Loan
25


 
Section 2.2.
Interest Rate
26


 
Section 2.3.
Loan Payments
26


 
Section 2.4.
Prepayments
27


 
Section 2.5.
Defeasance
29


 
Section 2.6.
Release of Property
32


 
Section 2.7.
Clearing Account/Cash Management Account/Cash Management
32


ARTICLE III
REPRESENTATIONS AND WARRANTIES
34


 
Section 3.1.
Borrower Representations
34


 
Section 3.2.
Survival of Representations
50


ARTICLE IV
BORROWER COVENANTS
50


 
Section 4.1.
Borrower Affirmative Covenants
50


 
Section 4.2.
Borrower Negative Covenants
64


ARTICLE V
INSURANCE, CASUALTY AND CONDEMNATION
69


 
Section 5.1.
Insurance
69


 
Section 5.2.
Casualty and Condemnation
70


 
Section 5.3.
Restoration
71


ARTICLE VI
RESERVE FUNDS AND CASH MANAGEMENT
72


 
Section 6.1.
Required Repair Funds
72


 
Section 6.2.
Tax Funds
72


 
Section 6.3.
Insurance Funds
72


 
Section 6.4.
Capital Expenditure Funds
73


 
Section 6.5.
Rollover Funds
73


 
Section 6.6.
Mortgage Loan Excess Cash Flow Funds
73


 
Section 6.7.
Mezzanine Loan Excess Cash Flow Funds
74


 
Section 6.8.
Rent Abatement Reserve Funds
74


 
Section 6.9.
Reserve Funds
74


 
Section 6.10.
Provisions Regarding Letters of Credit
76


ARTICLE VII
PROPERTY MANAGEMENT
76


 
Section 7.1.
Management Agreement
77




i

--------------------------------------------------------------------------------




Table of Contents
(continued)


 
 
 
Page
 
 
Section 7.2.
Prohibition Against Termination or Modification
77


 
Section 7.3.
Replacement of Manager
78


 
Section 7.4.
Matters Concerning Manager
78


ARTICLE VIII
TRANSFERS
78


 
Section 8.1.
Transfer or Encumbrance of Property
78


 
Section 8.2.
Permitted Transfers of Interests in Borrower
82


 
Section 8.3.
Insolvency Opinion
83


ARTICLE IX
SALE AND SECURITIZATION OF MORTGAGE
84


 
Section 9.1.
Sale of Mortgage and Securitization
84


 
Section 9.2.
Securitization Indemnification
88


 
Section 9.3.
Limitation on Obligations
92


ARTICLE X
DEFAULTS
92


 
Section 10.1.
Event of Default
92


 
Section 10.2.
Remedies
95


 
Section 10.3.
Right to Cure Defaults
97


 
Section 10.4.
Remedies Cumulative
97


ARTICLE XI
MISCELLANEOUS
97


 
Section 11.1.
Successors and Assigns
97


 
Section 11.2.
Lender's Discretion
98


 
Section 11.3.
Governing Law
98


 
Section 11.4.
Modification, Waiver in Writing
99


 
Section 11.5.
Delay Not a Waiver
100


 
Section 11.6.
Notices
100


 
Section 11.7.
Trial by Jury
101


 
Section 11.8.
Headings
101


 
Section 11.9.
Severability
102


 
Section 11.10.
Preferences
102


 
Section 11.11.
Waiver of Notice
102


 
Section 11.12.
Remedies of Borrower
102


 
Section 11.13.
Expenses; Indemnity
102


 
Section 11.14.
Schedule Incorporated
104


 
Section 11.15.
Offsets, Counterclaims and Defenses
104


 
Section 11.16.
No Joint Venture or Partnership
104


 
Section 11.17.
Publicity
104


 
Section 11.18.
Waiver of Marshalling of Assets
104


 
Section 11.19.
Waiver of Offset/Defenses/Counterclaims
104


 
Section 11.20.
Conflict; Construction of Documents; Reliance
104


 
Section 11.21.
Brokers and Financial Advisors
105




ii

--------------------------------------------------------------------------------




Table of Contents
(continued)


 
 
 
Page
 
 
Section 11.22.
Exculpation
105


 
Section 11.23
Prior Agreements
109


 
Section 11.24.
Servicer
109


 
Section 11.25.
Joint and Several Liability
110


 
Section 11.26.
Creation of Security Interest
110


 
Section 11.27.
Intentionally Omitted
110


 
Section 11.28.
Set-Off
110


 
Section 11.29.
Component Notes
110


 
Section 11.30.
New Mezzanine Loan
111


 
Section 11.31.
Approvals; Third Parties; Conditions
112


 
Section 11.32.
Limitation on Liability of Lender's Officers, Employees, etc
113


 
Section 11.33.
Certain Additional Rights of Lender (VCOC)
113


 
Section 11.34.
Waiver of Rights, Defenses and Claims
114


 
Section 11.35.
Intercreditor Agreement
114


 
Section 11.3.6.
Discussions with Mortgage Lender
114


 
Section 11.37.
Independent Approval Rights
114


 
Section 11.38.
Direction of Mortgage Borrower or with Respect to the Property
115


 
Section 11.39.
Compliance with Mortgage Loan Documents
115


 
Section 11.40.
Mortgage Loan Defaults
115


 
Section 11.41.
Mortgage Loan Estoppels
116


 
Section 11.42.
No Amendments to Mortgage Loan Documents
117


 
Section 11.43.
Acquisition of the Mortgage Loan
117


 
Section 11.44.
Refinancing or Prepayment of the Mortgage Loan
118


 
Section 11.45.
Deed in Lieu of Foreclosure
118


 
 
 
 
 






iii

--------------------------------------------------------------------------------




SCHEDULES


Schedule I    -     Rent Roll
Schedule II    -     Reserved
Schedule III    -    Organizational Chart
Schedule IV    -    Reserved
Schedule V    -     Updated Information
Schedule VI    -    Material Agreements
Schedule VII    -    NYC Department of Building Violations
Schedule VIII    -    Leasing Exceptions



--------------------------------------------------------------------------------




MEZZANINE LOAN AGREEMENT
THIS MEZZANINE LOAN AGREEMENT, dated as of June 11, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
"Agreement"), between PEARLMARK MEZZANINE REAL TY PARTNERS III, L.L.C., a
Delaware limited liability company, and TMRP Ill CO-INVESTMENT, L.L.C., a
Delaware limited liability company, each having an address at c/o Pear~k Real
Estate Partners, 200 West Madison Street, Suite 3200, Chicago, Illinois 60606
(together with its successors and assigns, collectively, "Lender"), and 110
WILLIAM MEZZ, LLC, a Delaware limited liability company, having an address at
c/o Swig Equities, LLC, 110 William Street, 1st Floor, New York, New York 10038
(together with its permitted successors and assigns, collectively, "Borrower").
All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.
W I T N E S S E T H :
WHEREAS, UBS Real Estate Securities Inc., in its capacity as mortgage lender
("Mortgage Lender"), has made a mortgage loan in the original principal amount
of $141,500,000.00 (the "Mortgage Loan") to 110 William, LLC, a Delaware limited
liability company ("Mortgage Borrower"), pursuant to that certain Loan
Agreement, dated as of the date hereof, by and among Mortgage Borrower and
Mortgage Lender (as amended, supplemented or otherwise modified from time to
time, the "Mortgage Loan Agreement"), and secured by, among other things, that
certain Consolidated, Amended and Restated Mortgage and Security Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the "Security Instrument"), by Mortgage Borrower in favor of
Mortgage Lender pursuant to which Mortgage Borrower has granted to Mortgage
Lender a first priority security interest on, among other things, the real
property and other collateral as more fully described in the Security Instrument
(collectively, the "Property");
WHEREAS, Borrower is the legal and beneficial owner of all of the equity
interests in Mortgage Borrower, consisting of 100% of the limited liability
company interests therein;
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Pledge and Security
Agreement (Mezzanine Loan), dated as of the date hereof, in favor of Lender (as
amended, supplemented or otherwise modified from time to time, the "Pledge
Agreement"), pursuant to which Borrower has granted to Lender a first priority
security interest in the Collateral (as hereinafter defined) as collateral
security for the Debt (as hereinafter defined); and
WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the other Loan Documents and based upon the representations,
warranties, covenants and undertakings of Borrower herein and therein contained,
Lender is willing to make the Loan to Borrower.



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.     Definitions. For all purposes of this Agreement, except as
otherwise expressly provided:
"Acceptable Accounting Basis" shall mean GAAP, income tax basis or such other
accounting basis selected by Borrower and reasonably acceptable to Lender, in
each case, which accounting basis shall be consistently applied.
"Accounts" shall mean, collectively, the Mezzanine Deposit Account, the
Mezzanine Loan Excess Cash Flow Account and any other account now or hereafter
established by this Agreement or the other Loan Documents.
"Act" shall have the meaning set forth in Section 3.l.24(s) hereof.
"Affiliate" shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns ten percent (10%) or more of legal, beneficial or economic
interests in such Person, (ii) is in control of, is controlled by or is under
common ownership or control with such Person, (iii) is a director or officer of
such Person or of an Affiliate of such Person and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person. As used in this
definition, the term "control" means the possession, directly or indirectly, of
tlie power to direct or cause the direction of the management, policies or
activities of a Person, whether through ownership of voting securities, by
contract or otherwise and the terms "controlled" and "controlling" shall have
correlative meanings.
"Affiliated Manager" shall mean any Manager that is an Affiliate of Mortgage
Borrower, Borrower, Sole Member or Guarantor.
"Agreement" shall have the meaning set forth in the introductory paragraph
hereto.
"Alteration Threshold" shall mean $1,450,000.00.
"Annual Budget" shall mean the operating and capital budget for the Property
prepared by Mortgage Borrower in accordance with Section 4.1.6(h) hereof for the
applicable period or Fiscal Year.
"Approved Annual Budget" shall have the meaning set forth in Section 4.1.6(h)
hereof.
"Assignment of Leases" shall have the meaning set forth in the Mortgage Loan
Agreement.

2

--------------------------------------------------------------------------------




"Award" shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.
"Bankruptcy Action" shall mean, with respect to any Person, (i) such Person
filing a voluntary petition under the Bankruptcy Law; (ii) the filing of an
involuntary petition against such Person under the Bankruptcy Law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
against such Person; (iii) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Law; (iv) such Person consenting to
or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of the
Property or the Collateral; or (v) such Person making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.
"Bankruptcy Law" shall mean the U.S. Bankruptcy Code, any other federal, state
or foreign bankruptcy or insolvency law and any comparable foreign laws relating
to bankruptcy, insolvency or creditors' rights.
"Borrower" shall have the meaning set forth in the introductory paragraph
hereto.
"Borrower's Recourse Liabilities" shall have the meaning set forth in Section
11.22 hereof.
"Broker" shall have the meaning set forth in Section 11.21 hereof.
"Business Day" shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, or (ii) the state where the servicing offices of the Servicer
are located.
"Capital Expenditure Account" shall have the meaning set forth in the Mortgage
Loan Agreement.
"Capital Expenditure Funds" shall have the meaning set forth in the Mortgage
Loan Agreement.
"Capital Expenditures" shall mean, for any period, the amounts expended for
items required to be capitalized under an Acceptable Accounting Basis (including
expenditures for replacements, building improvements, major repairs, alterations
to the Property, tenant improvements and leasing commissions).
"Cash Management Account" shall have the meaning set forth in Section 2.7.2
hereof
"Cash Management Agreement" shall mean that certain Cash Management Agreement,
dated as of the date hereof, among Mortgage Lender, Mortgage Borrower, Manager,
and Cash Management Bank, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

3

--------------------------------------------------------------------------------




"Cash Management Bank" shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution acting as Cash Management Bank under the Cash Management
Agreement.
"Casualty" shall mean any casualty, damage or injury, by fire or otherwise, to
the Property or any part thereof.
"Cause" shall mean, with respect to an Independent Director, (i) any acts or
omissions by such Independent Director that constitute systematic, persistent or
willful disregard of such Independent Director's duties, or (ii) such
Independent Director has been indicted or convicted for any crime or crimes of
moral turpitude or dishonesty or for any violation of any Legal Requirements.
"Clearing Account" shall have the meaning set forth in Section 2.7.1 hereof.
"Clearing Account Agreement" shall mean that certain Deposit Account Control
Agreement, dated as of the date hereof, among Mortgage Lender, Mortgage Borrower
and Clearing Bank, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
''Clearing Bank" shall mean Wells Fargo Bank, National Association, a national
banking association, or any successor Eligible Institution acting as Clearing
Account Bank under the Clearing Account Agreement.
"Closing Date" shall mean the date hereof.
''Code" shall mean the Internal Revenue Code of 1986, as amended and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
"Collateral" shall mean the "Collateral" as such term is defined in the Pledge
Agreement and shall also include all amounts on deposit in any Account and any
and all other property or collateral in which Lender is granted a security
interest under any of the Loan Documents, in each case whether existing on the
date hereof or hereafter pledged or assigned to Lender.
"Condemnation" shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
"Contested Foreclosure" shall have the meaning set forth in Section l 1.22(xvii)
hereof.
''Contractual Obligation" shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.

4

--------------------------------------------------------------------------------




"Covered Disclosure Information" shall have the meaning set forth in Section
9.2(b) hereof.
"Debt" shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon, and all other sums due to Lender in respect of the
Loan under the Note, this Agreement or any other Loan Document.
"Debt Service" shall mean, with respect to any particular period of time, the
aggregate amount of scheduled principal and interest payments due and payable
under the Note and this Agreement.
"Debt Service Coverage Ratio" shall have the meaning set forth in the Mortgage
Loan Agreement.
"Default" shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
"Default Rate" shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) four percent (4%) above the
Interest Rate.
"Defeasance Collateral" shall mean, in connection with the Defeasance Event,
U.S. Obligations which provide payments (i) on or prior to, but as close as
possible to, the Business Day immediately preceding all scheduled Monthly
Payment Dates and other scheduled payment dates, if any, under the Note after
the Defeasance Date upon which payments are required under the Note and this
Agreement, and (ii) in amounts equal to the scheduled payments due on such
Monthly Payment Dates or other scheduled payment dates under the Note and this
Agreement (including, without limitation, scheduled payments of principal,
interest, servicing fees (if any), and any other amounts due under the Loan
Documents on such Monthly Payment Dates or other scheduled payment dates);
provided that the Note shall be deemed, for purposes of this definition, to be
due and payable and shall be prepaid in full on the Open Prepayment Commencement
Date (such scheduled payments, collectively, the "Scheduled Defeasance
Payments").
"Defeasance Collateral Account" shall have the meaning set forth in Section
2.5.2 hereof.
"Defeasance Date" shall have the meaning set forth in Section 2.5.l(a) hereof.
"Defeasance Event" shall have the meaning set forth in Section 2.5.1 hereof.
"Defeasance Security Agreement" shall mean a pledge and security agreement in
form and substance that would be satisfactory to a prudent lender pursuant to
which Borrower grants Lender a perfected, first priority security interest in
the Defeasance Collateral Account and the Defeasance Collateral.
"Disclosure Documents" shall mean, collectively, any written materials used or
provided to any prospective investors and/or NRSROs in connection with any
public offering or

5

--------------------------------------------------------------------------------




private placement in connection with a Securitization (including, without
limitation, a prospectus, prospectus supplement, private placement memorandum,
offering memorandum, offering circular, term sheet, road show presentation
materials or other offering documents, marketing materials or information
provided to prospective investors), in each case in preliminary or final form
and including any amendments, supplements, exhibits, annexes and other
attachments thereto.
"Distributions" shall have the meaning set forth in Section 4.2.17(a) hereof.
"Eligible Account" shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody's rating of at
least "Baa3" and that, in the case of a state chartered depository institution
or trust company, is subject to regulations substantially similar to 12 C.F.R.
§9.lO(b), having in either case a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
"Eligible Institution" shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least "A-1" by S&P,
"P-1" by Moody's, and "F-1" by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of Letters of Credit or
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least "A+" by S&P, "A2" by
Moody's and "AA-" by Fitch.
"Environmental Indemnity" shall mean that certain Environmental Indemnity
Agreement (Mezzanine Loan), dated as of the date hereof, executed by Borrower
and Guarantor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
"Environmental Law" shall have the meaning set forth in the Environmental
Indemnity.
"ERISA" shall have the meaning set forth in Section 4.2.10 hereof.
"ESA" shall have the meaning set forth in Section 3.1.50(d) hereof.
"Event of Default" shall have the meaning set forth in Section 10.1 hereof.
"Excess Cash Flow Account" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Exchange Act" shall have the meaning set forth in Section 9.2(a) hereof.

6

--------------------------------------------------------------------------------




"Exchange Act Filing" shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.
"Executive Order" shall mean an Executive Order of the President of the United
States of America.
"Extraordinary Expense" shall have the meaning set forth in Section 4.l.6(h)
hereof.
"Fiscal Year" shall mean each twelve (12) month period commencing on January
land ending on December 31 during each year of the Term.
"Fitch" shall mean Fitch, Inc.
"GAAP" shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
"Government Lists" shall mean, collectively, (i) the Specially Designated
Nationals and Blocked Persons Lists maintained by OF AC, (ii) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OF AC, and (iii) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order.
"Governmental Authority" shall mean any court, agency, board, bureau,
commission, department, office or other authority of any nature whatsoever of
any governmental unit (foreign, federal, state, county, district, municipal,
city or otherwise) whether now or hereafter in existence.
"Gross Income from Operations" shall have the meaning set forth in the Mortgage
Loan Agreement.
"Guarantor" shall mean Kent M. Swig.
"Guaranty" shall mean, collectively, the Longwing Guaranty and the Swig
Guaranty.
"Hazardous Substances" shall have the meaning set forth in the Environmental
Indemnity.
"Immediate Family Member" shall have the meaning set forth in Section 8.2
hereof.

7

--------------------------------------------------------------------------------




"Improvements" shall have the meaning set forth in the granting clause of the
Security Instrument.
"Indebtedness" shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person (including, without limitation, for
borrowed money, for amounts drawn under a letter of credit, or for deferred
purchase price of property or services (including trade obligations) for which
such Person or its assets is liable), (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person pursuant to any agreement to purchase, to
provide funds for payment, to supply funds, or to invest in any Person, (iv) all
indebtedness or liabilities guaranteed by such Person, directly or indirectly,
(v) all obligations under leases that constitute capital leases for which such
Person is liable, and (vi) all obligations of such Person under interest rate
swaps, caps, floors, collars and other interest hedge agreements, in each case
whether such Person is liable contingently or otherwise, as obligor, guarantor
or otherwise, or in respect of which obligations such Person otherwise assures
any other Person against loss.
"Indemnified Liabilities" shall have the meaning set forth in Section 11.13(b)
hereof.
"Independent Director" shall have the meaning set forth in Section 3.l.24(o)
hereof.
"Insolvency Opinion" shall mean, as the context may require, (i) that certain
bankruptcy non-consolidation opinion letter, dated the date hereof, rendered by
Edwards Wildman Palmer LLP in connection with the Loan or (ii) any other
bankruptcy nonconsolidation opinion delivered to Lender in connection with the
Loan (including any bankruptcy non-consolidation opinion delivered to Lender
subsequent to the closing of the Loan in accordance with the Loan Documents).
"Insurance Account" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Insurance Funds" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Insurance Premiums" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Insurance Proceeds" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Intercreditor Agreement" shall mean that certain intercreditor agreement, dated
as of the date hereof, among Lender and Mortgage Lender, as such agreement may
be amended, modified, replaced and/or otherwise changed from time to time, and
which agreement (as the same may be modified, replaced, restated and/or
otherwise changed from time to time) may be on such terms as Lender and Mortgage
Lender agree in their respective sole discretion.

8

--------------------------------------------------------------------------------




"Interest Period" shall mean, with respect to any Monthly Payment Date, the
period commencing on the seventh (7th) day of the preceding calendar month and
terminating on the sixth (6th) day of the calendar month in which such Monthly
Payment Date occurs; provided however, that the initial Interest Period shall
begin on the Closing Date and shall end on the immediately following sixth (6th)
day of a calendar month.
"Interest Rate" shall mean a rate per annum equal to 9.50%.
"JV Agreement" shall mean that certain Amended and Restated Limited Liability
Company Agreement of 110 William Mezz Parent, LLC, dated March 31, 2005, as
amended by that certain First Amendment to Amended and Restated Limited
Liability Company Agreement, dated , 2005, and as further amended by that
certain Second Amendment to the Amended and Restated Limited Liability Company
Agreement, dated as of the date hereof.
"Land" shall have the meaning set forth in the granting clause of the Security
Instrument.
"Lease" shall mean any lease, sublease or subsublease (in each case, to the
extent of Mortgage Borrower's rights with respect thereto), letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, letting, license, concession or other agreement
and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.
"Legal Requirements" shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, demands and injunctions of Governmental Authorities affecting the Loan,
any Secondary Market Transactions with respect to the Loan, Borrower, Mortgage
Borrower, Guarantor, the Collateral or the Property or any part thereof or the
ownership, construction, alteration, use, management or operation of the
Property or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Securities Act, the Exchange Act, Regulation
AB, the rules and regulations promulgated pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, zoning and land use laws and the Americans
with Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all landmark preservation requirements,
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower or Mortgage Borrower, at any
time in force affecting Borrower, Mortgage Borrower, Guarantor, the Collateral
or the Property or any part thereof, including, without limitation, any which
may (i) require repairs, modifications or alterations in or to the Property or
any part thereof or (ii) in any way limit the use and enjoyment thereof.
"Lender" shall have the meaning set forth in the introductory paragraph hereto.
"Lender Indemnitees" shall mean (i) Lender and any designee of Lender, (ii) any
Affiliate of Lender that has filed any registration statement relating to a
Securitization or has

9

--------------------------------------------------------------------------------




acted as the sponsor or depositor in connection with such Securitization, (iii)
any Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser in connection with a Securitization, (iv) any other co-underwriters,
co-placement agents or co-initial purchasers in connection with a
Securitization, (v) each Person who controls (within the meaning of Section 15
of the Exchange Act) any Person described in any of the foregoing clauses, (vi)
any Person who is directly participating or will have directly participated in
the origination of the Loan, (vii) any Person who is directly participating or
will have directly participated in the servicing of the Loan, (viii) any Person
in whose name the Lien created by the Pledge Agreement and the other Loan
Documents are or will be filed, (ix) any Person who may hold or acquire or will
have held a full or partial interest in the Loan (including, but not limited to,
investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan evidenced for the benefit of third parties), (x) any Person who
holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan, (xi) any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender's assets
and business, and (xii) the respective officers, directors, shareholders,
partners, members, employees, agents, representatives, contractors,
subcontractors, Affiliates, participants, successors and assigns of any Person
described in any of the foregoing clauses.
"Letter of Credit" shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) days after (i)
the Stated Maturity Date or (ii) such earlier date as such Letter of Credit is
no longer required pursuant to the terms of this Agreement and the other Loan
Documents) in favor of Lender and entitling Lender to draw thereon in New York,
New York based solely on a statement purportedly executed by an officer of
Lender stating that it has the right to draw thereon, issued by a domestic
Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution, Lender shall have the right immediately to
draw down the same in full and hold the proceeds of such draw in accordance with
the applicable provisions of this Agreement.
"Lien" shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, assignment,
security interest, easement, restrictive covenant, preference, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing affecting (i) all or any portion of the Property or the
Collateral or any interest therein or (ii) any direct or indirect interest in
Borrower, Mortgage Borrower or Sole Member, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic's, materialman's and other similar liens
and encumbrances.
"Liquid Assets" shall mean any of the following, but only to the extent owned
individually, free of all security interests, liens, pledges, charges or any
other encumbrance: (a) cash, (b) certificates of deposit (with a maturity of two
years or less) issued by, or savings account with, any bank or other financial
institution reasonably acceptable to Lender or ( c) marketable securities listed
on a national or international exchange reasonably acceptable to Lender, marked
to market.

10

--------------------------------------------------------------------------------




"Liquidation Event" shall have the meaning set forth in Section 2.4.2(a) hereof
"Loan" shall mean the loan in the original principal amount of Twenty Million
and No/100 Dollars ($20,000,000.00) made by Lender to Borrower pursuant to this
Agreement.
"Loan Documents" shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Guaranty, the Environmental Indemnity, the Subordination of
Management Agreement and all other documents, agreements, certificates and
instruments now or hereafter executed and/or delivered in connection with the
Loan.
"Longwing Guarantor" shall mean Longwing Incorporated.
"Longwing Guaranty" shall mean that certain Guaranty of Recourse Obligations
(Mezzanine Loan), dated as of the date hereof, executed by Longwing Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
"Major Lease" shall mean any Lease which (i) either individually or when taken
together with any other Lease with the same Tenant or any Affiliate of such
Tenant, and assuming the exercise of all expansion rights and preferential
rights to lease additional space contained in such Lease or Leases, covers or is
expected to cover more than 25,000 square feet at the Property, (ii) contains an
option or preferential right to purchase all or any portion of the Property,
(iii) is with an Affiliate of Borrower as Tenant, or (iv) is entered into during
the continuation of an Event of Default.
"Management Agreement" shall mean that certain Management Agreement, dated as of
March 31, 2005, between Mortgage Borrower and Swig Burris Equities, LLC, as
assigned to Manager pursuant to an Assignment and Assumption Agreement, dated as
of May 1, 2005, pursuant to which Manager is to provide management and other
services with respect to the Property, as the same has been or may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms and provisions of this Agreement, or, if the context requires, the
Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.
"Manager'' shall mean Swig Equities, LLC, or, if the context requires, a
Qualified Manager that manages the Property in accordance with the terms and
provisions of this Agreement and the other Loan Documents pursuant to a
Replacement Management Agreement.
"Material Adverse Effect" shall mean any material adverse effect upon (i) the
business operations, economic performance, assets, condition (financial or
otherwise), equity, contingent liabilities, prospects, material agreements or
results of operations of Borrower, Mortgage Borrower, Guarantor, the Collateral
or the Property, (ii) the ability of Borrower, Mortgage Borrower or Guarantor to
perform its obligations under any Loan Document to which it is a party, (iii)
the enforceability or validity of any Loan Document, the perfection or priority
of any Lien created under any Loan Document or the rights, interests and
remedies of Lender under any Loan Document, or (iv) the value, use or operation
of the Property or the Collateral or the cash flows from the Property.

11

--------------------------------------------------------------------------------




"Material Agreements" shall mean (i) each management, brokerage or leasing
agreement (other than the Management Agreement) and (ii) any cleaning,
maintenance, service or other contract or agreement of any kind (other than the
Leases) (A) under which there is an obligation of Borrower or Mortgage Borrower
to pay $350,000.00 or more per annum, or (B) that is not cancelable on thirty
(30) days' or less notice without the payment of any termination fee or payments
of any kind, in either case relating to the ownership, development, leasing,
management, use, operation, maintenance, repair, improvement or restoration of
the Property, whether written or oral.
"Maturity Date" shall mean the date on which the final payment of principal of
the Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date, by declaration of acceleration, or otherwise.
"Maximum Legal Rate" shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such Governmental
Authorities whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
"Mezzanine Deposit Account" shall have the meaning set forth in Section 2.7.3(a)
hereof.
"Mezzanine Loan Cash Sweep Event" shall mean the occurrence of:
(i)    an Event of Default;
(ii)    any Bankruptcy Action of Borrower;
(iii)    any Bankruptcy Action of Guarantor;
(iv)    any Bankruptcy Action of Sponsor; or
(v)    any Bankruptcy Action of any Affiliated Manager.
"Mezzanine Loan Cash Sweep Event Cure" shall mean:
(i)    if the Mezzanine Loan Cash Sweep Event is caused solely by the occurrence
of clause (i) in the definition of "Mezzanine Loan Cash Sweep Event," a cure of
the Event of Default which is accepted or waived in writing by Lender which gave
rise to such Mezzanine Loan Cash Sweep Event; provided that Lender shall not
have exercised any of its rights under Section 10.2 hereof to accelerate the
Loan, move to appoint a receiver or commence a foreclosure action;
(ii)    if the Mezzanine Loan Cash Sweep Event is caused solely by the
occurrence of clause (ii) in the definition of "Mezzanine Loan Cash Sweep
Event," if such Mezzanine Loan Cash Sweep Event is as a result of the filing of
an involuntary petition against Borrower with respect to which neither Borrower,
Guarantor nor any Affiliate of Borrower or Guarantor solicited or caused to be

12

--------------------------------------------------------------------------------




solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within sixty (60) days of such filing; provided that (A) in Lender's
reasonable opinion, such filing (after dismissal or discharge) does not
materially increase Borrower's monetary obligations and (B) Borrower is not in
Default with respect to any of the material provisions set forth in Section
3.1.24 hereof or in Default of Section 8.1 hereof;
(iii)    if the Mezzanine Loan Cash Sweep Event is caused solely by the
occurrence of clause (iii) in the definition of "Mezzanine Loan Cash Sweep
Event," if such Mezzanine Loan Cash Sweep Event is as a result of the filing of
an involuntary petition against Guarantor with respect to which neither
Guarantor nor any Affiliate of Guarantor solicited or caused to be solicited
petitioning creditors or consented to or otherwise acquiesced in or joined in
such involuntary petition, upon the same being discharged, stayed or dismissed
within sixty (60) days of such filing; provided that, in Lender's reasonable
opinion, such filing (after dismissal or discharge) does not (A) materially
increase Guarantor's monetary obligations or (B) materially and adversely affect
Guarantor's ability to perform its obligations under the Loan Documents to which
it is a party;
(iv)    if the Mezzanine Loan Cash Sweep Event is caused solely by the
occurrence of clause (iv) in the definition of "Mezzanine Loan Cash Sweep
Event," if such Mezzanine Loan Cash Sweep Event is as a result of the filing of
an involuntary petition against Sponsor with respect to which neither Sponsor
nor any Affiliate of Sponsor solicited or caused to be solicited petitioning
creditors or consented to or otherwise acquiesced in or joined in such
involuntary petition, upon the same being discharged, stayed or dismissed within
sixty (60) days of such filing; provided that, in Lender's reasonable opinion,
such filing (after dismissal or discharge) does not (A) materially increase
Sponsor's monetary obligations or (B) materially and adversely affect Sponsor's
ability to perform its obligations under the Loan Documents to which it is a
party; and
(v)    if the Mezzanine Loan Cash Sweep Event is caused solely by the occurrence
of clause (v) in the definition of "Mezzanine Loan Cash Sweep Event," (A) if
Borrower replaces such Manager with a Qualified Manager pursuant to a
Replacement Management Agreement, or (B) if such Mezzanine Loan Cash Sweep Event
is as a result of the filing of an involuntary petition against such Manager to
which such Manager did not consent, upon the same being discharged, stayed or
dismissed within one hundred twenty (120) days of such filing; provided that, in
Lender's reasonable opinion, such filing (after dismissal or discharge) does not
(1) materially increase such Manager's monetary obligations or (2) materially
and adversely affect such Manager's ability to perform its obligations under the
Management Agreement.
provided that each Mezzanine Loan Cash Sweep Event Cure set forth above shall be
subject to the following conditions: (1) after giving effect to such Mezzanine
Loan Cash Sweep Event Cure, no Mezzanine Loan Cash Sweep Event shall have
occurred and remain outstanding,

13

--------------------------------------------------------------------------------




(2) Borrower shall have notified Lender in writing of its election to cure the
applicable Mezzanine Loan Cash Sweep Event, and (3) Borrower shall have paid all
of Lender's reasonable out-of-pocket costs and expenses incurred in connection
with such Mezzanine Loan Cash Sweep Event Cure (including reasonable attorneys'
fees and expenses).
"Mezzanine Loan Cash Sweep Event Period" shall mean any period commencing on the
occurrence of a Mezzanine Loan Cash Sweep Event and continuing until the earlier
of (i) the Monthly Payment Date following the occurrence of the applicable
Mezzanine Loan Cash Sweep Event Cure or (ii) the payment in full of all
principal and interest on the Loan and all other amounts payable under the Loan
Documents in accordance with the terms and provisions of the Loan Documents.
"Mezzanine Loan Excess Cash Flow" shall have the meaning set forth in Section
2.7.3(b) hereof.
"Mezzanine Loan Excess Cash Flow Account" shall have the meaning set forth in
Section 6.7.1 hereof.
"Mezzanine Loan Excess Cash Flow Funds" shall have the meaning set forth in
Section 6.7.1 hereof.
"Mezzanine Option" shall have the meaning set forth in Section 11.30 hereof.
"Monthly Debt Service Payment Amount" shall mean with respect to each Monthly
Payment Date an amount equal to interest which is scheduled to accrue on the
Loan through the end of the Interest Period in which such Monthly Payment Date
occurs.
"Monthly Payment Date" shall mean the sixth (6th) day of every calendar month
occurring during the Term commencing with August 6, 2012; provided, however,
that Lender shall have the right to change the Monthly Payment Date to any other
day of a calendar month selected by Lender, in its sole and absolute discretion
(including in connection with a Securitization) upon notice to Borrower (in
which event such change shall then be deemed effective) and, if requested by
Lender, Borrower shall promptly execute an amendment to this Agreement to
evidence such change; provided that if Lender shall have elected to change the
Monthly Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Period accordingly.
"Moody's" shall mean Moody's Investors Service, Inc.
"Mortgage Borrower" shall have the meaning set forth in the Recitals to this
Agreement.
"Mortgage Borrower Company Agreement" shall mean the limited liability company
agreement of Mortgage Borrower as the same may be amended from time to time to
the extent permitted under the Mortgage Loan Agreement and this Agreement.
"Mortgage Lender" shall have the meaning set forth in the Recitals to this
Agreement.

14

--------------------------------------------------------------------------------




"Mortgage Loan" shall have the meaning set forth m the Recitals to this
Agreement.
"Mortgage Loan Agreement" shall have the meaning set forth in the Recitals to
this Agreement.
"Mortgage Loan Cash Sweep Event" shall mean a "Cash Sweep Event" under and as
defined in the Mortgage Loan Agreement.
"Mortgage Loan Documents" shall mean the "Loan Documents" as defined in the
Mortgage Loan Agreement.
"Mortgage Loan Event of Default" shall mean an "Event of Default" under and as
defined in the Mortgage Loan Agreement.
"Mortgage Loan Restoration Provisions" shall mean the terms and conditions of
the Mortgage Loan Agreement relating to Restoration in connection with a
Casualty and/or Condemnation to the Property.
"Net Cash Flow" shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
"Net Liquidation Proceeds After Debt Service" shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) Lender's and/or Mortgage Lender's reasonable costs
incurred in connection with the recovery thereof, (ii) if the Liquidation Event
was a Casualty or Condemnation, the costs incurred by Mortgage Borrower in
connection with a Restoration of all or any portion of the Property made in
accordance with the Mortgage Loan Documents, (iii) amounts required or permitted
to be deducted therefrom and amounts paid pursuant to the Mortgage Loan
Documents to Mortgage Lender, (iv) in the case of a foreclosure sale,
disposition or Transfer of the Property in connection with realization thereon
following a Mortgage Loan Event of Default, such reasonable and customary costs
and expenses of sale or other disposition (including attorneys' fees and
brokerage commissions), (v) in the case of a foreclosure sale, such costs and
expenses incurred by Mortgage Lender under the Mortgage Loan Documents as
Mortgage Lender shall be entitled to receive reimbursement for under the terms
of the Mortgage Loan Documents, (vi) in the case of a refinancing of the
Mortgage Loan, such costs and expenses (including attorneys' fees) of such
refinancing as shall be reasonably approved by Lender and (vii) the amount of
any prepayments required pursuant to the Mortgage Loan Documents and/or the Loan
Documents, in connection with any such Liquidation Event.
"Net Operating Income" shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.
"Net Proceeds" shall have the meaning set forth in the Mortgage Loan Agreement.

15

--------------------------------------------------------------------------------




''Net Worth" shall have the meaning given such term in the Guaranty.
"New Mezzanine Borrower'' shall have the meaning set forth in Section 11.30
hereof.
"New Mezzanine Loan" shall have the meaning set forth in Section 11.30 hereof.
"New Mortgage Borrower" shall have the meaning set forth in Section 8.1(f)
hereof.
"Note" shall mean that certain Promissory Note (Mezzanine Loan), dated the date
hereof, in the stated principal amount of Twenty Million and No/100 Dollars
($20,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
"Notice" shall have the meaning set forth in Section 11.6 hereof.
''NRSRO" shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or other Securitization Indemnified Parties in
connection with, or in anticipation of, a Securitization.
"O&M Agreement" shall have the meaning set forth in the Mortgage Loan Agreement.
"Obligations" shall mean, collectively, Borrower's obligations for the payment
of the Debt and the performance of the Other Obligations.
"OFAC" shall mean the Office of Foreign Assets Control or, if the context
requires, any successor Governmental Authority.
"Officer's Certificate" shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized signatory of Sole Member.
"Open Prepayment Commencement Date" shall mean the Monthly Payment Date that
occurs four (4) months prior to the Stated Maturity Date.
"Operating Expenses" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Organizational Documents" shall mean, as to any Person, the organizational or
governing documents of such Person, including the certificate of incorporation
and by-laws with respect to a corporation; the certificate of formation or
organization and operating agreement with respect to a limited liability
company; and the certificate of limited partnership and partnership agreement
with respect to a limited partnership.

16

--------------------------------------------------------------------------------




"Other Charges" shall have the meaning set forth in the Mortgage Loan Agreement.
"Other Obligations" shall mean: (i) all obligations of Borrower contained in
this Agreement, the Note or any other Loan Document, and (ii) all obligations of
Borrower contained in any renewal, extension, amendment, restatement,
modification, consolidation, change of, or substitution or replacement for all
or any part of this Agreement, the Note or any other Loan Document, excluding,
in each case, Borrower's obligation for the payment of the Debt.
"Outstanding Principal Balance" shall mean, as of any date, the then outstanding
principal balance of the Loan.
"Outstanding Mortgage Principal Balance" shall mean, as of any date, the then
aggregate outstanding principal balance of the Mortgage Loan.
"Patriot Act" shall mean, collectively, all laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56), as the same may be amended, replaced, supplemented or
otherwise modified from time to time.
"Patriot Act Offense" shall mean (i) any violation of the laws of the United
States of America or of any of the several states, or any act or omission that
would constitute a violation of such laws if committed within the jurisdiction
of the United States of America or any of the several states, relating to
terrorism or money laundering, including any offense under (a) the laws against
terrorism; (b) the laws against money laundering, (c) the Bank Secrecy Act, as
amended, ( d) the Money Laundering Control Act of 1986, as amended, or ( e) the
Patriot Act, or (ii) the conspiracy to commit, or aiding and abetting another to
commit, any violation of any such laws.
"Permitted Encumbrances" shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth on Schedule A or Schedule B of the Title Insurance
Policy, (iii) Liens, if any, for Taxes imposed by any Governmental Authority not
yet due or delinquent, (iv) the Liens and security interests granted pursuant to
the Mortgage Loan Documents, (v) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender's sole discretion or
which are otherwise expressly permitted under the Loan Documents.
"Permitted Investments" shall have the meaning set forth m the Cash Management
Agreement.
"Permitted Transfer" shall mean any of the following: (i) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto (other
than a transfer of any direct interests in Mortgage Borrower or the Collateral),
provided, however, in the case of the death of Kent M. Swig, the transferee
shall have caused a replacement guarantor reasonably acceptable to Lender to
execute and deliver a new guarantee and environmental indemnity substantially
similar to the Swig Guaranty and

17

--------------------------------------------------------------------------------




Environmental Indemnity executed and delivered on the date hereof by Kent M.
Swig in connection with the Loan, (ii) any transfer, directly as a result of the
legal incapacity of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by such
natural person to the Person or Persons lawfully entitled thereto (other than a
transfer of any direct interests in Mortgage Borrower or the Collateral),
provided, however, in the case of the legal incapacity of Kent M. Swig, the
transferee shall have caused a replacement guarantor reasonably acceptable to
Lender to execute and deliver a new guarantee and environmental indemnity
substantially similar to the Swig Guaranty and Environmental Indemnity executed
and delivered on the date hereof by Kent M. Swig in connection with the Loan,
(iii) any Lease of space in the Improvements to Tenants in accordance with the
terms and provisions of Section 4.1.9 hereof, and (iv) any Transfer permitted
without Lender's prior consent in accordance with the terms and provisions of
Section 8.2 hereof.
"Person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
"Pledge Agreement" shall have the meaning set forth in the recitals to this
Agreement.
"Policies" or "Policy" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Prepayment Date" shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.
"Prohibited Person" shall mean any Person:
(i)    listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism or any other similar
prohibitions contained in the rules and regulations of OF AC or in any enabling
legislation or other Executive Orders;
(ii)    that is owned or controlled by, or acting for or on behalf of, any
Person that is listed in the Annex to, or is otherwise subject to the
prohibitions of, Executive Order No. 13224;
(iii)    with whom Lender is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including Executive
Order No. 13224;
(iv)    who commits, threatens, conspires to commit or supports ''terrorism" as
defined in Executive Order No. 13224;

18

--------------------------------------------------------------------------------




(v)    that is named as a "specially designated national and blocked person" on
the most current list published by OF AC at its official website or at any
replacement website or other replacement official publication of such list;
(vi)    that is subject to trade restrictions under United States law,
including, without limitation, the Patriot Act, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder;
(vii)    that is listed on any Government List;
(viii)    that has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense;
(ix)    that is currently under investigation by any Governmental Authority for
alleged criminal activity; or
(x)    who is an Affiliate of any Person that is described by or that satisfies
any of clauses (i) through (ix) above.
"Property" shall have the meaning set forth in the Recitals to this Agreement.
"Qualified Manager" shall mean (i) Manager, (ii) CBRE, Inc., Newmark Knight
Frank, Jones Lang LaSalle or Cushman & Wakefield (or any successor by merger of
any of the foregoing), or (iii) a reputable and experienced manager (which may
be an Affiliate of Borrower or Mortgage Borrower) which, (A) in the reasonable
judgment of Lender, possesses experience in managing properties similar in
location, size, class, use, operation and value as the Property and (B) has been
approved by Mortgage Lender to the extent such approval is required pursuant to
the Mortgage Loan Documents; provided, that (i) Borrower shall have obtained (a)
a Rating Agency Confirmation from the Rating Agencies and (b) if such Person is
an Affiliate of Borrower or Mortgage Borrower, a new bankruptcy
non-consolidation opinion reasonably acceptable to Lender and acceptable to the
Rating Agencies in their sole discretion, and (ii) the conditions set forth in
the Mortgage Loan Documents have been satisfied.
"Qualified Transferee" shall mean an investment bank, insurance company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government plan, real estate company, investment fund, real
estate investment trust or a Person substantially similar to any of the
foregoing, provided, in each case, that:
(i)     such Person has total assets (in name or under management) in excess of
$600,000,000.00 (exclusive of any interest in the Property) and
capital/statutory surplus or shareholder equity in excess of $250,000,000.00
(exclusive of any interest in the Property);
(ii)    such Person (A) owns or operates office properties similar in size,
class, use and operation as the Property and containing not less than 3,000,000
square feet of leasable space in the aggregate (exclusive of the Property) and
(B) has been engaged in the business of owning or operating commercial
properties for at least five ( 5) years;

19

--------------------------------------------------------------------------------




(iii)     neither such Person nor any Controlled Affiliate of such Person (A)(l)
is then the subject of any Bankruptcy Proceeding or investigation by any
Governmental Authority or regulatory agency alleging criminal activity involving
moral turpitude or the defrauding of creditors or investors and (2) has not
been, during the preceding seven (7) years, the subject of any Bankruptcy
Proceeding or investigation by any Governmental Authority or regulatory agency
which resulted in a final, non-appealable conviction for criminal activity
involving moral turpitude or the defrauding of creditors or investors, and (B)
shall cause any breach of the representations and warranties contained in the
Loan Documents relating to ERISA or the Patriot Act (including, without
limitation, those set forth in Sections 3.1.8 and 3.1.41 hereof).
"Rating Agencies" shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody's, Fitch, Morningstar Credit Ratings, LLC, Kroll Bond Rating
Agency, Inc., and DBRS, Inc. or any other nationally-recognized statistical
rating agency which has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that has been
designated by Lender or the issuer or underwriter of any Securities to rate any
of such Securities.
"Rating Agency Confirmation" shall mean, collectively, a written affirmation
from each of the Rating Agencies that the rating of the Securities (or any class
thereof) by such Rating Agency immediately prior to the occurrence of the event
with respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency's sole and
absolute discretion. In the event that any Rating Agency declines to consider
whether to grant or withhold such an affirmation, such Rating Agency shall be
deemed to have granted such an affirmation, provided, however, that if the Loan
is not subject to a Securitization, no Securities are rated by a Rating Agency
or no Rating Agency has elected to consider whether to grant or withhold such an
affirmation, then the term "Rating Agency Confirmation" shall be deemed instead
to require the written approval of Lender, which approval shall not be
unreasonably withheld or delayed; provided, further, that the foregoing shall be
inapplicable in any case in which Lender has an independent approval right in
respect of the matter at issue pursuant to the terms of this Agreement.
"Registrar" shall have the meaning set forth in Section 11.46 hereof.
"Regulation AB" shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.
"Regulation S-K" means Regulation S-K of the Securities Act, as such regulation
may be amended from time to time.
"Regulation S-X" means Regulation S-X of the Securities Act, as such regulation
may be amended from time to time.
"Related Loan" shall mean (i) a loan made to an Affiliate of Borrower or
Guarantor or secured by a Related Property that is included in a Securitization
with the Loan or any portion thereof or interest therein or (ii) any loan that
is cross-collateralized or cross-defaulted with the Loan.

20

--------------------------------------------------------------------------------




"Related Property" shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is "related"
within the meaning of the definition of"Significant Obligor" to the Property.
"Rent Abatement Reserve Account" shall have the meaning set forth in the
Mortgage Loan Agreement.
"Rents" shall have the meaning set forth in the Mortgage Loan Agreement.
"Replacement Management Agreement" shall mean, collectively, (i)(a) a management
agreement with a Qualified Manager substantially in the same form and substance
as the Management Agreement and which satisfies the requirements of the Mortgage
Loan Documents, or (b) a management agreement with a Qualified Manager, which
management agreement shall be in form and substance reasonably acceptable to
Lender and which satisfies the requirements of the Mortgage Loan Documents;
provided, that Lender, at its option, may require that Borrower shall have
obtained a Rating Agency Confirmation from the Rating Agencies, and (ii) a
subordination of management agreement substantially in the form then used by
Lender (or in such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower, Mortgage Borrower and such
Qualified Manager.
"Required Repair Account" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Required Repairs" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Reserve Funds" shall mean, collectively, the Mezzanine Loan Excess Cash Flow
Funds and any other escrow or reserve fund (if any) now or hereafter established
by this Agreement or the other Loan Documents.
"Restoration" shall have the meaning set forth in the Mortgage Loan Agreement.
"Restricted Party" shall mean, collectively, (i) Borrower, Mortgage Borrower,
Sole Member, any Guarantor, any Affiliated Manager and (ii) any shareholder,
partner, member, non-member manager or any other direct or indirect legal or
beneficial owner of Borrower, Mortgage Borrower, Sole Member, any Guarantor, any
Affiliated Manager or any non-member manager.
"Rollover Account" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Rollover Funds" shall have the meaning set forth m the Mortgage Loan Agreement.
"S&P" shall mean Standard & Poor' s Ratings Services.
"Scheduled Defeasance Payments" shall have the meaning set forth in the
definition of the term "Defeasance Collateral".

21

--------------------------------------------------------------------------------




"Secondary Market Transaction" shall have the meaning set forth in Section
9.l(a) hereof.
"Securities" shall have the meaning set forth in Section 9.1(a) hereof.
"Securities Act" shall have the meaning set forth in Section 9.2(a) hereof.
"Securitization" shall have the meaning set forth in Section 9.l(a) hereof.
"Securitization Indemnification Liabilities" shall have the meaning set forth in
Section 9.2(b) hereof.
"Securitization Indemnified Parties" shall have the meaning set forth in Section
9.2(b) hereof.
"Security Instrument" shall have the meaning set forth in the Recitals to this
Agreement.
"Senior Servicer" shall have the meaning ascribed to the term "Servicer" in the
Mortgage Loan Agreement.
"Servicer'' shall have the meaning set forth in Section l 1.24(a) hereof.
"Servicing Agreement" shall have the meaning set forth in Section 11.24(a)
hereof.
"Severed Loan Documents" shall have the meaning set forth in Section 10.2(c)
hereof.
"Significant Obligor" shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
"Sole Member" shall mean 110 William Mezz Parent, LLC, a Delaware limited
liability company, the sole member of Borrower.
"Special Member" shall have the meaning set forth in Section 3.1.24(q) hereof.
"Sponsor" shall mean, individually and collectively, Swig Equities, LLC, a New
York limited liability company, and Longwing Incorporated, a Delaware
corporation.
"Springing Recourse Event" shall have the meaning set forth in Section 11.22
hereof.
"State" shall mean the State or Commonwealth in which the Property or the
Collateral, as applicable, or any part thereof is located.
"Stated Maturity Date" shall mean July 6, 2017; provided, however, that, in the
event Lender changes the Monthly Payment Date in accordance with this Agreement,
the Stated Maturity Date shall also be deemed to have been changed such that the
Stated Maturity Date

22

--------------------------------------------------------------------------------




shall occur on the Monthly Payment Date in July, 2017, and, if requested by
Lender, Borrower shall promptly execute an amendment to this Agreement to
evidence such change.
"Swig Family Entity" shall have the meaning set forth in Section 8.2 hereof.
"Subordination of Management Agreement" shall mean that certain Subordination of
Management Agreement and Management Fees (Mezzanine Loan), dated as of the date
hereof, among Lender, Borrower, Mortgage Borrower and Manager, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
"Swig Guaranty" shall mean that certain Guaranty of Recourse Obligations, dated
as of the date hereof, executed by Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
"Tax Account" shall have the meaning set forth in the Mortgage Loan Agreement.
"Taxes" shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof, together with all interest and
penalties thereon.
"Tax Funds" shall have the meaning set forth in the Mortgage Loan Agreement.
"Tenant" shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
"Term" shall mean the term of the Loan.
"Title Insurance Policy" shall have the meaning set forth in the Mortgage Loan
Agreement.
"Transfer" shall have the meaning set forth in Section 8.1(a) hereof.
"Transferee" shall have the meaning set forth in Section 8.1(f) hereof.
"Transferee's Sponsors" shall mean, with respect to any Transferee, such
Transferee's shareholders, general partners or managing members that, directly
or indirectly, (i) own fifty-one percent (51%) or more of legal, beneficial and
economic interests in such Transferee and (ii) are in control of such
Transferee. As used in this definition, the term "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.
"Treasury Note Rate" shall mean, at the time of the prepayment, as applicable,
the rate of interest per annum equal to the yield to maturity (converted by
Lender to the equivalent monthly yield using Lender's then system of conversion)
of the United States Treasury

23

--------------------------------------------------------------------------------




obligations selected by the holder of the Note having maturity dates closest to,
but not exceeding, the remaining term to the Open Prepayment Commencement Date.
"UCC" or "Uniform Commercial Code" shall mean the Uniform Commercial Code as in
effect in the States in which perfection of a security interest in the
Collateral or the Accounts, as applicable, is made.
"Updated Information" shall have the meaning set forth in Section 9.1(b)(i)
hereof.
"U.S. Bankruptcy Code" shall mean Title 11 of the United States Code entitled
"Bankruptcy", as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.
"U.S. Obligations" shall mean (i) direct full faith and credit obligations of
the United States of America that are not subject to prepayment, call or early
redemption or (ii) to the extent acceptable to the Rating Agencies, other
"government securities" within the meaning of Section 2(a)(l6) of the Investment
Company Act of 1940, as amended.
"Voluntary Lien" shall mean any Lien which has been placed on the Property
directly by Borrower, Mortgage Borrower or Guarantor or any Affiliate of any of
them, or as to which Borrower, Mortgage Borrower or Guarantor or any Affiliate
of any of them has consented or otherwise acquiesced.
"Waived Restoration Provisions" shall have the meaning set forth in Section 5.3
hereof.
"Yield Maintenance Default Premium" shall mean an amount equal to the greater
of: (i) five percent (5%) of the principal amount of the Loan being prepaid and
(ii) the excess, if any, of (a) the present value (determined using a discount
rate equal to the Treasury Note Rate at such time) of all scheduled payments of
principal and interest payable in respect of the principal amount of the Loan
being prepaid, provided that the Note shall be deemed, for purposes of this
definition, to be due and payable on the Open Prepayment Commencement Date, over
(b) the principal amount of the Loan being prepaid.
"Yield Maintenance Premium" shall mean an amount equal to the greater of: (i)
one percent (1%) of the principal amount of the Loan being prepaid and (ii) the
excess, if any, of (a) the present value (determined using a discount rate equal
to the Treasury Note Rate at such time) of all scheduled payments of principal
and interest payable in respect of the principal amount of the Loan being
prepaid, provided that the Note shall be deemed, for purposes of this
definition, to be due and payable on the Open Prepayment Commencement Date, over
(b) the principal amount of the Loan being prepaid.
Section 1.2.     Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word "including" shall mean "including, without
limitation," unless the context shall indicate otherwise. Unless otherwise
specified, the words "hereof," "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not

24

--------------------------------------------------------------------------------




to any particular provision of this Agreement. Unless otherwise specified, all
meanings attributed to defined terms herein shall be equally applicable to both
the singular and plural forms of the terms so defined.
With respect to references to the Mortgage Loan Documents (including without
limitation terms defined by cross-reference to the Mortgage Loan Documents),
such references shall refer to the Mortgage Loan Documents as in effect on the
Closing Date (and any such defined terms shall have the definitions set forth in
the Mortgage Loan Documents as of the Closing Date) and no amendments,
restatements, replacements, supplements, waivers or other modifications to or of
the Mortgage Loan Documents shall have the effect of changing such references
(including without limitation any such definitions) for the purposes of this
Agreement unless Lender expressly agrees in writing that such references or
definitions, as appearing, incorporated into or used in this Agreement, have
been revised.
Notwithstanding anything stated herein to the contrary, any provisions in this
Agreement cross-referencing or incorporating by reference provisions of the
Mortgage Loan Documents shall be effective notwithstanding the termination of
the Mortgage Loan Documents by payment in full of the Mortgage Loan or
otherwise.
To the extent that any terms, provisions or definitions of any Mortgage Loan
Documents that are incorporated herein by reference are incorporated into the
Mortgage Loan Documents by reference to any other document or instrument, such
terms, provisions or definitions that are incorporated herein by reference shall
at all times be deemed to incorporate each such term, provision and definition
of the applicable other document or instrument as the same is set forth in such
other document or instrument as of the Closing Date, without regard to any
amendments, restatements, replacements, supplements, waivers or other
modifications to or of such other document or instrument occurring after the
Closing Date, unless Lender expressly agrees that such term, provision or
definition as appearing, incorporated into, or used in this Agreement have been
revised.
The words "Borrower shall cause" or "Borrower shall not permit" (or words of
similar meaning) shall mean "Borrower shall cause Mortgage Borrower to" or
"Borrower shall not permit Mortgage Borrower to", as the case may be, to so act
or not to so act, as applicable.
ARTICLE II
THE LOAN
Section 2.1.     The Loan.
2.1.1.     Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.
2.1.2.     Single Disbursement to Borrower. Borrower shall receive only one (1)
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be re borrowed.

25

--------------------------------------------------------------------------------




2.1.3.    The Note. The Loan shall be evidenced by the Note and shall be repaid
in accordance with the terms of this Agreement and the Note.
2.1.4.    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
finance the Collateral, (b) pay costs and expenses incurred in connection with
the closing of the Loan, as approved by Lender, ( c) make an equity contribution
to Mortgage Borrower in order to cause Mortgage Borrower to use such amounts for
any use permitted pursuant to Section 2.1.4 of the Mortgage Loan Agreement to
the extent necessary, and (d) distribute the balance of the proceeds, if any, to
Borrower.
Section 2.2.     Interest Rate.
2.2.1.    Interest Rate. Interest on the Outstanding Principal Balance shall
accrue and be payable from the Closing Date up to and including the end of the
last Interest Period in which the Maturity Date occurs at the Interest Rate.
2.2.2.    Default Rate. In the event that, and for so long as, any Event of
Default has occurred and remains outstanding, the Outstanding Principal Balance
and, to the extent permitted by law, overdue interest in respect of the Loan,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
2.2.3.    Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (a) the actual number of days in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate or the Default Rate, as
then applicable, expressed as an annual rate divided by 360) by (c) the
Outstanding Principal Balance.
2.2.4.    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required or obligated
to pay interest on the principal balance of the Loan at a rate which could
subject Lender to either civil or criminal liability as a result of being in
excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan shall, to the extent
permitted by the applicable Legal Requirements, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
Section 2.3.     Loan Payments.
2.3.l.     Payment Before Maturity Date. Borrower shall make a payment to Lender
of interest only on the Closing Date for the initial Interest Period. Borrower
shall make a

26

--------------------------------------------------------------------------------




payment to Lender equal to the Monthly Debt Service Payment Amount on the
Monthly Payment Date occurring in August, 2012, and on each Monthly Payment Date
thereafter to and including the Maturity Date.
2.3.2.     Intentionally Omitted.
2.3.3.     Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all interest which has accrued
to but excluding the Maturity Date and all other amounts due hereunder and under
the Note and the other Loan Documents.
2.3.4.     Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (excluding the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay. to Lender upon demand an amount equal to the lesser of
(a) five percent (5%) of such unpaid sum or (b} the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Pledge
Agreement and the other Loan Documents to the extent permitted by applicable
law.
2.3.5.     Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement, the Note and
the other Loan Documents shall be made to Lender not later than 1:00 P.M., New
York City time, on the date when due and shall be made in lawful money of the
United States of America in immediately available funds at Lender's office or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.
(b)     Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the first (1 81 ), Business Day that is immediately
succeeding such due date (notwithstanding such adjustment of due dates, Borrower
shall not be entitled to any deduction of interest due under this Agreement, the
Note or any of the other Loan Documents).
(c)     All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4.    Prepayments.
2.4.1.     Voluntary Prepayments. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part. Subject to
Sections 2.4.3 and 2.4.4     hereof, on and after the Open Prepayment
Commencement Date, Borrower may, at its option and upon thirty (30) days' prior
notice to Lender (which notice shall specify the proposed Prepayment Date and
shall be revocable provided Borrower pays all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the anticipated prepayment and as
a result of the revocation thereof), prepay the Debt in whole (but not in part),
on any date. Any prepayment received by Lender shall be accompanied by (a) all
interest which would have

27

--------------------------------------------------------------------------------




accrued on the amount of the Loan to be prepaid through and including the last
day of the Interest Period related to the Monthly Payment Date next occurring
following the date of such prepayment (or, if such prepayment occurs on a
Monthly Payment Date, through and including the last day of the Interest Period
related to such Monthly Payment Date) and (b) all other sums then due and
payable under this Agreement, the Note, and the other Loan Documents. Subject to
Borrower's right of revocation set forth above in this Section 2.4.1, if a
notice of prepayment is given by Borrower to Lender pursuant to this Section
2.4.1, the amount designated for prepayment and all other sums required under
this Section 2.4 shall be due and payable on the proposed Prepayment Date.
2.4.2.     Liquidation Events; Mandatory Prepayments.
(a)     In the event of (i) any Casualty to all or any portion of the Property,
(ii) any Condemnation of all or any portion of the Property, (iii) the receipt
by Mortgage Borrower of any excess proceeds realized under its owner's title
insurance policy after application of such proceeds by Mortgage Borrower to cure
any title defect, (iv) a Transfer of the Property in connection with realization
thereon following a Mortgage Loan Event of Default, including without
limitation, a foreclosure sale, or (v) any refinancing of the Property or the
Mortgage Loan (each, a "Liquidation Event"), Borrower shall cause the related
Net Liquidation Proceeds After Debt Service to be deposited directly into the
Mezzanine Deposit Account. On each date on which Lender actually receives a
distribution of Net Liquidation Proceeds After Debt Service, Borrower shall
prepay the Outstanding Principal Balance in an amount equal to one hundred
percent (100%) of such Net Liquidation Proceeds After Debt Service, together
with all interest which would have accrued on the amount of the Loan to be
prepaid through and including the last day of the Interest Period related to the
Monthly Payment Date next occurring following the date of such prepayment (or,
if such prepayment occurs on a Monthly Payment Date, through and including the
last day of the Interest Period related to such Monthly Payment Date). Any
prepayment received by Lender pursuant to this Section 2.4.2 on a date other
than a Monthly Payment Date shall be held by Lender as collateral security for
the Loan and shall be applied by Lender on the next Monthly Payment Date.
(b)    Borrower shall notify Lender of any Liquidation Event not later than one
(1) Business Day following the first date on which Borrower has knowledge of
such event. Borrower shall be deemed to have knowledge of (i) a sale (other than
a foreclosure sale) of all or any portion of the Property on the date on which a
contract of sale for such sale is entered into, and a foreclosure sale, on the
date notice of such foreclosure sale is given, and (ii) a refinancing of all or
any portion of the Property, on the date on which a commitment for such
refinancing has been entered into. The provisions of this Section 2.4.2 shall
not be construed to contravene in any manner the restrictions and other
provisions regarding refinancing of the Mortgage Loan or Transfer of the
Property set forth in this Agreement, the other Loan Documents and the Mortgage
Loan Documents.
2.4.3.     Prepayments After Default. If, during the continuation of any Event
of Default, prepayment (but not defeasance in accordance with the provisions of
Section 2.5 hereof) of all or any part of the Debt is tendered by Borrower
(which tender Lender may reject to the extent permitted by the applicable Legal
Requirements), a purchaser at foreclosure or any other Person, Borrower, such
purchaser at foreclosure or other Person shall pay, in addition to the

28

--------------------------------------------------------------------------------




amount of the Loan to be prepaid, (a) without duplication of any amounts
required pursuant to clause (b) of this section, an amount equal to the Yield
Maintenance Default Premium, (b) all interest which would have accrued on the
amount of the Loan to be prepaid through and including the last day of the
Interest Period related to the Monthly Payment Date next occurring following the
date of such prepayment (or, if such prepayment occurs on a Monthly Payment
Date, through and including the last day of the Interest Period related to such
Monthly Payment Date), and ( c) all other sums due and payable under the Loan
Documents.
2.4.4.    Prepayment In Connection with a Mortgage Loan Defeasance.
Simultaneously and in connection with either a defeasance or an assumption of
the Mortgage Loan in accordance with Sections 2.5 or 8.1(f) of the Mortgage Loan
Agreement, the Debt may be prepaid in whole (but not in part) prior to the Open
Prepayment Commencement Date upon not less than thirty (30) days' prior notice
to Lender specifying the Monthly Payment Date on which prepayment is to be made
(which notice shall be revocable provided Borrower pays all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with the
anticipated prepayment and as a result of the revocation thereof); provided that
(a) no Event of Default has occurred and remains outstanding and (b) such
prepayment shall be accompanied by (i) the Yield Maintenance Premium, (ii) all
interest which would have accrued on the amount of the Loan to be prepaid
through and including the last day of the Interest Period related to the Monthly
Payment Date next occurring following the date of such prepayment (or, if such
prepayment occurs on a Monthly Payment Date, through and including the last day
of the Interest Period related to such Monthly Payment Date), and (iii) all
other sums due and payable under the Loan Documents. Lender shall notify
Borrower of the amount and the basis of determination of the required prepayment
consideration. Subject to Borrower's right of revocation set forth above in this
Section 2.4.4, if a notice of prepayment is given by Borrower to Lender pursuant
to this Section 2.4.4, the Debt shall be due and payable on the proposed
Prepayment Date. Lender shall not be obligated to accept any prepayment of the
Debt unless it is accompanied by the prepayment consideration due in connection
therewith.
Section 2.5.     Defeasance.
2.5.1.    Conditions to Defeasance. So long as no Event of Default has occurred
and remains outstanding, simultaneously and in connection with either a
defeasance or an assumption of the Mortgage Loan in accordance with Sections 2.5
or 8.1(f) of the Mortgage Loan Agreement, Borrower shall have the right to
either, at Lender's election, prepay the Loan in accordance with Section 2.4.4
or to defease the entire Loan and obtain a release of the Lien of the Pledge
Agreement on the Collateral (a "Defeasance Event"), subject to the satisfaction
of the following conditions precedent:
(a)     Borrower shall provide Lender not less than thirty (30) days' prior
notice (or such shorter period of time if permitted by Lender in its sole
discretion) specifying a Monthly Payment Date (the "Defeasance Date") on which
the Defeasance Event is to occur (which notice shall be revocable provided
Borrower pays all reasonable out-of-pocket costs and expenses incurred by Lender
in connection with the anticipated Defeasance Event and as a result of the
revocation thereof);

29

--------------------------------------------------------------------------------




(b)    Borrower shall pay to Lender (i) the Monthly Debt Service Payment Amount
due on the Defeasance Date and (ii) all other sums then due and payable under
this Agreement, the Note and the other Loan Documents;
(c)    Borrower shall deposit the applicable Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.5.2 and 2.5.3 hereof;
(d)    Borrower shall execute and deliver to Lender a Defeasance Security
Agreement in respect of the Defeasance Collateral Account and the Defeasance
Collateral;
(e)    Borrower shall deliver to Lender an opinion of counsel that is standard
in commercial lending transactions and subject only to customary qualifications,
assumptions and exceptions opining, among other things, that (i) Borrower has
legally and validly transferred and assigned the Defeasance Collateral and all
rights and obligations under the Note to Successor Borrower, (ii) Lender has a
legal and valid perfected first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral, (iii) if a Securitization has
occurred, the Securitization Vehicle formed in connection with such
Securitization will not fail to maintain its status as a Securitization Vehicle
as a result of the Defeasance Event, (iv) the Defeasance Event will not result
in a deemed exchange for purposes of the Code and will not adversely affect the
status of the Note as indebtedness for federal income tax purposes, and (v) the
delivery of the Defeasance Collateral and the grant of a security interest in
the Defeasance Collateral Account and the Defeasance Collateral to Lender shall
not constitute an avoidable preference under Section 547 of the U.S. Bankruptcy
Code or any other Bankruptcy Law;
(f)    If required by the Rating Agencies, Borrower shall deliver to Lender a
bankruptcy non-consolidation opinion with respect to Successor Borrower
reasonably acceptable to Lender and acceptable to the Rating Agencies in their
sole discretion; (g) Lender shall have obtained (at Borrower's sole cost and
expense) a Rating Agency Confirmation as to the Defeasance Event;
(h)    Borrower shall deliver a certificate reasonably acceptable to Lender of a
"big four" or other public accounting firm reasonably acceptable to Lender
certifying that the Defeasanc~ Collateral will generate amounts equal to or
greater than the applicable Scheduled Defeasance Payment on or prior to each
corresponding Monthly Payment Date or other scheduled payment date;
(i)    Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request;
(j)    Borrower shall deliver an Officer's Certificate certifying that the
requirements set forth in this Section 2.5 have been satisfied; and
(k)    Borrower shall pay all reasonable out-of-pocket fees, costs and expenses
incurred by Lender in connection with the Defeasance Event or otherwise required
to accomplish the agreements set forth in this Section 2.5, including (i)
reasonable attorneys' fees and expenses, (ii) the fees, costs and expenses of
the Rating Agencies, (iii) any revenue, documentary stamp or

30

--------------------------------------------------------------------------------




intangible truces or any other tax or charge due in connection with the transfer
of the Note, and (iv) the fees, costs and expenses of Servicer and any Trustee.
Simultaneously with the notice described in Section 2.5.l(a) above, Borrower
shall deliver to Lender an amount reasonably determined by Lender to be
sufficient to pay such fees, costs and expenses, which amount may be used by
Lender to pay such fees, costs and expenses if a proposed Defeasance Event does
not occur.
2.5.2.    Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Collateral, Borrower shall open at an Eligible
Institution the defeasance collateral account (the "Defeasance Collateral
Account") which shall at all times be an Eligible Account. Each of the U.S.
Obligations that constitutes a part of the Defeasance Collateral shall be duly
endorsed by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance that would be satisfactory to a
prudent lender (including, without limitation, such instruments as may be
required by the Eligible Institution at which the Defeasance Collateral Account
is to be maintained to effectuate book-entry transfers and pledges through the
book-entry facilities of such Eligible Institution) in order to perfect, upon
the delivery of the Defeasance Collateral, a first priority security interest
therein in favor of Lender in conformity with all applicable Legal Requirements
governing the granting of such security interest. The Defeasance Collateral
Account shall contain only (a) the Defeasance Collateral and (b) cash from
principal and interest paid on the Defeasance Collateral or other cash proceeds
thereof. Pursuant to the Defeasance Security Agreement or other appropriate
agreement or instrument, Borrower or Successor Borrower, as applicable, shall
authorize and direct that all payments received from and all proceeds of the
Defeasance Collateral be made or paid directly to the Cash Management Account
(unless otherwise directed by Lender) and applied to satisfy the Debt Service
and, if applicable, other payment obligations of Borrower under the Note.
Borrower or Successor Borrower, as applicable, shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on the
Defeasance Collateral for federal, state and local income true purposes in its
income true return. Borrower or Successor Borrower, as applicable, shall prepay
all fees, costs and expenses associated with opening and maintaining the
Defeasance Collateral Account. Lender shall not in any way be liable by reason
of any insufficiency in the Defeasance Collateral Account.
2.5.3.    Successor Borrower. In connection with a Defeasance Event, Borrower
shall establish a successor entity reasonably acceptable to Lender (a "Successor
Borrower") which (a) shall be a single purpose, bankruptcy remote entity under
criteria established by the Rating Agencies and (b) shall be approved by the
Rating Agencies. Any Successor Borrower may, at Borrower's option, be an
Affiliate of Borrower unless the Rating Agencies shall require otherwise.
Borrower shall transfer and assign all rights and obligations under and to the
Note and the Defeasance Security Agreement, together with the Defeasance
Collateral, to such Successor Borrower. Such Successor Borrower shall assume the
obligations under the Note and the Defeasance Security Agreement and Borrower
shall be relieved of its obligations under such documents. Borrower shall pay a
minimum of One Thousand and No/l00 Dollars ($1,000) to any Successor Borrower as
consideration for assuming the obligations under the Note and the Defeasance
Security Agreement. Borrower shall pay all reasonable out-of-pocket fees, costs
and expenses incurred by Lender and the Rating Agencies in connection therewith.

31

--------------------------------------------------------------------------------




Section 2.6.    Release of Collateral.
2.6.1.    Release on Payment in Full. Except as set forth in Sections 2.4.4, 2.5
and this Section 2.6, no repayment, prepayment or defeasance of all or any
portion of the Loan shall cause, give rise to a right to require, or otherwise
result in, the release of the Lien on the Collateral.
(a)    If Borrower has elected to defease the entire Loan and the requirements
of Section 2.5 and this Section 2.6 have been fully satisfied, upon the written
request and at the sole cost and expense of Borrower, Lender shall release the
Lien on the Collateral, and the Defeasance Collateral Account and the Defeasance
Collateral, pledged pursuant to the Defeasance Security Agreement, shall be the
sole source of collateral securing the Note.
(b)    Upon payment in full of all principal and interest due on the Loan and
all other amounts due and payable under the Loan Documents in accordance with
the terms and provisions of the Loan Documents, upon the written request and at
the sole cost and expense of Borrower, Lender shall release the Lien on the
Collateral.
(c)    In connection with the release of the Lien on the Collateral, Borrower
shall submit to Lender, concurrently with the request under Section 2.6.1(a) or
(b), a release of Lien of the Pledge Agreement (and the related Loan Documents)
on the Collateral for execution by Lender. Such release shall be in a form
appropriate in the jurisdiction in which the Collateral is located and that
would be satisfactory to a prudent lender and contains standard provisions, if
any, protecting the rights of the releasing lender. In addition, Borrower shall
provide all other certificates, documents and instruments Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer's Certificate certifying that such documentation (i) is in
compliance with all applicable Legal Requirements, and (ii) will effect such
release in accordance with the terms of this Agreement.
Section 2. 7.    Clearing Account/Cash Management Account/Cash Management.
2. 7 .1.    Clearing Account. During the term of the Loan, Borrower shall cause
Mortgage Borrower to establish and maintain an account (the "Clearing Account")
with Clearing Bank in trust for the benefit of Mortgage Lender in accordance
with the Clearing Account Agreement. The Clearing Account shall be under the
sole dominion and control of Mortgage Lender. Mortgage Lender and Senior
Servicer shall have the sole right to make withdrawals from the Clearing
Account. All costs and expenses for establishing and maintaining the Clearing
Account shall be paid by Mortgage Borrower. Borrower shall cause Mortgage
Borrower to at all times comply with the provisions of Section 2. 7 .1 of the
Mortgage Loan Agreement.
2.7.2.    Cash Management Account. (a) During the term of the Loan, Borrower
shall cause Mortgage Borrower to establish and maintain a segregated Eligible
Account (the "Cash Management Account") to be held by Cash Management Bank in
trust and for the benefit of Mortgage Lender in accordance with the Cash
Management Agreement. The Cash Management Account shall be under the sole
dominion and control of Mortgage Lender. Mortgage Lender and Senior Servicer
shall have the sole right to make withdrawals from the Cash Management Account.
All costs and expenses for establishing and maintaining the Cash

32

--------------------------------------------------------------------------------




Management Account shall be paid by Mortgage Borrower. Borrower will cause
Mortgage Borrower to at all times comply with the provisions of Section 2.7.2 of
the Mortgage Loan Agreement. Borrower shall not cause or permit Mortgage
Borrower to (i) amend the Cash Management Agreement or any provisions relating
to cash management set forth in·E~ the Mortgage Loan Agreement or any other
Mortgage Loan Document without Lender's prior written consent or (ii) in any way
alter or modify the Cash Management Account and will notify Lender of the
account number thereof.
(b)    In the event that Mortgage Lender waives the foregoing cash management
provisions or the requirement of Mortgage Borrower to maintain the Clearing
Account, or the Loan remains outstanding after the Mortgage Loan has been paid
in full, Borrower shall promptly (i) enter into and cause Mortgage Borrower and
Manager to enter into a cash management agreement with Lender upon substantially
the same terms as the Cash Management Agreement and the provisions relating to
cash management set forth in the Mortgage Loan Agreement and any other Mortgage
Loan Document; and (ii) enter into and deliver to Lender all other reasonable
and customary agreements required by Lender in connection therewith in form
reasonably acceptable to Lender including, without limitation, an amendment to
this Agreement, clearing account agreements and any related documentation;
provided that Lender has obtained written consent from Mortgage Lender in the
event that the Mortgage Loan is still outstanding.
2.7.3.    Cash Management.
(a)    Mezzanine Deposit Account. During the term of the Loan, Lender shall
designate an account as the mezzanine deposit account (the "Mezzanine Deposit
Account"). Borrower shall direct or cause Mortgage Borrower to direct that all
cash distributions from the Cash Management Account to be paid to Lender in
accordance with Section 2. 7.2(b) of the Mortgage Loan Agreement be deposited
into the Mezzanine Deposit Account. Subject to the Mortgage Loan Documents, to
the extent Borrower receives any distributions of Property net cash flow or
other cash distributions by Mortgage Borrower which Mortgage Borrower was
required to deposit into the Clearing Account, Borrower shall cause the same to
be deposited directly into the Mezzanine Deposit Account promptly after receipt
(but in no event later than one (1) Business Day after the date received).
Borrower shall cause all Net Liquidation Proceeds After Debt Service to be
deposited directly into the Mezzanine Deposit Account on the date the same are
made.
(b)    Disbursements from the Mezzanine Deposit Account. Provided that no Event
of Default shall have occurred and remain outstanding, all funds on deposit in
the Mezzanine Deposit Account shall be applied in the following amounts and
order of priority:
(i)    First, funds sufficient to pay all amounts then due and payable to Lender
pursuant to the Loan Documents;
(ii)    Second, funds sufficient to pay the next monthly deposits into the
Reserve Funds that are then required to be deposited therein, if any, pursuant
to Article VI of this Agreement; and

33

--------------------------------------------------------------------------------




(iii)    Third, during a Mezzanine Loan Cash Sweep Event Period, the remaining
amount (the "Mezzanine Loan Excess Cash Flow") shall be deposited into the
Mezzanine Loan Excess Cash Flow Account and held and applied in accordance with
the terms and conditions of Section 6. 7 hereof;
(iv)    Last, all amounts remaining in the Mezzanine Deposit Account after
deposits for items (i), (ii) and (iii) shall be deposited into an account
designated by Borrower.
(c)    Rights on Default. Notwithstanding anything to the contrary contained in
this Agreement, the Note or the other Loan Documents, during the continuation of
an Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any amounts then on deposit in the Mezzanine
Deposit Account, the Mezzanine Loan Excess Cash Flow Account or any other
Account to the payment of the Debt in any order, proportion and priority as
Lender may determine in its sole and absolute discretion.
2.7.4.    Intentionally Omitted.
2.7.5.    Payments Received Under This Agreement. The insufficiency of funds on
deposit in the Accounts shall not relieve Borrower from the obligation to make
any payments, as and when due pursuant to this Agreement, the Note and the other
Loan Documents, and such obligation shall be separate and independent, and not
conditioned on any event or circumstance whatsoever. Borrower shall in all
events be required to pay when due hereunder all monthly installments of
principal and/or interest on the Loan, all monthly deposits for reserves and
escrows (if any are required pursuant to Article VI hereof) and all other
amounts due under this Agreement, the Note and the other Loan Documents,
regardless of whether funds are deposited or held in sufficient amount in, or
disbursed from, the Mezzanine Deposit Account or any other Accounts.
Notwithstanding anything to the contrary contained in this Agreement, the Note
or the other Loan Documents, and provided that no Event of Default shall have
occurred and remain outstanding, Borrower's obligations with respect to the
payment of the Monthly Debt Service Payment Amount and amounts required to be
deposited into the Reserve Funds, if any, shall be deemed satisfied to the
extent sufficient amounts are deposited in the Mezzanine Deposit Account to
satisfy such obligations pursuant to this Agreement on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1.    Borrower Representations. Borrower represents and warrants to
Lender that as of the date hereof:
3.1.1.    Organization. (a) Each of Borrower and Sole Member is, and since the
date of its respective formation has been, duly organized, validly existing and
in good standing with full power and authority to own its assets and conduct its
business, and is, and since the date of its respective formation has been, duly
qualified and in good standing in all jurisdictions in which the ownership or
leasing of its property or the conduct of its business requires such

34

--------------------------------------------------------------------------------




qualification (except where the failure to be so qualified would not have a
Material Adverse Effect) and Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents by it, and has the power and authority to execute, deliver
and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby and thereby.
(b)    Borrower's exact legal name is correctly set forth in the first paragraph
of this Agreement. Borrower is an organization of the type specified in the
first paragraph of this Agreement. Borrower is incorporated or organized under
the laws of the state specified in the first paragraph of this Agreement.
Borrower's principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or ·nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four ( 4)
months (or, if less than four ( 4) months, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement (unless Borrower notifies Lender in writing at least
thirty (30) days prior to the date of such change). Borrower's organizational
identification number, if any, assigned by the state of its incorporation or
organization is 3892282. Borrower's federal tax identification number is
20-1990871.
(c)    Borrower has the power and authority and the requisite ownership
interests in Mortgage Borrower to control the actions of Mortgage Borrower, and
upon the realization of the Collateral, Lender or any other party succeeding to
Borrower's interest in the Collateral would have such control. Without limiting
the foregoing, Borrower has sufficient control over Mortgage Borrower to cause
Mortgage Borrower to (i) take any action on Mortgage Borrower's part required by
the Loan Documents and (ii) refrain from taking any action prohibited by the
Loan Documents.
3.1.2.    Proceedings. This Agreement and the other Loan Documents have been
duly authorized, executed and delivered by or on behalf of Borrower and
constitute legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors' rights generally and by general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law).
3.1.3.    No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any asset or
property of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of
Borrower's assets or properties is subject, nor will such action result in any
violation of the provisions of any Legal Requirements of any Governmental
Authority having jurisdiction over Borrower or any of Borrower's assets or
properties.

35

--------------------------------------------------------------------------------




3. 1.4. Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrower's knowledge, threatened against Borrower,
Sole Member, Longwing Guarantor, Manager, the Property or, except as disclosed
in writing to Lender, Guarantor in any court or by or before any other
Governmental Authority that could have a Material Adverse Effect.
3.1.5.    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which could materially and adversely affect Borrower,
the Collateral or the Property, or Borrower's business, assets or properties,
operations or condition (financial or otherwise). Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which Borrower,
Mortgage Borrower, the Collateral or the Property is bound. Borrower has no
material financial obligation (contingent or otherwise) under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower, Mortgage Borrower, the
Collateral or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the ownership of the Collateral and the
management of Mortgage Borrower, and (b) obligations under the Loan Documents.
3.1.6.    Consents. Each consent, approval, authorization, order, registration
or qualification of or with any court or any other Governmental Authority
required for the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents has been obtained and is in full force
and effect
3.1.7.    Title. Borrower is the record and beneficial owner of, and has good
title to, the Collateral, free and clear of all Liens whatsoever, except the
Liens created by the Loan Documents. The Pledge Agreement, together with the UCC
financing statements relating to the Collateral, when properly filed in the
appropriate records, will create a valid, perfected security interest in and to
the Collateral, all in accordance with the terms thereof for which a Lien can be
perfected by filing a UCC financing statement. Borrower's delivery to Lender of
the original certificates evidencing the Pledged Interests described in the
Pledge Agreement creates a valid and perfected first-priority security interest
in the Pledged Interests.
3.1.8.    No Plan Assets. As of the date hereof and throughout the Term, (a)
Borrower does not sponsor, is not obligated to contribute to and is not itself
and will not be an "employee benefit plan," as defined in Section 3(3) of ERISA,
subject to Title I of ERISA or Section 4975 of the Code, (b) none of the assets
of Borrower constitutes or will constitute "plan assets" of one or more such
plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section
3( 42) of ERISA, ( c) Borrower is not and will not be a "governmental plan"
within the meaning of Section 3(32) of ERISA, and (d) transactions by or with
Borrower are not and will not be subject to any statute, rule or regulation
regulating investments of, or fiduciary obligations with respect to,
"governmental plans" within the meaning of Section 3(32) of ERISA which is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
and which prohibit or otherwise restrict the transactions contemplated by this
Agreement (including, but not limited to, the exercise by Lender of any of its
rights under the Loan Documents).

36

--------------------------------------------------------------------------------




3.1.9.    Compliance. Borrower, Mortgage Borrower and the Property and the use
thereof comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes. Except
as disclosed in the Zoning Analysis Report for the Property, prepared by
National Zoning Associates, LLC, dated June 1, 2012, in the event that all or
any part of the Improvements are destroyed or damaged, said Improvements can be
legally reconstructed to their condition prior to such damage or destruction,
and thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the best
of Borrower's knowledge, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
Except as disclosed in the title and departmental searches provided to Lender in
connection with the closing of the Loan, neither Borrower nor Mortgage Borrower
is in default or violation of any order, regulation, writ, injunction, decree or
demand of any Governmental Authority, the violation of which could have a
Material Adverse Effect. There has not been committed by Borrower, Mortgage
Borrower or, to the best of Borrower's knowledge, any other Person in occupancy
of or involved with the operation or use of the Property any act or omission
affording the federal government, any state or local government or any other
Governmental Authority the right of forfeiture as against the Property, the
Collateral or any part thereof or any monies paid in performance of Borrower's
Obligations under any of the Loan Documents.
3.1.10.    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in respect of the Property, the Collateral or
otherwise in connection with the Loan (i) are true, correct and complete in all
material respects, (ii) accurately represent the financial condition of
Borrower, Mortgage Borrower, the Collateral and the Property, as applicable, as
of the date of such reports, and (iii) have been prepared in accordance with an
Acceptable Accounting Basis throughout the periods covered, except as disclosed
therein. Neither Borrower nor Mortgage Borrower have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and that could have a Material Adverse Effect. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operation or business of Borrower, the Collateral or the Property
from that set forth in said financial statements.
3.1.11.    Condemnation. No Condemnation or other similar proceeding is
currently pending or, to Borrower's best knowledge, has been threatened or is
currently being contemplated with respect to all or any portion of the Property
or for the relocation of roadways providing access to the Property.
3.1.12.    Affiliates. Borrower does not own any equity interests in any other
Person other than the Pledged Interests.
3.1.13.    No Contractual Obligations. Other than the Loan Documents, the
Organizational Documents of Borrower, and the Organizational Documents of
Mortgage Borrower, as of the date of this Agreement, Borrower is not subject to
any Contractual Obligations and has not entered into any agreement, instrument
or undertaking by which it or its

37

--------------------------------------------------------------------------------




assets are bound, or has incurred any Indebtedness, except as permitted under
the Loan Documents.
3.1.14.    Intentionally Omitted.
3.1.15.    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Mortgage Borrower,
Sole Member or any Guarantor, including the defense of usury, nor would the
operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject only to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally and, as to enforceability, to
principles of equity), and neither Borrower, Mortgage Borrower, Sole Member nor
any Guarantor has asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.
3.1.16.    Intentionally Omitted.
3.1.17.    Insurance. Borrower has caused Mortgage Borrower to obtain and
deliver to Lender original or certified copies of the Policies, with all
premiums prepaid thereunder, reflecting the insurance coverages, amounts and
other requirements set forth in the Mortgage Loan Agreement. No claims have been
made under any of the Policies, and no Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any of the
Policies.
3.1.18.    Licenses. All approvals, authorizations, certifications, licenses and
permits, including, without limitation, certificates of completion and
occupancy, required by any Governmental Authority or otherwise necessary for the
legal ownership, use, occupancy and operation of the Property in the manner in
which the Property is currently being owned, used, occupied and operated have
been obtained by or on behalf of Mortgage Borrower and are in full force and
effect.
3.1.19.    Intentionally Omitted.
3.1.20.    Intentionally Omitted.
3.1.21.    Intentionally Omitted.
3.1.22.    Leases. Borrower represents and warrants to Lender with respect to
the Leases that, except as set forth on Schedule VIII attached hereto: (a) the
rent roll attached hereto as Schedule I is true, correct and complete in all
material respects and the Property is not subject to any Leases other than the
Leases described in Schedule I, (b) the Leases identified on Schedule I are in
full force and effect and there are no defaults thereunder by any party thereto
and there are no conditions that, with the passage of time or the giving of
notice, or both, would constitute defaults thereunder, ( c) the copies of the
Leases delivered to Lender are true, correct and complete, and there are no oral
agreements with respect thereto, ( d) no Rent (including security or other
deposits) has been paid more than one (1) month in advance of its due date, ( e)
all work to be performed by the landlord under each Lease has been performed as
required and has been accepted by the applicable Tenant, (t) any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by the landlord

38

--------------------------------------------------------------------------------




to any Tenant has already been received by such Tenant, (g) all security or
other deposits are being held in accordance with the applicable Leases and all
applicable Legal Requirements, (h) Borrower has no knowledge of any notice of
termination or default with respect to any Lease; (i) Mortgage Borrower has not
assigned or pledged any of the Leases, the rents or any interest therein except
to Mortgage Lender; G) no Tenant or other Person has an option, right of first
refusal or offer or any other preferential right to purchase all or any portion
of or interest in the Property; (k) no Tenant has any right or option for
additional space in the Improvements, (1) to Borrower's knowledge, no Tenant has
assigned its Lease or sublet all or any portion of the premises demised thereby,
(m) no Tenant has the right to terminate its Lease prior to expiration of the
stated term of such Lease; (n) to Borrower's knowledge, no Hazardous Substances
have been disposed, stored or treated by any Tenant on, under or about the
Property; (o) Borrower does not have any knowledge of any Tenant's intention to
use its leased premises for any activity which, directly or indirectly, involves
the use, generation, treatment, storage, disposal or transportation of any
petroleum product or any other Hazardous Substances, and (p) all existing Leases
are subordinate to the Security Instrument either pursuant to their terms or a
recorded subordination agreement.
3.1.23.    Filing. Recording and Other Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under the applicable Legal Requirements have been paid or are being paid
simultaneously herewith. All mortgage, mortgage recording, stamp, intangible or
other similar taxes required to be paid under the applicable Legal Requirements
in connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Pledge Agreement, have been paid or are being paid
simultaneously herewith. All taxes and governmental assessments due and owing in
respect of the Property and the Collateral have been paid, or an escrow of funds
in an amount sufficient to cover such payments has been established under the
Loan Documents.
3.1.24.    Single Purpose. Borrower hereby covenants to cause Mortgage Borrower
to comply with Section 3 .1.24 of the Mortgage Loan Agreement. Borrower hereby
represents and warrants to, and covenants with, Lender that since the date of
its formation and at all times on and after the date hereof and until such time
as the Debt shall be paid in full:
(a)    Borrower (i) has been, is, and will be organized solely for the purpose
of owning and managing the Collateral, entering into and performing its
obligations under the Loan Documents, refinancing the Collateral in connection
with a permitted repayment of the Loan', and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (ii) has
not owned, does not own, and will not own any asset or property other than (A)
the Collateral, and (B) incidental personal property necessary for the ownership
and management of the Collateral.
(b)    Borrower has not engaged and will not engage in any business or activity
other than the acquisition ownership and management of the Collateral and
Borrower will conduct and operate its business as presently conducted and
operated.
(c)    Except for capital contributions and capital distributions permitted
under the terms and conditions of its limited liability company agreement,
Borrower has not entered

39

--------------------------------------------------------------------------------




and will not enter into any contract or agreement with any Affiliate of
Borrower, any constituent party of Borrower or any Affiliate of any constituent
party, except upon terms and conditions that are intrinsically fair,
commercially reasonable, and substantially similar to those that would be
available on an arm's-length basis from an unrelated third party.
(d)    Borrower has not incurred and will not incur any Indebtedness other than
(i) the Debt and (ii) liabilities incurred in the ordinary course of business
relating to the ownership and management of Mortgage Borrower and the routine
administration of Mortgage Borrower, in amounts not to exceed $25,000 and which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances (such Indebtedness which satisfies the
conditions of the preceding clauses (ii), "Permitted Trade Payables"). Borrower
shall not permit Mortgage Borrower to incur any Indebtedness except as set forth
in Section 3.l.24(d) of the Mortgage Loan Agreement. No Indebtedness, other than
the Debt, may be secured (senior, subordinate or pari passu) by the Collateral.
(e)    Borrower has not made and will not make any loans or advances to any
other Person (including any Affiliate of Borrower, any constituent party of
Borrower or any Affiliate of any constituent party), and has not acquired and
shall not acquire obligations or securities of its Affiliates.
(f)    Borrower has been, is, and will endeavor to remain solvent and Borrower
has paid its debt and liabilities (including, as applicable, shared personnel
and overhead expenses) from its assets as the same became due and will pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same shall become due; provided, however, that
this provision shall not require any direct or indirect equity owner of Borrower
to make any capital contributions to Borrower.
(g)    (i) Borrower has done or caused to be done, and will do and cause to be
done, all things necessary to observe its organizational formalities and
preserve its separate existence, (ii) Borrower has not terminated or failed to
comply with and will not terminate or fail to comply with the provisions of its
Organizational Documents, (iii) Borrower has not amended, modified or otherwise
changed its Organizational Documents other than as reviewed and approved by
Lender on or prior to the Closing Date, and (iv) unless (A) Lender has consented
in writing and (B) following a Securitization of the Loan, the Rating Agencies
have issued a Rating Agency Confirmation in connection therewith, Borrower will
not amend, modify or otherwise change its Organizational Documents.
(h)    Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower's assets have not been listed as assets on the
financial statement of any other Person; provided, however, that Borrower's
assets may have been included in a consolidated financial statement of its
Affiliates; provided that (i) if applicable, appropriate notation was made on
such consolidated financial statements to indicate the separateness of Borrower
and such Affiliates and to indicate that Borrower's assets and credit were not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets were listed on Borrower's own separate
balance sheet. Borrower's assets will not be listed as assets on the financial

40

--------------------------------------------------------------------------------




statement of any other Person; provided, however, that Borrower's assets may be
included in a consolidated financial statement of its Affiliates provided that
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such Affiliates and to indicate
that Borrower's assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person, and (B) such assets
shall be listed on Borrower's own separate balance sheet. Borrower has filed and
shall file its own tax returns (except to the extent that Borrower is treated as
a "disregarded entity" for tax purposes and is not required to file tax returns
under applicable law) and has not filed and shall not file a consolidated
federal income tax return with any other Person. Borrower has maintained and
shall maintain its books, records, resolutions and agreements as official
records.
(i)    Borrower (i) has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of
Borrower), (ii) has corrected and shall correct any known misunderstanding
regarding its status as a separate entity, (iii) has conducted and shall conduct
business in its own name, (iv) has not identified and shall not identify itself
or any of its Affiliates as a division or department or part of the other and
(v) has maintained and utilized and shall maintain and utilize separate
stationery, invoices and checks bearing its own name.
(j)    Borrower has maintained and will endeavor to maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided,
however, that this provision shall not require any direct or indirect equity
owner of Borrower to make any capital contributions to Borrower.
(k)    Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower, any sale or other transfer of all or
substantially all of Borrower's assets or any sale or other transfer by Borrower
outside the ordinary course of business.
(1)    Borrower has not commingled and will not commingle funds or other assets
of Borrower with those of any Affiliate or constituent party or any other
Person, and has held and will hold all of its assets in its own name.
(m)    Borrower has maintained and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.
(n)    Borrower did not assume, guarantee or become obligated for the debts or
obligations of any other Person and did not hold itself out to be responsible
for or have its credit or assets available to satisfy the debts or obligations
of any other Person. Borrower will not assume, guarantee or become obligated for
the debts or obligations of any other Person and does not and will not hold
itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person.

41

--------------------------------------------------------------------------------




(o)    The Organizational Documents of Borrower shall provide that the business
and affairs of Borrower shall be managed by or under the direction of the Sole
Member, and at all times there shall be at least one (1) duly appointed
individual as director or manager (an "Independent Director") of Borrower, whom
(i) has at least three (3) years prior employment experience and continues to be
employed as an independent director, independent manager or independent member
by CT Corporation, Corporation Service Company, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent directors, independent managers and independent members, another
nationally-recognized company that provides such services and which is
reasonably approved by Lender; (ii) is not, and has never been, on the board of
directors or managers of any Affiliate of Borrower; and (iii) is not, and has
never been, and will not, while serving as an Independent Director be, any of
the following: (A) a stockholder, director, manager, officer, employee, partner,
member, attorney or counsel of Borrower, any Affiliate of Borrower or any direct
or indirect equity holder of any of them, (B) a creditor, customer, supplier,
service provider (including provider of professional services) or other Person
who derives any of its purchases or revenues from its activities with Borrower
or any Affiliate of Borrower (other than a nationally-recognized company that
routinely provides professional independent directors, independent managers or
independent members and other corporate services to Borrower or any Affiliate of
Borrower in the ordinary course of its business), (C) a member of the immediate
family of any such stockholder, director, manager, officer, employee, partner,
member, creditor, customer, supplier, service provider or other Person, or (D) a
Person controlling or under common control with any of subclauses (A), (B) or
(C) above. A natural person who satisfies the foregoing definition other than
clause (iii) shall not be disqualified as a result of clause (iii)(A) by reason
of (I) being, having been or becoming an Independent Director of an Affiliate of
Borrower that is not in the direct chain of ownership of Borrower or Sole Member
and that is required by a creditor to be a "single purpose entity"; provided
that such Independent Director is, was or will be employed by a company that
routinely provides professional independent directors, independent managers or
independent members, or (II) being, having been or becoming a member of Borrower
pursuant to an express provision in Borrower's operating agreement providing for
the appointment of such Independent Director as a member of Borrower upon the
occurrence of any event pursuant to which Sole Member ceases to be a member of
Borrower (including the withdrawal or dissolution of Sole Member). A natural
person who satisfies the foregoing definition other than clause (iii) shall not
be disqualified as a result of clause (iii)(A) or (iii)(B) by reason of being,
having been or becoming an Independent Director of a "single purpose entity"
affiliated with Borrower; provided that the fees or other compensation that such
individual earns by serving as an Independent Director of one or more Affiliates
of Borrower in any given year constitute, in the aggregate, less than five
percent (5%) of such individual's income for such year. The Organizational
Documents of Borrower shall provide that no Independent Director of Borrower may
be removed or replaced without Cause, and unless Borrower provides Lender with
not less than three (3) Business Days' prior notice of (1) any proposed removal
of any Independent Director, together with a statement as to the reasons for
such removal, and (2) the identity of the proposed replacement Independent
Director, together with a certification that such replacement satisfies the
requirements set forth in the Organizational Documents of Borrower relating to
an Independent Director. In addition, the Organizational Documents of Borrower
shall provide an express acknowledgment that Lender is an intended third-party
beneficiary of the "special purpose" and "separateness" provisions of

42

--------------------------------------------------------------------------------




such Organizational Documents. As used in this paragraph, the term "control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management, policies or activities of such Person, whether
through ownership of voting securities, by contract or otherwise and the terms
"controlled" and "controlling" shall have correlative meanings. As used in this
paragraph, the term "single purpose entity" shall mean a Person whose
Organizational Documents contain, and who covenants that such Person shall
comply Qr cause compliance with, provisions substantially similar to those set
forth in this Section 3.1.24.
(p)    The Organizational Documents of Borrower shall provide that the directors
or managers of Borrower shall not take any action which, under the terms of any
Organizational Documents (including, if applicable, any voting trust agreement
with respect to any common stock), requires a unanimous vote of the directors or
managers of Borrower unless, at the time of such action, there shall be at least
one (1) director or manager who is an Independent Director (and such Independent
Director has participated in such vote). The Organizational Documents of
Borrower shall provide that Borrower will not (and Borrower agrees that it will
not), without the unanimous consent of its directors or managers, including the
consent of the Independent Director, (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official for
Borrower or a substantial portion of its assets or properties, (iii) take any
action that might cause Borrower to become insolvent, (iv) make an assignment
for the benefit of creditors, (v) admit in writing Borrower's inability to pay
its debts generally as they become due, (vi) declare or effectuate a moratorium
on the payment of any obligations, or (vii) take any action in furtherance of
any of the foregoing. In addition, the Organizational Documents of Borrower
shall provide that, when voting with respect to any of the matters set forth in
the immediately preceding sentence of this Section 3.1.24(p), the Independent
Director shall consider only the interests of Borrower, including its creditors.
(q)    The Organizational Documents of Borrower shall provide that, as long as
any portion of the. Debt remains outstanding, upon the occurrence of any event
that causes the sole member of Borrower ("Sole Member") to cease to be a member
of Borrower (other than (i) upon an assignment by Sole Member of all of its
limited liability company interests in Borrower and the admission of the
transferee, if permitted pursuant to the Organizational Documents of Borrower
and the Loan Documents, or (ii) the resignation of Sole Member and the admission
of an additional member of Borrower, if permitted pursuant to the Organizational
Documents of Borrower and the Loan Documents), the person acting as the
Independent Director of Borrower shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as a member of Borrower (a "Special Member") and shall
preserve and continue the existence of Borrower without dissolution. The
Organizational Documents of Borrower shall further provide that for so long as
any portion of the Debt is outstanding, no Special Member may resign or transfer
its rights as a Special Member unless (A) a successor Special Member has been
admitted to Borrower as a Special Member, and (B) such successor Special Member
has also accepted its appointment as an Independent Director of Borrower.

43

--------------------------------------------------------------------------------




(r)    The Organizational Documents of Borrower shall provide that, as long as
any portion of the Debt remains outstanding, except as expressly permitted
pursuant to the terms of the Loan Documents, including, without limitation,
Section 8.1(f) hereof, (i) Sole Member may not resign, and (ii) no additional
member shall be admitted to Borrower.
(s)    The Organizational Documents of Borrower shall provide that, as long as
any portion of the Debt remains outstanding: (i) Borrower shall be dissolved,
and its affairs shall. be wound up, only upon the first to occur of the
following: (A) the termination of the legal existence of the last remaining
member of Borrower or the occurrence of any other event which terminates the
continued membership of the last remaining member of Borrower in Borrower unless
the business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the "Act"), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act; (ii)
upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interests in Borrower and the admission of
the transferee, if permitted pursuant to the Organizational Documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
Organizational Documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (1) to continue the existence of Borrower, and (2)
to the admission of the personal representative or its nominee or designee, as
the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member to cease to be a member of Borrower and
upon the occurrence of such event, the business of Borrower shall continue
without dissolution; (iv) in the event of the dissolution of Borrower, Borrower
shall conduct only such activities as are necessary to wind up its affairs
(including the sale of its assets and properties in an orderly manner), and its
assets and properties shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (v) to the fullest extent
permitted by applicable law, each of Sole Member and Special Members shall
irrevocably waive any right or power that they might have to cause Borrower or
any of its assets or properties to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets or properties of Borrower, to
compel any sale of all or any portion of the assets or properties of Borrower
pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of Borrower.
(t)    Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects. In connection with the foregoing, Borrower hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants in
this Section 3.1.24, and (iii) all of the Organizational Documents of Borrower.

44

--------------------------------------------------------------------------------




(u)    Except for Sole Member, as member and manager of Borrower, Borrower has
not permitted and will not permit any Affiliate or constituent party independent
access to its bank accounts.
(v)    Borrower has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.
(w)    Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it. Borrower has paid and shall
pay from its assets all obligations of any kind incurred.
(x)    Borrower has not (i) filed a bankruptcy, insolvency or reorganization
petition or otherwise instituted insolvency proceedings or otherwise sought any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for Borrower or for· all or any portion of Borrower's assets or properties,
(iii) made any assignment for the benefit of Borrower's creditors, or (iv) taken
any action that could reasonably be expected to have caused Borrower to become
insolvent. Without the unanimous consent of all of its directors or managers
(including each Independent Director), as applicable, will not (A) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally, (B) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for Borrower or for all or any
portion of Borrower's assets or properties, (C) make any assignment for the
benefit of Borrower's creditors, or (D) take any action that could reasonably be
expected to cause Borrower to become insolvent.
(y)    Borrower has maintained and will maintain an arm's-length relationship
with its Affiliates.
(z)    Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space and services performed by an employee of an Affiliate.
(aa)    Except in connection with the Loan, Borrower has not pledged and will
not pledge its assets or properties for the benefit of, or to secure the
obligations of, any other Person.
(bb)    Borrower has had, has and will have no obligation to indemnify its
directors, managers, officers, members or Special Members, as the case may be,
or, if applicable, has such an obligation that is fully subordinated to the Debt
and that will not constitute a claim against Borrower if cash flow in excess of
the amount required to pay the Debt is insufficient to pay such obligation.
(cc)    The Organizational Documents of Borrower shall provide that Borrower
will not: (i) dissolve, merge, liquidate, consolidate; ii) sell, transfer,
dispose, or encumber

45

--------------------------------------------------------------------------------




(except in accordance with the Loan Documents) all or substantially all of its
assets or properties or acquire all or substantially all of the assets or
properties of any other Person; or (iii) engage in any other business activity,
or amend its Organizational Documents with respect to any of the matters set
forth in this Section 3.1.24, without the prior consent of Lender in its sole
discretion.
(dd)    Borrower and Independent Directors will consider the interests of
Borrower's creditors in connection with all actions.
(ee)    Borrower has not had and, except for the Guaranty, does not have and
will not have any of its obligations guaranteed by any Affiliate.
(ff)    Borrower has not owned or acquired and will not own or acquire any stock
or securities of any Person, except for Mortgage Borrower and except that
Borrower may invest in those investments to the extent expressly permitted under
the Loan Documents.
(gg)    Borrower has not bought or held and will not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities).
(hh)    Borrower has not formed, acquired or held and will not form, acquire or
hold any subsidiary (whether corporation, partnership, limited liability company
or other entity), except for Mortgage Borrower, and Borrower has not owned and
will not own any equity interest in any other entity, except for Mortgage
Borrower.
Notwithstanding anything to the contrary contained in this Section 3.1.24, no
provisions contained in this Section 3.1.24 shall be deemed to create an
obligation on the part of Borrower, any member in Borrower, or any member,
officer, director, employee or Affiliate of any of the forgoing to make loans,
equity infusions or capital contributions to Borrower.
3.1.25.    Tax Filings. To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower. Borrower believes that its tax returns (if any) properly reflect
the income and taxes of Borrower for the periods covered thereby, subject only
to reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.Solvency.Borrower (a) has not entered into
the transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower's assets exceeds and will, immediately following
the making of the Loan, exceed Borrower's total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower's assets is and will, immediately following the
making of the Loan, be greater than Borrower's probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become or may become absolute and matured. Borrower's assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower does not intend to, and does not believe that it will, incur
debt and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debt and liabilities as they mature (taking into

46

--------------------------------------------------------------------------------




account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower).Federal
Reserve Regulations. No part of the proceeds of the Loan will be used for the
purpose of purchasing or acquiring any "margin stock" within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System or
for any other purpose which would be inconsistent with such Regulations T, U or
X or any other Regulations of such Board of Governors, or for any purposes
prohibited by any Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.
3.1.28.    Organizational Chart. The organizational chart attached hereto as
Schedule III, relating to Borrower and certain Affiliates and other Persons, is
true, correct and complete on and as of the date hereof. No Person, other than
those Persons shown on Schedule III, has any ownership interest in, or right of
control, directly or indirectly, in Borrower.
3.1.29.    Bank Holding Company. Borrower is not a "bank holding company" or a
direct or indirect subsidiary of a "bank holding company" as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.30.    No Other Debt. Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.
3.1.31. Investment Company Act. Borrower is not (a) an "investment company" or a
company "controlled" by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended, or (b) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.
3.1.32. Intentionally Omitted.
3.1.33.    No Bankruptcy Filing. No petition in bankruptcy has ever been filed
against Borrower, Mortgage Borrower or any constituent party of Borrower or
Mortgage Borrower, and neither Borrower, Mortgage Borrower nor any constituent
party of Borrower or Mortgage Borrower has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower, Mortgage Borrower nor any constituent party of
Borrower or Mortgage Borrower is contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower's, Mortgage Borrower's or such
constituent party's assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against Borrower, Mortgage
Borrower or any constituent party of Borrower or Mortgage Borrower.
3.1.34.    Full and Accurate Disclosure. No information contained in this
Agreement, the other Loan Documents, or any written statement or document
furnished by or on behalf of Borrower in connection with the Loan or pursuant to
the terms of this Agreement or any other Loan Document contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact or circumstance
presently

47

--------------------------------------------------------------------------------




known to Borrower which has not been disclosed to Lender and which could
reasonably be expected to have a Material Adverse Effect.
3.1.35.    Foreign Person. Borrower is not a "foreign person" within the meaning
of Section 1445(f)(3) of the Code.
3.1.36.    No Change in Facts or Circumstances: Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms of this Agreement or the other Loan Documents
and all statements of fact made by or on behalf of Borrower in this Agreement or
in any other Loan Document, are true, correct and complete in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information or statement of fact
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise has or could have a Material Adverse Effect.
3.1.37.    Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.
3.1.38. Perfection of Accounts. Borrower hereby represents and warrants to
Lender that:
(a)    Other than in connection with the Mortgage Loan Documents, Mortgage
Borrower has not sold, pledged, transferred or otherwise conveyed the Clearing
Account or the Cash Management Account;
(b)    The Property is not subject to any cash management system (other than
pursuant to the Mortgage Loan Documents).
3.1.39.    Intentionally Omitted.Intentionally Omitted.
3.1.41. Patriot Act. (a) None of Borrower or any of its constituents or
Affiliates, and to the best of Borrower's knowledge, any of their respective
brokers or other agents acting or benefiting in any capacity in connection with
the Loan is a Prohibited Person.None of Borrower, any of its constituents or
Affiliates and any of their respective brokers or other agents acting in any
capacity in connection with the Loan, (i) has conducted or will conduct any
business or has engaged or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) has dealt
or will deal in, or otherwise has engaged or will engage in, any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) has engaged or will engage in or has conspired or will
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Patriot Act.

48

--------------------------------------------------------------------------------




(c)    Borrower covenants and agrees to deliver to Lender any certification or
other evidence reasonably requested from time to time by Lender in its sole
discretion, confirming Borrower's compliance with this Section 3.l.41.
3.1.42.    Intentionally Omitted.
3.1.43.    No Casualty. To the best of Borrower's knowledge, the Property has
suffered no material Casualty which has not been fully repaired and the cost
thereof fully paid.
3.1.44. Purchase Options. Except pursuant to Sections 5.7 and 12.1 of the JV
Agreement, neither the Property nor any part thereof or interest therein is
subject to any purchase options, rights of first refusal to purchase, rights of
first offer to purchase or other similar rights in favor of any Person.
3.1.45. Use of Property. The Property consists solely of an office building and
related operations and is used for no other purpose.
3.1.46. Fiscal Year. Each Fiscal Year of Borrower commences on January 1.
3.1.47. Material Agreements. (a) Neither Borrower nor Mortgage Borrower has
entered into, or is bound by, any Material Agreement which continues in
existence, except those set forth on Schedule VI attached hereto.
(b)    Each of the Material Agreements is in full force and effect, there are no
monetary or other defaults by Borrower or Mortgage Borrower, as applicable,
thereunder and, to the best knowledge of Borrower, there are no monetary or
other defaults thereunder by any other party thereto. None of Borrower, Mortgage
Borrower, Manager or any other Person acting on Borrower's or Mortgage
Borrower's behalf has given or received any notice of default under any Material
Agreement that remains outstanding or in dispute.
(c)    Borrower has delivered true, correct and complete copies of the Material
Agreements (including all amendments and supplements thereto) to Lender.
(d)    No Material Agreement has as a party an Affiliate of Borrower or Mortgage
Borrower.
3.1.48. Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a Material Adverse Effect. Borrower
has no known contingent liabilities (except to the extent any such contingent
liabilities are not required to be disclosed on Borrower's financial statements
in accordance with Borrower's Acceptable Accounting Basis).
3.1.49. Illegal Activity. No portion of the Property or the Collateral has been
purchased by Borrower with proceeds of any illegal activity.
3 .1.50. Underwriting Representations. Borrower hereby represents that it:

49

--------------------------------------------------------------------------------




(a)    has no judgments or liens of any nature against it except for tax liens
not yet due;
(b)    is not involved in any dispute with any taxing authority (except to the
extent of any tax contest performed in accordance with the terms of this
Agreement);
(c)    except as disclosed in writing to Lender, is not now, nor has ever been,
a party to any lawsuit, arbitration, summons, or legal proceeding that is still
pending or that resulted in a judgment against it or its assets or properties
that has not been paid in full;
(d)    has obtained, or caused Mortgage Borrower to obtain, a current Phase I
environmental site assessment (and, if applicable, a current Phase II
environmental assessment) (collectively, the "ESA") for the Property prepared
consistent with ASTM Practice E 1527 and the ESA has not identified any
recognized environmental conditions that require further investigation or
remediation; and
(e)    each amendment and restatement of Borrower's Organizational Documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to such amendment or restatement from time to
time.
3.1.51.    Mortgage Loan Representations and Warranties. All of the
representations and warranties contained in the Mortgage Loan Documents are (i)
true and correct in all material respects and (ii) hereby incorporated into this
Agreement and deemed made hereunder as and when made thereunder and shall remain
incorporated without regard to any waiver, amendment or other modification
thereof by the Mortgage Lender or to whether the Mortgage Loan has been repaid
or the related Mortgage Loan Document has been terminated, unless otherwise
consented to in writing by Lender.
Section 3.2.     Survival of Representations. The representations and warranties
set forth in Section 3.1 hereof shall survive for so long as any amount remains
payable to Lender under this Agreement or any of the other Loan Documents.
ARTICLE IV
BORROWER COVENANTS
Section 4.1.    Borrower Affirmative Covenants. Borrower hereby covenants and
agrees with Lender that:
4.1.1.    Existence: Compliance with Legal Requirements. Each of Borrower and
Sole Member shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises and comply, and cause Mortgage Borrower to comply, with all Legal
Requirements applicable to it, the Collateral and the Property. There shall
never be committed by Borrower and Borrower shall not permit any other Person in
occupancy of or involved with the operation or use of the Property to commit any
act or omission affording the federal government, any state or local government
or any other Governmental Authority the right of forfeiture against the
Collateral, the Property or any part thereof or any monies paid in performance
of Borrower's obligations under any of the Loan

50

--------------------------------------------------------------------------------




Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall,
and shall cause Mortgage Borrower to, at all times maintain, preserve and
protect all franchises and trade names and preserve all of its assets and
properties used or useful in the conduct of its business and shall keep the
Property in good working order and repair, and from time to time make, or cause
to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the Security
Instrument. Borrower shall keep, or shall cause Mortgage Borrower to keep, the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. Borrower shall cause
Mortgage Borrower to operate the Property in accordance with the terms and
provisions of the O&M Agreement in all material respects. After prior notice to
Lender, Borrower, at its sole cost and expense, may contest, or cause Mortgage
Borrower to contest, by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower, Mortgage
Borrower, the Collateral or the Property or any alleged violation of any Legal
Requirement; provided that (a) no monetary Default nor any Event of Default has
occurred and remains outstanding; (b) Mortgage Borrower is permitted to do so
under the provisions of any mortgage or deed of trust superior in lien to the
Security Instrument; ( c) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which Borrower,
Mortgage Borrower, the Collateral or the Property is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; ( d) neither the
Collateral, the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost; ( e) Borrower and
Mortgage Borrower shall promptly upon final determination thereof comply with
such Legal Requirement determined to be valid or applicable or cure any
violation of such Legal Requirement; (f) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower, Mortgage
Borrower, the Collateral or the Property; (g) Borrower shall furnish or cause
Mortgage Borrower to furnish such cash or other security as may be required in
the proceeding, or as may be reasonably requested by Lender, to ensure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith; and (h) such contest by Borrower or Mortgage
Borrower is not in violation of the Leases. Lender may apply any such security
or part thereof as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or the Collateral
or the Property (or any part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, canceled or lost or there shall be any danger
of the Lien of the Security Instrument or the Pledge Agreement being primed by
any related Lien.
4.1.2.    Taxes and Other Charges. Borrower shall pay, or shall cause Mortgage
Borrower to pay, all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Property or any part thereof as the same become due and
payable; provided. however, Borrower's obligation to directly pay or cause
Mortgage Borrower to pay Taxes shall be suspended for so long as Mortgage
Borrower complies with the terms and provisions of Section 6.2 of the Mortgage
Loan Agreement. Borrower shall furnish, or shall cause Mortgage Borrower to
furnish, to Lender receipts for the payment of the Taxes and the Other Charges
no later than ten (10) days prior to the date the same shall become delinquent;
provided. however,

51

--------------------------------------------------------------------------------




that Borrower is not required to furnish such receipts for payment of Taxes in
the event that such Taxes have been paid by Mortgage Lender pursuant to Section
6.2 of the Mortgage Loan Agreement. Borrower shall not permit or suffer, and
shall not permit Mortgage Borrower to suffer or permit, and shall promptly cause
to be paid and discharged any Lien or charge against the Property, subject to
any rights of Borrower or Mortgage Borrower to contest any such Liens in
accordance with the terms of the Loan Documents or the Mortgage Loan Documents.
Notwithstanding the prior sentence, after prior notice to Lender, Borrower, at
its sole cost and expense, may contest, or cause Mortgage Borrower to contest,
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any Taxes or Other Charges; provided that (a) no Default or Event of
Default has occurred and remains outstanding; (b) Mortgage Borrower is permitted
to do so under the provisions of any mortgage or deed of trust superior in lien
to the Security Instrument; ( c) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower, Mortgage Borrower, the Collateral or the Property is subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; ( d) neither the Collateral,
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; ( e) Borrower shall, or cause
Mortgage Borrower to, promptly upon final determination thereof pay the amount
of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (f) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; (g) Borrower shall furnish, or cause Mortgage Borrower to furnish,
such cash or other security as may be required in the proceeding, or as may be
reasonably requested by Lender, to ensure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon; and (h) such contest
by Borrower or Mortgage Borrower· is not in violation of the Leases. Lender may
pay over, assign or transfer any such security or part thereof to the claimant
entitled thereto at any time when, in the reasonable judgment of Lender, the
entitlement of such claimant is established or the Collateral or the Property
(or any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost or there shall be any danger of the Lien
of the Security Instrument or the Pledge Agreement being primed by any related
Lien.
4.1.3.    Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened against the
Property, the Collateral, Borrower, Mortgage Borrower, Sole Member or Guarantor
which, if adversely determined, could have a Material Adverse Effect. Borrower
shall cooperate fully with Lender with respect to any proceedings before any
court, board or other Governmental Authority which may in any way affect the
rights of Lender hereunder or under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.
4.1.4.    Access to Property. Subject to the rights of Tenants, Borrower shall
permit, and shall cause Mortgage Borrower to permit, agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.
4.1.5.    Further Assurances; Supplemental Mortgage Affidavits. Borrower shall,
and shall cause Mortgager Borrower to, at Borrower's sole cost and expense:

52

--------------------------------------------------------------------------------




(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    cure, or cause to be cured, any defects in the execution and delivery of
the Loan Documents;
(c)    execute and deliver, or cause to be executed and delivered, all such
documents, instruments, certificates, assignments and other writings and do, or
cause to be done, such other acts necessary or desirable (i) to correct any
omissions in the Loan Documents, (ii) to evidence and more fully describe the
collateral at any time securing or intended to secure the Obligations, (iii) to
perfect, protect or preserve any Liens created under any of the Loan Documents
or (iv) to make any recordings, file any notices, or obtain any consents, as may
be necessary or appropriate in connection therewith; and
(d)    do and execute, or cause to be done and executed, all such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents, as Lender shall reasonably require from time to time.
4.1.6.    Financial Reporting.
(a)    GAAP. Borrower shall keep and maintain, or shall cause to be kept and
maintained, in accordance with GAAP, income tax basis or such other accounting
basis selected by Borrower and acceptable to Lender and the requirements of
Regulation AB, proper and accurate books, records and accounts reflecting all of
the financial affairs of Borrower, Mortgage Borrower and all items of income and
expense in connection with the Collateral and the operation of the Property. All
financial statements delivered to Lender pursuant to this Section 4.1.6 shall be
prepared in accordance with GAAP, income tax basis or such other accounting
basis selected by Borrower and acceptable to Lender and consistently applied and
the requirements of Regulation AB.
(b)    Monthly Reports. Prior to a Securitization, Borrower shall furnish, or
cause to be furnished, to Lender on or before thirty (30) days after the end of
each calendar month the following items, accompanied by an Officer's Certificate
stating that such items are true, correct and complete and fairly present the
financial condition and results of the operations of Borrower, Mortgage
Borrower, the Collateral and the Property (subject to normal year-end
adjustments) as applicable: (i) a rent roll for the subject month; (ii) monthly
and year-to-date operating statements prepared for such month, noting Gross
Income from Operations, Operating Expenses, Capital Expenditures, Net Operating
Income, Net Cash Flow and such other information necessary and sufficient to
fairly represent the financial position and results of operation of the Property
during such month, all in form satisfactory to Lender; and (iii) a calculation
reflecting the Debt Service Coverage Ratio as of the last day of such month for
such month and for the immediately preceding twelve (12) month period. In
addition, such Officer's Certificate shall also state the representations and
warranties of Borrower set forth in

53

--------------------------------------------------------------------------------




Section 3.1.24 are true and correct in all material respects as of the date of
such certificate and that there are no trade payables and operational debt
outstanding for more than sixty (60) days.
(c)    Quarterly Reports. Borrower shall furnish, or cause to be furnished, to
Lender on or before forty-five ( 45) days after the end of each calendar quarter
the following items, accompanied by an Officer's Certificate stating that such
items are true, correct and complete and fairly present the financial condition
and results of the operations of Borrower, Mortgage Borrower, the Collateral and
the Property (subject to normal year-end adjustments), as applicable: (i) a rent
roll for the subject quarter; (ii) (A) a balance sheet for Borrower and Mortgage
Borrower as of the last day of such quarter and (B) quarterly and year-to-date
operating statements prepared for such quarter, noting Gross Income from
Operations, Operating Expenses, Capital Expenditures, Net Operating Income, Net
Cash Flow and such other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such quarter, all in form satisfactory to Lender; and (iii) a calculation
reflecting the Debt Service Coverage Ratio as of the last day of such quarter
for such quarter and for the last four quarters. In addition, such Officer's
Certificate shall also state that the representations and warranties of Borrower
set forth in Section 3.1.24 are true and correct in all material respects as of
the date of such certificate and that there are no trade payables and
operational debt outstanding for more than sixty (60) days.
(d)    Annual Reports. Borrower shall furnish, or cause to be furnished, to
Lender annually, within one hundred twenty (120) days following the end of each
Fiscal Year of Borrower and Mortgage Borrower, a complete copy of Borrower's and
Mortgage Borrower's annual financial statements audited by a "Big Four"
accounting firm or other independent certified public accountant acceptable to
Lender (it being agreed that Berdon LLP is acceptable to Lender) in accordance
with GAAP, income tax basis or such other accounting basis selected by Borrower
and acceptable to Lender and the requirements of Regulation AB covering the
Property for such Fiscal Year and containing statements of profit and loss for
Borrower, Mortgage Borrower, the Collateral and the Property and a balance sheet
for Borrower and Mortgage Borrower. Such statements shall set forth the
financial condition and the results of operations for the Property for such
Fiscal Year and shall include, but not be limited to, amounts representing
annual Gross Income from Operations, Operating Expenses, Capital Expenditures,
Net Operating Income and Net Cash Flow. Borrower's and Mortgage Borrower's
annual financial statements shall be accompanied by (i) an Officer's Certificate
stating that each such annual financial statement presents fairly the financial
condition and the results of operations of Borrower, Mortgage Borrower, the
Collateral and the Property being reported upon and has been prepared in
accordance with GAAP, income tax basis or such other accounting basis selected
by Borrower and acceptable to Lender and the requirements of Regulation AB, (ii)
an unqualified opinion of a "Big Four" accounting firm or other independent
certified public accountant reasonably acceptable to Lender (it being agreed
that Berdon LLP is acceptable to Lender), (iii) a list of tenants, if any,
occupying more than ten percent (10%) of the total floor area of the
Improvements, (iv) a breakdown showing the year in which each Lease then in
effect expires and the percentage of total floor area of the Improvements and
the percentage of base rent with respect to which Leases shall expire in each
such year, each such percentage to be expressed on both a per year and
cumulative basis, (v) a schedule audited by such accounting firm or independent
certified public accountant reconciling Net Operating Income to Net Cash Flow,
which shall itemize all adjustments made to Net Operating Income to arrive at
Net Cash Flow

54

--------------------------------------------------------------------------------




deemed material by such accounting firm or independent certified public
accountant, and (vi) a statement from a "Big Four" accounting firm or other
independent certified public accountant reasonably acceptable to Lender (it
being agreed that Berdon LLP is acceptable to Lender) setting forth in
reasonable detail Guarantor's Net Worth and Liquid Assets as of the end of such
prior calendar year certified by Guarantor as true, correct, accurate and
complete.
(e)    Certification; Supporting Documentation. Each such financial statement
shall be in scope and detail reasonably satisfactory to Lender and certified by
an officer or representative of Borrower.
(f)    Access. Lender shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of Borrower or other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any reasonable
out-of-pocket costs and expenses incurred by Lender to examine Borrower's or
Mortgage Borrower's accounting records with respect to the Collateral and the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender's interest.
(g)    Format of Delivery. Any reports, statements or other information required
to be delivered under this Agreement shall be delivered (i) in paper form and
(ii) if requested by Lender and within the capabilities of Borrower's data
systems without change or modification thereto, in electronic form reasonably
acceptable to Lender.
(h)    Annual Budget. For the partial year period commencing on the date hereof,
and for each Fiscal Year thereafter, Borrower shall submit, or cause to be
submitted, to Lender an Annual Budget not later than thirty (30) days prior to
the commencement of such period or Fiscal Year, which Annual Budget shall set
forth, on a month-by-month basis, in reasonable detail, each line item of
Borrower's good faith estimate of Gross Income from Operations, Operating
Expenses and Capital Expenditures for such period or Fiscal Year and shall
otherwise be in form reasonably satisfactory to Lender. The Annual Budget shall
be subject to Lender's reasonable approval (each such Annual Budget, an
"Approved Annual Budget") and shall include the notation "IMMEDIATE RESPONSE
REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITIDN TEN (10)
BUSINESS DAYS AFTER LENDER'S RECEIPT SHALL ENABLE BORROWER TO DELIVER A SECOND
NOTICE, WHICH THE FAILURE OF LENDER TO RESPOND TO WITHIN SEVEN (7) BUSINESS DAYS
AFTER LENDER'S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER" prominently
displayed in bold, all caps and fourteen (14) point or larger font. In the event
that Lender objects to a proposed Annual Budget submitted by Borrower, Lender
shall advise Borrower of such objections within ten (10) Business Days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objections) and Borrower shall promptly revise such Annual Budget and
resubmit the same to Lender. Lender shall advise Borrower of any objections to
such revised Annual Budget within ten (10) Business Days after receipt thereof
(and deliver to Borrower a reasonably detailed description of such objections)
and Borrower shall promptly revise the same in accordance with the process
described in this Section 4.1.6(h) until Lender approves the Annual Budget. In
the event that Lender fails to respond to a proposed Annual Budget or a revised
Annual Budget within ten (10) Business Days after Lender's receipt thereof,
Borrower shall resubmit the

55

--------------------------------------------------------------------------------




proposed Annual Budget or revised Annual Budget with the notation "IMMEDIATE
RESPONSE REQUIRED. FAILURE TO RESPOND TO TIDS REQUEST FOR APPROVAL WITIHIN SEVEN
(7) BUSINESS DAYS AFTER LENDER'S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY
LENDER" prominently displayed in bold, all caps and fourteen (14) point or
larger font. If Lender does not approve or advise Borrower of any objections to
the proposed Annual Budget or revised Annual Budget within seven (7) Business
Days after Lender's receipt of the resubmitted request, Lender shall be deemed
to have approved such proposed Annual Budget or revised Annual Budget. Until
such time that Lender approves a proposed Annual Budget or a proposed Annual
Budget is deemed approved, the most recent Approved Annual Budget shall apply;
provided that, such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums and Other Charges. In the event that
Borrower must incur an extraordinary operating expense or capital expense not
set forth in the applicable Approved Annual Budget (or, if such expense is set
forth in the applicable Approved Annual Budget, the actual cost of such expense
exceeds the budgeted amount as set forth in such Approved Annual Budget) (each,
an "Extraordinary Expense"), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender's approval, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, that Lender's approval shall not be
required in connection with emergency expenses to preserve and protect the
Property and occupants thereof from imminent danger to health or safety. In the
event of any such emergency expense, Borrower shall deliver, or cause to be
delivered, to Lender a reasonably detailed explanation of such expense promptly
after incurring the same.
(i)    Additional Information. Borrower shall submit, or cause to be submitted,
to Lender the financial data and financial statements required, and within the
time periods required, under Sections 9.1(d), (e) and (f), if and when
applicable.
(j)    Other Required Information. Borrower shall furnish, or cause to be
furnished, to Lender, within five (5) Business Days after request (or as soon
thereafter as may be reasonably possible), such further detailed information
with respect to the Collateral, the operation of the Property and the financial
affairs of Borrower and Mortgage Borrower as may be reasonably requested by
Lender (including, without limitation, a comparison of the budgeted income and
expenses as set forth in the applicable Approved Annual Budget and the actual
income and expenses for the applicable month, quarter or year and year-to-date
for the Property, together with a detailed explanation of any variances of more
than the greater of (i) five percent (5%) between budgeted and actual amounts
for such periods and (ii) $50,000.00).
(k)    Reporting Default. If Borrower fails to provide to Lender the financial
statements and other information specified in this Section 4.1.6 within the
respective time period specified, and such failure continues for five ( 5)
Business Days, then such failure shall, at Lender's election, constitute an
Event of Default upon notice from Lender.
4.1.7.    Title to Property. Borrower shall, or shall cause Mortgage Borrower
to, warrant and defend (a) the title to the Property, subject only to Permitted
Encumbrances, and (b) the validity and priority of the Liens of the Security
Instrument and the Assignment of Leases on the Property, subject only to
Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or

56

--------------------------------------------------------------------------------




expenses (including reasonable attorneys' fees and court costs) incurred by
Lender if an interest in the Property or any part thereof is claimed by any
other Person except as expressly permitted hereunder.
4.1.8.    Estoppel Statement. (a) Borrower shall deliver to Lender, within ten
(10) Business Days after Lender's request, a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the ·Loan, (ii)
the unpaid principal amount of the Loan, (iii) the interest rate of the Loan,
(iv) the date installments of principal and/or interest were last paid, (v) any
offsets or defenses to the payment and performance of the Obligations, if any,
and (vi) that this Agreement and the other Loan Documents are valid, legal and
binding obligations of Borrower and have not been modified (or, if modified,
giving particulars of such modification).
(b)    Borrower shall use commercially reasonable efforts to deliver, or cause
Mortgage Borrower to deliver, to Lender, within thirty (30) days after Lender's
request, an estoppel certificate from each Tenant under any Lease in form and
substance reasonably satisfactory to Lender; provided that (i) such estoppel
certificate may be in the form required under such Lease and (ii) after the
final Securitization of the Loan, Borrower shall not be required to deliver (or
to use commercially reasonable efforts to deliver) such estoppel certificate
from any Tenant more :frequently than two (2) times in any calendar year.
4.1.9.    Leases. (a) All Leases and all renewals of Leases executed after the
date hereof shall (i) provide for economic terms, including rental rates,
comparable to existing local market rates for similar properties, (ii) be on
commercially reasonable terms, (iii) have a term of not less than three (3)
years (unless Lender approves in writing a shorter term or the aggregate square
footage of all such Leases or renewals then in effect is not more than 15,000),
(iv) have a term of not more than fifteen (15) years from the rent commencement
date of such Lease or renewal of such Lease, as the case may be, including all
extensions and renewals (unless Lender approves in writing a longer term), (v)
provide that such Lease is subordinate to the Security Instrument and the
Assignment of Leases and that the Tenant thereunder will attom to Mortgage
Lender and any purchaser at a foreclosure sale, (vi) be with Tenants that are
creditworthy or guaranteed by a creditworthy party, in each case, as reasonably
determined by Borrower, (vii) be written substantially in accordance with a
standard form of Lease which shall have been approved in writing by Lender
(subject to any commercially reasonable changes made in the course of
negotiations with the applicable Tenant), (viii) not be with any Affiliate of
Borrower, Guarantor or Manager, (ix) not contain any limitation regarding the
Tenant's obligation under such Lease to reimburse the landlord thereunder for
management fees and expenses, and (x) not contain any option to purchase, any
right of first option to purchase, any right of first refusal to purchase, any
right to terminate (except in the event of destruction or condemnation of all or
substantially all of the Property), any requirement for a non-disturbance or
recognition agreement, or any other terms which could materially adversely
affect Lender's rights under the Loan Documents; provided that, in connection
with renewals of Leases existing on the date hereof, any applicable term that
would otherwise breach the requirements set forth in this Section 4.1.9(a) shall
be permitted to the extent necessary to implement a renewal term expressly
contained in the applicable Lease and with respect to which Mortgage Borrower
has no discretion. All Leases and all renewals of Leases executed after the date
hereof that do not satisfy the above conditions shall be subject to Lender's
prior approval, which approval shall not

57

--------------------------------------------------------------------------------




be unreasonably withheld. Additionally, all Major Leases and all renewals,
modifications and amendments thereof (other than renewals, modifications and
amendments strictly limited to the implementation of options or rights expressly
contained in Major Leases and with respect to which Mortgage Borrower has no
discretion as to the terms thereof) executed after the date hereof shall be
subject to Lender's prior approval, which approval shall not be unreasonably
withheld.
(b)    Borrower shall, or shall cause Mortgage Borrower to, (i) perform the
obligations which Mortgage Borrower is required to perform under the Leases;
(ii) enforce the obligations to be performed by the Tenants thereunder; (iii)
promptly furnish to Lender any notice of default or termination received by
Mortgage Borrower from any Tenant, and any notice of default or termination
given by Mortgage Borrower to any Tenant; (iv) not collect any Rents for more
than one (1) month in advance of the time when the same shall become due, except
for bona fide security deposits; (v) not enter into any ground Lease or master
Lease of any part of the Property; (vi) not further assign or encumber any Lease
or the Rents (except as contemplated by the Loan Documents or Mortgage Loan
Documents); (vii) not, except with Lender's prior consent or in accordance with
any unilateral right of a Tenant expressly set forth in the applicable Lease,
cancel or accept surrender or termination of any Lease; and (viii) not, except
with Lender's prior consent, modify or amend any Lease (except, solely with
respect to Leases that are not Major Leases, for minor modifications and
amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
applicable Lease). Any action in violation of clause (v), (vi), (vii) or (viii)
of this Section 4.l.9(b) shall be void at the election of Lender.
(c)    Notwithstanding anything to the contrary contained in this Section 4.1.9:
(i)    whenever Lender's approval is required pursuant to the provisions of this
Section 4 .1.9, Borrower shall have the right to submit a term sheet of such
transaction to Lender for Lender's approval. Any such term sheet submitted to
Lender shall (A) set forth all material terms of the proposed transaction
including, without limitation, identity of tenant (and, if applicable, the Lease
guarantor), square footage, term, rent, rent credits, abatements, work
allowances, tenant improvements to be constructed by Mortgage Borrower and such
other matters as Lender may reasonably require, (B) include all other documents
and information reasonably necessary to evaluate such Lease, renewal,
modification or amendment, and (C) contain the following notation: "IMMEDIATE
RESPONSE REQIDRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN
(10) BUSINESS DAYS AFTER LENDER'S RECEIPT SHALL ENABLE BORROWER TO DELIVER A
SECOND NOTICE, WHICH THE FAILURE OF LENDER TO RESPOND TO WITHIN SEVEN (7)
BUSINESS DAYS AFTER LENDER'S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER"
prominently displayed in bold, all caps and fourteen (14) point or larger font.
In the event that Lender fails to respond to Borrower's initial request within
ten (10) Business Days after Lender's receipt thereof, Borrower shall resubmit
the term sheet, and all other documents and information reasonably necessary to
evaluate such Lease, renewal, modification or amendment, with the notation
"IMMEDIATE RESPONSE REQIDRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITIDN SEVEN (7) BUSINESS DAYS AFTER LENDER'S

58

--------------------------------------------------------------------------------




RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER" prominently displayed in
bold, all caps and fourteen (14) point or larger font. If Lender fails to
respond to such resubmitted request within seven (7) Business Days after receipt
thereof, Lender shall be deemed to have approved such term sheet;
(ii)    whenever Lender's approval is required pursuant to the provisions of
this Section 4.1.9 for any matter that Lender has not previously approved (or
deemed to have approved) a term sheet pursuant to Section 4.l.9(c)(i) above,
Borrower shall submit to Lender a copy of the proposed Lease or the proposed
renewal, modification or amendment of a Lease, together with all other documents
and information reasonably necessary to evaluate such Lease, renewal,
modification or amendment, with the notation "IMMEDIATE RESPONSE REQUIRED.
FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN (10) BUSINESS DAYS
AFTER LENDER'S RECEIPT SHALL ENABLE BORROWER TO DELIVER A SECOND NOTICE, WHICH
THE FAILURE OF LENDER TO RESPOND TO WITHIN SEVEN (7) BUSINESS DAYS AFTER
LENDER'S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER" prominently
displayed in bold, all caps and fourteen (14) point or larger font. In the event
that Lender fails to respond to Borrower's initial request within ten (10)
Business Days after Lender's receipt thereof, Borrower shall resubmit a copy of
the proposed Lease or the proposed renewal, modification or amendment of a
Lease, together with all other documents and information reasonably necessary to
evaluate such Lease, renewal, modification or amendment, with the notation
"IMMEDIATE RESPONSE REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITIDN SEVEN (7) BUSINESS DAYS AFTER LENDER'S RECEIPT SHALL CONSTITUTE DEEMED
APPROVAL BY LENDER" prominently displayed in bold, all caps and fourteen (14)
point or larger font. If Lender fails to respond to such resubmitted request
within seven (7) Business Days after receipt thereof, Lender shall be deemed to
have approved the proposed Lease or the proposed renewal, modification or
amendment of a Lease;
(iii)    whenever Lender's approval or consent is required pursuant to the
provisions of this Section 4.1.9 for any matter that Lender has previously
approved (or deemed to have approved) a term sheet pursuant to Section
4.l.9(c)(i) above, Borrower shall submit to Lender a copy of the proposed Lease
or the proposed renewal, modification or amendment of a Lease, together with all
other documents and information reasonably necessary to evaluate such Lease,
renewal, modification or amendment, with the notation "IMMEDIATE RESPONSE
REQUIRED. FAILURE TO RESPOND TO TIDS REQUEST FOR APPROVAL WITHIN TEN (10)
BUSINESS DAYS AFTER LENDER'S RECEIPT SHALL ENABLE BORROWER TO DELIVER A SECOND
NOTICE, WHICH THE FAILURE OF LENDER TO RESPOND TO WITIDN SEVEN (7) BUSINESS DAYS
AFTER LENDER'S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER" prominently
displayed in bold, all caps and fourteen (14) point or larger font. In the event
that Lender fails to respond to Borrower's initial request within ten (10)
Business Days after Lender's receipt thereof, Borrower shall resubmit a copy of
the proposed Lease or the proposed renewal, modification or amendment of a
Lease, together with all

59

--------------------------------------------------------------------------------




other documents and information reasonably necessary to evaluate such Lease,
renewal, modification or amendment, with the notation "IMMEDIATE RESPONSE
REQUIRED. FAILURE TO RESPOND TO TIDS REQUEST FOR APPROVAL WITIDN SEVEN (7)
BUSINESS DAYS AFTER LENDER'S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER"
prominently displayed in bold, all caps and fourteen (14) point or larger font.
If Lender fails to respond to such resubmitted request within seven (7) Business
Days after receipt thereof, Lender shall be deemed to have approved the proposed
Lease or the proposed renewal, modification or amendment of a Lease, provided
that there have been no material deviations from the term sheet and that the
aggregate economics of the transaction are no less favorable to Borrower than as
set forth in the term sheet; and
(iv)    in the event that Lender shall have approved (or be deemed to have
approved) a term sheet submitted by Borrower with respect to a certain Lease,
Lender shall not withhold its approval or consent with respect to such Lease on
the basis of any provisions of such Lease that are consistent with the terms
contained in the approved term sheet.
(d)    Borrower shall, and shall cause Mortgage Borrower to, not permit or
consent to any assignment or sublease of any Major Lease without Lender's prior
approval (other than any assignment or sublease expressly permitted under a
Major Lease pursuant to a unilateral right of Tenant thereunder not requiring
the consent of Mortgage Borrower).
(e)    Upon Borrower's request and at Borrower's sole cost and expense, Lender
shall execute and deliver its standard form of subordination, non-disturbance
and attornment agreement to Tenant under any future Major Lease approved or
deemed approved by Lender, with such commercially reasonable changes as may be
requested by such Tenant and which are acceptable to Lender.
(f)    Borrower agrees to bear and shall pay or reimburse Lender on demand for
all reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses) incurred by Lender in connection with the review
of any proposed Major Lease, any other matter requiring Lender's consent under
this Section 4.1.9 or execution and delivery of any subordination,
non-disturbance and attornment agreement in accordance with this Section 4.1.9.
(g)    Within ten (10) days after Lender's request, Borrower shall furnish, or
cause Mortgage Borrower to furnish, to Lender a statement of all tenant security
or other deposits and copies of all Leases not previously delivered to Lender,
certified as being true, correct and complete.
(h)    All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all applicable Legal Requirements and shall not
be commingled with any other funds of Borrower or Mortgage Borrower. After the
occurrence of an Event of Default, Borrower shall cause Mortgage Borrower, if
permitted by the applicable Legal Requirements, to cause all security deposits
held in cash (and any interest thereon) to be transferred to the Cash Management
Account to be held by Cash Management Bank in a separate Eligible Account
subject to the terms of the Leases. Any bond or other instrument which

60

--------------------------------------------------------------------------------




Borrower is permitted to hold in lieu of cash security deposits under the
applicable Legal Requirements (i) shall be maintained in full force and effect
in the full amount of such deposits unless replaced by cash deposits as
described above, (ii) shall be issued by an institution reasonably satisfactory
to Lender, (iii) shall, if permitted by the applicable Legal Requirements, name
Lender as payee or mortgagee thereunder (or, at Lender's option, be fully
assignable to Lender), and (iv) shall in all respects comply with the applicable
Legal Requirements and otherwise be satisfactory to Lender. Borrower shall, upon
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower's compliance with the foregoing.
4.1.10.    Alterations. Lender's prior approval shall be required in connection
with any alterations to the Property (other than tenant improvements under
Leases in effect on the date hereof or approved (or deemed approved) by Lender
in accordance with Section 4.1.9 hereof after the date hereof) (a)(i) that could
have a Material Adverse Effect, (ii) the cost of which (including any related
alteration, improvement or replacement) is reasonably anticipated to exceed the
Alteration Threshold, or (iii) that could materially and adversely affect any
structural component of any Improvements, any utility or HV AC system at the
Property or the exterior of any building constituting a part of any Improvements
or (b) during the continuation of any Event of Default, which approval, in each
case under clause (a) or (b), may be granted or withheld in Lender's sole
discretion. Any alteration to the Property shall be done and completed by
Borrower or Mortgage Borrower in an expeditious and diligent fashion and in
compliance with all applicable Legal Requirements. If the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Property
shall at any time exceed the Alteration Threshold, Borrower shall promptly
deliver, or cause Mortgage Borrower to promptly deliver, to Lender as security
for the payment of such amounts and as additional security for Borrower's
obligations under the Loan Documents any of the following: (A) cash, (B) Letters
of Credit, (C) U.S. Obligations or (D) other securities acceptable to Lender,
provided that Lender shall have received a Rating Agency Confirmation as to the
form and issuer of same. Such security shall be in an amount equal to the excess
of the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under the Leases; provided that the applicable Leases
shall be in full force and effect) over the Alteration Threshold, and, at
Lender's option, Lender shall have the right to apply such security from time to
time to pay for such alterations. Upon substantial completion of any alteration
to the Property, Borrower shall provide, or cause Mortgage Borrower to provide,
evidence satisfactory to Lender that (1) such alteration was constructed in
accordance with all applicable Legal Requirements, (2) all contractors,
subcontractors, materialmen and professionals who provided work, materials or
services in connection with such alteration have been paid in full and have
delivered unconditional releases of liens, and (3) all licenses and permits
necessary for the use, operation and occupancy of the Improvements have been
issued (except for any such licenses and permits that are not capable of being
issued until final completion of any alteration to the Property, in which case,
Borrower shall provide or cause to be provided evidence reasonably satisfactory
to Lender that such licenses and permits have been issued upon final completion
of any alteration to the Property), provided that, if any such license or permit
is temporary in nature, Borrower shall, or shall cause Mortgage Borrower to,
diligently pursue procuring a permanent license or permit from the applicable
Governmental Authority. Borrower shall not be required to deliver to Lender the
security described in this Section if Mortgage Borrower has delivered to
Mortgage Lender security under the comparable section of the Mortgage Loan
Agreement.

61

--------------------------------------------------------------------------------




4.1.11. Net Liquidation Proceeds After Debt Service. Borrower shall cooperate
with Lender in obtaining for Lender, in accordance with the relevant provisions
of this Agreement, the benefits of any Net Liquidation Proceeds After Debt
Service, and Lender shall be reimbursed for any reasonable out-of-pocket
expenses incurred in connection therewith (including reasonable attorneys' fees
and disbursements and the reasonable expense of any appraisal obtained by Lender
in case of a Liquidation Event that is a Casualty or Condemnation).
4.1.12. Material Agreements. Borrower shall, and shall cause Mortgage Borrower
to, (a) promptly perform and/or observe the covenants, agreements and conditions
required to be performed and observed by Borrower or Mortgage Borrower under
each Material Agreement and Operating Agreement to which Borrower or Mortgage
Borrower is a party, and do all things necessary to preserve and to keep
unimpaired Borrower's or Mortgage Borrower's rights thereunder, (b) promptly
notify Lender in writing of the giving of any notice of any default' by any
party under any Material Agreement and Operating Agreement of which Borrower or
Mortgage Borrower is aware, and ( c) promptly enforce the performance and
observance of all of the covenants, agreements and conditions required to be
performed and/or observed by any other party under each Material Agreement and
Operating Agreement to which Borrower or Mortgage Borrower is a party in a
commercially reasonable manner.
4.1.13. Performance by Borrower. Borrower shall, in a timely manner, observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower (subject to any notice and cure
rights expressly set forth therein, if any), and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Lender.
4.1.14. Costs of Enforcement/Remedying Defaults. In the event (a) that Lender
exercises any or all of its rights or remedies under the Pledge Agreement or any
other Loan Documents as and when permitted thereby, or (b) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Mortgage Borrower or Guarantor or an assignment by Borrower, Mortgage Borrower
or Guarantor for the benefit of its creditors, or (d) Lender shall remedy or
attempt to remedy any Event of Default, Borrower shall be chargeable with and
agrees to pay all reasonable out-of-pocket costs and expenses incurred by Lender
as a result thereof, including costs of collection and defense (including
reasonable attorneys', experts', consultants' and witnesses' fees and
disbursements) in connection therewith and in connection with any appellate
proceeding or post-judgment action, which shall be due and payable on demand,
together with interest at the Default Rate from the date such costs and expenses
were incurred to and including the date the reimbursement payment is received by
Lender. All such indebtedness shall be secured by the Pledge Agreement.
4.1.15. Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership and management of the Collateral. Borrower will cause Mortgage
Borrower to continue to engage in the businesses presently conducted by it as
and to the extent the same are necessary for the ownership, management and
operation of the Property. Borrower will, and will cause Mortgage Borrower to,
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership of the

62

--------------------------------------------------------------------------------




Collateral and the ownership, management and operation of the Property, as
applicable. Borrower shall cause Mortgage Borrower to at all times cause the
Property to be maintained as an office building.
4.1.16.    Existing Building Violations. Borrower shall, or shall cause Mortgage
Borrower to, use commercially reasonable efforts to promptly cause all NYC
Department of Building violations set forth on Schedule VII attached hereto to
be removed of record. To the extent Borrower is successful with respect to the
obligations described in the preceding sentence, Borrower shall promptly provide
evidence reasonably satisfactory to Lender that all such violations have been so
removed.
4.1.17. Intentionally Omitted.
4.1.18. Handicapped Access. (a) Borrower covenants and agrees that the Property
shall at all times strictly comply to the extent applicable with the
requirements of the Americans with Disabilities Act of 1990, the Fair Housing
Amendments Act of 1988, all federal, state and local laws and ordinances related
to handicapped access and all rules, regulations, and orders issued pursuant
thereto including, without limitation, the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities (collectively, the "Access
Laws").
(b)    Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, Borrower shall not alter or cause or permit to be altered the
Property in any manner which would increase Mortgage Borrower's responsibilities
for compliance with any Access Laws without the prior approval of Lender. The
foregoing shall apply to tenant improvements constructed by Mortgage Borrower or
by any Tenant. Lender may condition any such approval upon receipt of a
certificate of compliance with the Access Laws from an architect, engineer, or
other Person acceptable to Lender.
(c)    Borrower covenants and agrees to give prompt notice to Lender of the
receipt by Borrower or Mortgage Borrower of any notice of material violation of
any Access Laws and of the commencement of any proceedings or investigations
which relate to compliance with any Access Laws.
4.1.19.    Additional Reports. Borrower shall deliver, or cause Mortgage
Borrower to deliver, to Lender as soon as reasonably available, but in no event
later than thirty (30) days after such items become available to Borrower or
Mortgage Borrower in final form, copies of any final engineering, environmental
or seismic reports prepared for Borrower or Mortgage Borrower with respect to
the Property.
4.1.20. Notice of Certain Events. Borrower shall promptly notify Lender of (a)
any Default or Event of Default, together with a detailed statement of the steps
being taken to cure such Default or Event of Default; (b) any notice of default
received by Borrower under any agreement, document or instrument to which
Borrower is a party or to which Borrower or the Collateral is subject; (c) any
notice of default received by Borrower under any other obligations relating to
the Collateral or otherwise material to Borrower's business; and (d) any pending
or threatened legal, judicial, administrative or regulatory proceedings,
including any disputes between Borrower and any Governmental Authority,
affecting Borrower or the Collateral.

63

--------------------------------------------------------------------------------




4.1.21. Further Assurances; Power of Attorney. Borrower irrevocably appoints
Lender as its true and lawful attorney-in-fact to do, in its name or otherwise,
any and all acts and to execute any and all documents that are necessary for the
purpose of exercising and perfecting any and all rights and remedies available
to Lender under the Loan Documents, at law and in equity (and the above powers
granted to Lender are coupled with an interest and shall be irrevocable);
provided, however, that except with respect to (a) a Secondary Market
Transaction, (b) Section 11.29 hereof, or (c) Section 11.30 hereof, Lender shall
not do any such acts or execute any such documents under such power except
during the continuation of an Event of Default.
4.1.22. Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (a) deducting the Loan from the value of the Collateral for the purpose
of taxation, or (b) affecting any Lien on the Collateral, Borrower shall
promptly pay to Lender, on demand, all taxes, costs and charges for which Lender
is or may be liable as a result thereof; provided, however, that if such payment
would be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Lender may declare all amounts owing under the Loan
Documents to be immediately due and payable.
4.1.23. Intentionally Omitted.
4.1.24. Intentionally Omitted.
4.1.25. Patriot Act Compliance. Borrower will use its good faith and
commercially reasonable efforts to comply with the Patriot Act and all
applicable requirements of Governmental Authorities relating to terrorism and
money laundering. Lender shall have the right to audit Borrower's compliance
with the Patriot Act and all applicable requirements of Governmental Authorities
relating to terrorism· and money laundering. In the event that Borrower fails to
comply with the Patriot Act or any such requirements of Governmental
Authorities, Lender may, at its option, cause Borrower to comply therewith. All
costs and expenses incurred by Lender in connection therewith shall be paid by
Borrower to Lender, upon demand, with interest at the Default Rate from the date
such costs and expenses were incurred to and including the date the
reimbursement payment is received by Lender. All such indebtedness shall be
secured by the Pledge Agreement.
4.1.26.    Special Distributions. On each date on which amounts are required to
be disbursed to the Mezzanine Deposit Account pursuant to the terms of the
Mortgage Loan Documents or are required to be paid to Lender pursuant to the
terms of any of the Loan Documents, Borrower shall exercise its rights under the
Mortgage Borrower Company Agreement to cause Mortgage Borrower to make to
Borrower a distribution in an aggregate amount required to be so disbursed to
the Mezzanine Deposit Account or so paid to Lender on such date.
Section 4.2.    Borrower Negative Covenants. Borrower covenants and agrees with
Lender that:

64

--------------------------------------------------------------------------------




4.2.1.    Liens. Borrower shall not, and shall not permit or cause Mortgage
Borrower to, create, incur, assume or suffer to exist any Lien on any direct or
indirect interest in Borrower, Mortgage Borrower or Sole Member or on any
portion of the Collateral or the Property except for Permitted Encumbrances.
After prior written notice to Lender, Borrower, at its sole cost and expense,
may contest, or allow Mortgage Borrower to contest, by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, any mechanics', materialman's or contractors' Lien and the amount or
validity or application in whole or in part of any amounts due to such
mechanics, materialmen or contractors, provided that (a) no monetary Default nor
any Event of Default has occurred and remains outstanding, (b) intentionally
omitted, (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower,
Mortgage Borrower, the Collateral or the Property is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements, (d) neither the Collateral,
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (e) Borrower shall have (i)
deposited with Lender adequate reserves for the payment of such amounts,
together with all interest and penalties thereon, unless Borrower has paid all
of such amounts under protest, or (ii) fully bonded the Lien with a surety
company reasonably acceptable to Lender to the reasonable satisfaction of Lender
such that the Lien is discharged of record, (f) Borrower shall have furnished
such cash or other security as may be required in such proceeding, or as may be
reasonably requested by Lender to insure the payment of any amounts due,
together with all interest and penalties thereon, (g) such proceeding shall
suspend the enforcement of any such mechanics', materialman's or contractors'
Lien against Borrower, Mortgage Borrower, the Collateral and the Property, (h)
such contest is not in violation of the Leases, and (i) Borrower shall, or shall
cause Mortgage Borrower to, promptly upon final determination thereof pay any
amounts due, together will all costs, interest and penalties which may be
payable in connection therewith. Lender may apply such security or part thereof
held by Lender at any time when, in the reasonable judgment of Lender, the
Collateral or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost, or there shall be
an imminent danger of the Lien of the Pledge Agreement or the Security
Instrument, as applicable, being primed by any related Lien.
4.2.2.    Dissolution. Borrower shall not (a) engage in any dissolution, winding
up, liquidation or consolidation or merger with or into any other business
entity, (b) engage in any business activity not related to the ownership and
management of the Collateral, (c) amend, modify, waive or terminate any
Organizational Document of Borrower or any provision thereof, ( d) transfer,
lease or sell, in one transaction or any combination of transactions, all or
substantially all of the assets or properties of Borrower except to the extent
expressly permitted by the Loan Documents, or ( e) cause, permit or suffer
Mortgage Borrower or Sole Member to (i) dissolve, wind up or liquidate or take
any action, or omit to take an action, as a result of which Mortgage Borrower or
Sole Member would be dissolved, wound Up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate any Organizational Document of Mortgage
Borrower or Sole Member or any provision thereof, in each case without obtaining
the prior consent of Lender. Change in Business. (a) Borrower shall not (i)
enter into any line of business other than the ownership and management of the
Collateral, (ii) make any material change in the scope or nature of its business
objectives, purposes or operations, or (iii) undertake or participate in
activities other than the continuance of its present business.

65

--------------------------------------------------------------------------------




(b)    Borrower shall not permit or cause Mortgage Borrower to (i) enter into
any line of business other than the ownership, management and operation of the
Property, (ii) make any material change in the scope or nature of its business
objectives, purposes or operations, or (iii) undertake or participate in
activities other than the continuance of its present business.
4.2.4.    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower's business. In addition,
Borrower shall not permit or cause Mortgage Borrower to cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance with the Mortgage Loan Agreement) owed to Mortgage Borrower by any
Person, except for adequate consideration and in the ordinary course of Mortgage
Borrower's business.
4.2.5.    Affiliate Transactions. Borrower shall not (and shall not permit
Mortgage Borrower to) enter into, or be a party to, any transaction with any
Affiliate of Borrower or Mortgage Borrower or any partner, member, or
shareholder, as applicable, of Borrower, Mortgage Borrower or any Affiliate of
Borrower or Mortgage Borrower without the prior consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed provided that such
transaction is in the ordinary course of business and on terms and conditions
that are fully disclosed to Lender in advance and that are intrinsically fair,
commercially reasonable and substantially similar to that that would be
available to Borrower, Mortgage Borrower or such Affiliate, partner, member or
shareholder on an arm's-length basis with an unrelated third party. Borrower
shall not (and shall not permit Mortgage Borrower to) make any payment or incur
any obligation under any agreement with an Affiliate except in accordance with
the terms of any such agreement approved by Lender, or if any such agreement
does not specify amounts payable, then any payment shall not exceed the amount
that would be payable in an agreement negotiated on an arm's-length basis with
an unrelated third party. Notwithstanding the foregoing, Lender's prior consent
shall not be required for payment by Mortgage Borrower of a leasing commission
to an Affiliate of Mortgage Borrower in an amount that exceeds the commission
specified in the applicable agreement between Mortgage Borrower and that
Affiliate, provided that the amount paid does not exceed the amount that would
be payable under a leasing agreement negotiated on an arm's-length basis with an
unrelated third party.
4.2.6.    Zoning. Borrower shall not permit Mortgage Borrower to initiate or
consent to any zoning reclassification of any portion of the Property or seek
any variance under any existing zoning ordinance or use or permit the use of any
portion of the Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Lender.
4.2.7.    Assets. Borrower shall not permit Mortgage Borrower to purchase or own
any asset or property other than the Property and any asset or property
necessary for or incidental to the operation of the Property.
4.2.8.    No Joint Assessment. Borrower shall not permit Mortgage Borrower to
suffer, permit or initiate the joint assessment of the Property (a) with any
other real property constituting a tax lot separate from the Property, and (b)
with any portion of the Property which

66

--------------------------------------------------------------------------------




may be deemed to constitute personal property, or any other action or procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property or any portion thereof.
4.2.9.    Principal Place of Business. Borrower shall not change its principal
place of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days' prior notice.
4.2.10.    ERISA. (a) Assuming that either no source of funds used to make the
Loan constitutes "plan assets" within the meaning of Section 3( 42) of ERISA or
that Section 4.2.lO(c) applies, Borrower shall not engage in any transaction
which would cause any obligation, or any action taken or to be taken, hereunder
or under the other Loan Documents (or the exercise by Lender of any of its
rights under this Agreement or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under the Employee Retirement Income Security Act of 1974, as amended ("ERISA").
(b)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the Term, as requested by Lender in its sole
discretion, that (i) Borrower is not an "employee benefit plan" as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a "governmental
plan" within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (iii) one (1) or more of the following
circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of29 C.F.R. §2510.3-10l(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by "benefit plan investors" within the meaning of
Section 3( 42) of ERIS A; or
(C)    Borrower qualifies as an "operating company" or a "real estate operating
company" within the meaning of29 C.F.R. §2510.3-lOl(c) or (e).
(c)    In the event of any transfer of the Loan or any interest therein to a
trust or other entity that issues securities to investors, such securities will
be structured in such manner as Lender reasonably believes to be covered under
an administrative or other exemption from Section 406 of ERISA, Section 4975 of
the Code or other applicable law which, if the securities are "equity
securities" for this purpose, provides relief at least comparable to that
provided by Department of Labor prohibited transaction exemption ("PTE")
2007-05, or, if the securities are "debt" for this purpose, provides relief at
least comparable to that provided by PTE 84-14.
4.2.11.    Material Agreements. Borrower shall not, and shall not permit
Mortgage Borrower to, without Lender's prior consent: (a) enter into, surrender
or terminate any Material Agreement or Organizational Document to which Borrower
or Mortgage Borrower is a party or to which Borrower, Mortgage Borrower, the
Collateral or the Property is subject (unless the other party thereto is in
material default and the termination of such agreement would be commercially
reasonable), (b) increase or consent to the increase of the amount of any
charges

67

--------------------------------------------------------------------------------




under any Material Agreement or Organizational Document to which Borrower or
Mortgage Borrower is a party or to which Borrower, Mortgage Borrower, the
Collateral or the Property is subject, except as provided therein or on an
arm's-length basis and commercially reasonable terms and except for changes to
the employee salaries under the cleaning contract for the Property as required
by the 32BJ CBA; or (c) otherwise modify, change, supplement, alter or amend, or
waive or release any of Borrower's or Mortgage Borrower's rights and remedies
under any Material Agreement or Organizational Document to which Borrower or
Mortgage Borrower is a party or to which Borrower, Mortgage Borrower, the
Collateral or the Property is subject in any material respect, except on an
arm's-length basis and commercially reasonable terms.
4.2.12.    Change of Name, Identity or Structure. Borrower will not cause or
permit any change to be made to its name (including its trade name or names) or
corporate, partnership or organizational structure without notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change (such notice to include a revised organizational chart showing such
change) and, except as expressly set forth to the contrary in Section 8.2 hereof
with respect to Permitted Transfers, without first obtaining the prior consent
of Lender. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or amendment to financing statement required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
by the Loan Documents. At Lender's request, Borrower shall execute a certificate
in form satisfactory to Lender listing each trade name under which Borrower
operates or intends to own the Collateral, and representing and warranting that
Borrower does business under no other trade name with respect to the Collateral.
4.2.13. Special Purpose. Without in any way limiting the provisions of this
Article IV, Borrower shall not take or permit any action that would result in
Borrower or Sole Member not being in compliance with the representations,
warranties and covenants set forth in Section 3.1.24.
4.2.14. Prohibited Person. At all times throughout the Term, including after
giving effect to any Transfers permitted pursuant to the Loan Documents, (a)
none of the funds or other assets of Borrower, any Sponsor or any Guarantor
shall constitute property of, or shall be beneficially owned, directly or
indirectly, by any Prohibited Person, with the result that the investment in
Borrower, Sponsor or any Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law, or the Loan made by Lender would be in
violation of law, (b) no Prohibited Person shall have any interest of any nature
whatsoever in Borrower, any Sponsor or any Guarantor, as applicable, with the
result that the investment in Borrower, Sponsor or any Guarantor, as applicable
(whether directly or indirectly), would be prohibited by law or the Loan would
be in violation of law, and (c) none of the funds of Borrower, any Sponsor or
any Guarantor, as applicable, shall be derived from any unlawful activity with
the result that the investment in Borrower, Sponsor or any Guarantor, as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law.
4.2.15.    No Contractual Obligations. Other than the Loan Documents, the
Organizational Documents of Borrower, and the Organizational Documents of
Mortgage Borrower, neither Borrower nor any of its assets shall be subject to
any Contractual Obligations, and Borrower shall not enter into any agreement,
instrument or undertaking by which it or its

68

--------------------------------------------------------------------------------




assets are bound, except for such liabilities, not material in the aggregate,
that are incidental to its activities as a member of Mortgage Borrower.
4.2.16. Limitation on Securities Issuances. Neither Borrower nor Mortgage
Borrower shall issue any limited liability company interests, partnership
interests, capital stock interests or other securities other than those that
have been issued as of the date hereof.
4.2.17. Limitations on Distributions. (a) Any and all dividends, including
capital dividends, stock or liquidating dividends, distributions of property,
redemptions or other distributions made by Mortgage Borrower on or in respect of
any interests in Mortgage Borrower, and any and all cash and other property
received in payment of the principal of or in redemption of or in exchange for
any such interests (collectively, the "Distributions"), shall become part of the
Collateral.
(b)    If any Distributions shall be received by Borrower or any Affiliate of
Borrower after the occurrence and during the continuance of an Event of Default,
Borrower shall hold, or shall cause the same to be held, in trust for the
benefit of Lender and deposited into the Mezzanine Deposit Account. Any and all
revenue derived from the Property paid directly by tenants, subtenants or
occupants of the Property shall be held and applied in accordance with the terms
and provisions of the Mortgage Loan Agreement.
4.2.18.    Other Limitations. Prior to the payment and performance in full of
the Debt, neither Borrower nor any of its subsidiaries shall, without the prior
written consent of Lender (which may be furnished or withheld at its sole and
absolute discretion), give its consent or approval to any of the following
actions or items:
(a)    the distribution to· the partners, members or shareholders of Mortgage
Borrower of property other than cash; and
(b)    except as required by the Mortgage Loan Documents, any determination to
restore the Property after a Casualty or Condemnation.
4.2.19.    Mortgage Loan Defeasance. Borrower shall not permit Mortgage Borrower
to defease the Mortgage Loan unless Borrower simultaneously prepays in full or
defeases the Loan in accordance with Sections 2.4.1, 2.4.4 or 2.5 of this
Agreement. A defeasance of the Mortgage Loan in violation of this section shall
be a Transfer in violation of the terms of this Agreement.
ARTICLEV
INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1.    Insurance.
(a)    Borrower shall cause Mortgage Borrower to (i) maintain at all times
during the term of the Loan the Policies (as defined in the Mortgage Loan
Agreement) required under the Mortgage Loan Agreement, and (ii) otherwise
satisfy all covenants related thereto as provided in the Mortgage Loan
Agreement. Subject to applicable law and the prior rights of

69

--------------------------------------------------------------------------------




Mortgage Lender under the Mortgage Loan and to the extent not inconsistent with
the terms of the Mortgage Loan Documents, Borrower shall cause Lender to (i) be
named as certificate holder on all property policies and as an additional
insured on all liability policies, and (ii) be entitled to such notice and
consent rights afforded Mortgage Lender under the applicable terms and
conditions of the Mortgage Loan Agreement relating to the Policies as may be
designated by Lender. Borrower shall not permit the Policies to be canceled
without at least thirty (30) days' prior notice to Lender; provided, that, not
less than ten (10) days' written notice shall be acceptable solely with regard
to a notice of cancellation due to nonpayment of premiums. Borrower shall
provide Lender with evidence of all such insurance required hereunder and with
the other related notices required under the Mortgage Loan Documents, in each
case, on or before the date on which Mortgage Borrower is required to provide
the same to Mortgage Lender.
(b)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder and under the Mortgage Loan Documents is in full
force and effect, Lender shall have the right, without notice to Borrower, to
take such action as Lender deems necessary to protect its interest in the
Property and the Collateral, including, without limitation, the obtaining of
such insurance coverage as Lender in its sole discretion deems appropriate;
provided however, that Lender shall not obtain insurance to the extent that such
insurance is duplicative of insurance obtained by Mortgage Lender pursuant to
the Mortgage Loan Documents. All costs and expenses (including any insurance
premiums) incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand with interest at the Default Rate from the date such costs and expenses
were incurred to and including the date the reimbursement payment is received by
Lender. All such indebtedness shall be secured by the Pledge Agreement.
(c)    For purposes of this Agreement and subject to applicable law and the
prior rights of Mortgage Lender under the Mortgage Loan and to the extent not
inconsistent with the terms of the Mortgage Loan Documents, Lender shall have
the same approval rights over the insurance referred to above (including,
without limitation, the insurers, deductibles and coverages thereunder, as well
as the right to require other reasonable insurance) as are provided in favor of
the Mortgage Lender in the Mortgage Loan Agreement. All liability insurance
provided for in the Mortgage Loan Agreement shall provide insurance with respect
to the liabilities of both Mortgage Borrower and Borrower. The insurance
policies delivered pursuant to the Mortgage Loan Agreement shall include
endorsements of the type described in Section 5 .1.1 ( e) thereof, but pursuant
to which Lender shall have the same rights as the Mortgage Lender as ref erred
to in such Section 5 .1.1 ( e ), subject to applicable law and the prior rights
of Mortgage Lender under the Mortgage Loan and to the extent not inconsistent
with the terms of the Mortgage Loan Documents.
Section 5.2.    Casualty and Condemnation.
5.2.1.    Casualty. If the Property shall sustain a Casualty, Borrower shall
give, or shall cause Mortgage Borrower to give, prompt notice of such Casualty
to Lender and shall cause Mortgage Borrower to promptly commence and diligently
prosecute to completion the Restoration of the Property in accordance with
Section 5.3 of the Mortgage Loan Agreement. Borrower shall cause Mortgage
Borrower to pay all costs and expenses of such Restoration

70

--------------------------------------------------------------------------------




whether or not such costs and expenses are covered by insurance. Subject to the
rights of Mortgage Lender under the Mortgage Loan Documents, Lender may, but
shall not be obligated to, make proof of loss if not made promptly by Mortgage
Borrower. Notwithstanding any Casualty, Borrower shall continue to pay the Debt
at the time and in the manner provided for in this Agreement, the Note and the
other Loan Documents.
5.2.2.    Condemnation. Borrower shall give, or shall cause Mortgage Borrower to
give, Lender prompt notice of any actual or threatened Condemnation by any
Governmental Authority of all or any part of the Property and shall deliver, or
shall cause Mortgage Borrower to deliver, to Lender a copy of any and all
notices or papers served in connection with such Condemnation or related
proceedings. Borrower may permit Mortgage Borrower to settle and compromise any
Condemnation only with the prior consent of Lender (which consent shall not be
unreasonably withheld or delayed) and Lender shall, subject to the rights of
Mortgage Lender, have the opportunity to participate, at Borrower's cost and
expense, in any applicable litigation or proceeding and settlement discussions
in respect thereof and Borrower shall, or shall cause Mortgage Borrower to, from
time to time deliver to Lender all instruments reasonably requested by Lender to
permit such participation. Borrower shall cause Mortgage Borrower to, at
Borrower's or Mortgage Borrower's cost and expense, diligently prosecute any
such litigations or proceedings, and to consult with Lender, its attorneys and
experts, and to cooperate with them in the carrying on or defense of any such
litigations or proceedings. Subject to the rights of Mortgage Lender, Lender is
hereby irrevocably appointed as Borrower's attorney-in-fact, coupled with an
interest, with exclusive power during the continuation of an Event of Default to
collect, receive and retain any Award and to make any compromise or settlement
in connection with any Condemnation. Notwithstanding any Condemnation, Borrower
shall continue to pay the Debt at the time and in the manner provided for in
this Agreement, the Note and the other Loan Documents. Lender shall not be
limited to the interest paid on the Award by any Governmental Authority but
shall be entitled to receive interest at the rate or rates provided herein or in
the Note. If any portion of the Property is taken by any Governmental Authority,
Borrower shall cause Mortgage Borrower to promptly commence and diligently
prosecute to completion the Restoration of the Property and otherwise comply
with the provisions of Section 5.3 of the Mortgage Loan Agreement. Subject to
the rights of Mortgage Lender under the Mortgage Loan Documents, if the Property
is sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award or a
portion thereof sufficient to pay the Debt in full.
Section 5.3.    Restoration. Borrower shall, or shall cause Mortgage Borrower
to, deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under the Mortgage Loan
Agreement in connection with the Restoration of the Property after a Casualty or
Condemnation. Borrower shall cause Mortgage Borrower to comply with the terms
and conditions of the Mortgage Loan Documents relating to Restoration.
Notwithstanding anything to the contrary contained in this Agreement, if at any
time and for any reason the Mortgage Loan Restoration Provisions cease to exist
or are waived or modified in any material respect (in each case, including,
without limitation, due to any waiver, amendment or refinance) (such provisions,
the "Waived Restoration Provisions"), to the extent permitted to do so pursuant
to the Mortgage Loan Documents (if applicable), Borrower shall promptly (i)
notify Lender of the same, (ii) execute any amendments to this Agreement and/or
the Loan Documents

71

--------------------------------------------------------------------------------




implementing the Waived Restoration Provisions as may be required by Lender
(provided such amendments are substantially similar to the provisions set forth
in the Mortgage Loan Agreement relating to the same) and shall cause Mortgage
Borrower to acknowledge and agree to the same and (iii) to the extent
applicable, remit to Lender, and shall cause Mortgage Borrower to remit to
Lender, any Net Proceeds related to the Waived Restoration Provisions, which Net
Proceeds shall be applied pursuant to such Waived Restoration Provisions as
applicable.
ARTICLE VI
RESERVE FUNDS AND CASH MANAGEMENT
Section 6.1.    Required Repair Funds.
(a)    Borrower shall, or shall cause Mortgage Borrower to, perform the Required
Repairs in accordance with all of the terms and conditions set forth in Section
6.1 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Required Repair Account pursuant to the terms of
Section 6.1 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to promptly establish and maintain a reserve
account that would operate in the same manner as the Required Repair Account
pursuant to Section 6.1 of the Mortgage Loan Agreement, and (B) the provisions
of Section 6.1 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.
Section 6.2.    Tax Funds.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.2 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Tax Account pursuant to the terms of Section 6.2 of the
Mortgage Loan Agreement, but Mortgage Lender waives such requirement, or (ii)
the Mortgage Loan has been repaid in full, (A) Lender shall have the right to
require Borrower to promptly establish and maintain a reserve account that would
operate in the same manner as the Tax Account pursuant to Section 6.2 of the
Mortgage Loan Agreement, and (B) the provisions of Section 6.2 of the Mortgage
Loan Agreement and all related definitions shall be incorporated herein by
reference.
Section 6.3.    Insurance Funds.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.3 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to

72

--------------------------------------------------------------------------------




maintain the Insurance Account pursuant to the terms of Section 6.3 of the
Mortgage Loan Agreement, but Mortgage Lender waives such requirement, or (ii)
the Mortgage Loan has been repaid in full, (A) Lender shall have the right to
require Borrower to promptly establish and maintain a reserve account that would
operate in the same manner as the Insurance .Account pursuant to Section 6.3 of
the Mortgage Loan Agreement, and (B) the provisions of Section 6.3 of the
Mortgage Loan Agreement and all related definitions shall be incorporated herein
by reference.
Section 6.4.    Capital Expenditure Funds.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.4 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Capital Expenditure Account pursuant to the terms of
Section 6.4 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to promptly establish and maintain a reserve
account that would operate in the same manner as the Capital Expenditure Account
pursuant to Section 6.4 of the Mortgage Loan Agreement, and (B) the provisions
of Section 6.4 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.
Section 6.5.    Rollover Funds.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.5 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Rollover Account pursuant to the terms of Section 6.5
of the Mortgage Loan Agreement, but Mortgage Lender waives such requirement, or
(ii) the Mortgage Loan has been repaid in full, (A) Lender shall have the right
to require Borrower to promptly establish and maintain a reserve account that
would operate in the same manner as the Rollover Account pursuant to Section 6.5
of the Mortgage Loan Agreement, and (B) the provisions of Section 6.5 of the
Mortgage Loan Agreement and all related definitions shall be incorporated herein
by reference.
Section 6.6.    Mortgage Loan Excess Cash Flow Funds.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.7 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Excess Cash Flow Account pursuant to the terms of
Section 6.7 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to promptly establish and

73

--------------------------------------------------------------------------------




maintain a reserve account that would operate in the same manner as the Excess
Cash Flow Account pursuant to Section 6.7 of the Mortgage Loan Agreement, and
(B) the provisions of Section 6.7 of the Mortgage Loan Agreement and all related
definitions shall be incorporated herein by reference.
Section 6.7.    Mezzanine Loan Excess Cash Flow Funds.
6. 7 .1.    Deposits of Mezzanine Loan Excess Cash Flow Funds. During a
Mezzanine Loan Cash Sweep Event Period, Borrower shall deposit with Lender all
Mezzanine Loan Excess Cash Flow, which sums shall be held by Lender as
additional security for the Loan. Amounts so deposited shall hereinafter be
referred to as the "Mezzanine Loan Excess Cash Flow Funds" and the account in
which such amounts are held by Lender shall hereinafter be referred to as the
"Mezzanine Loan Excess Cash Flow Account."
6.7.2.    Release of Mezzanine Loan Excess Cash Flow Funds.
(a)    Upon the termination of a Mezzanine Loan Cash Sweep Event Period and
provided that no other Mezzanine Loan Cash Sweep Event shall have occurred and
remain outstanding, all Mezzanine Loan Excess Cash Flow Funds shall be remitted
to an account designated by Borrower.
(b)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Mezzanine Loan Excess Cash Flow Funds
shall be paid by Borrower.
Section 6.8.    Rent Abatement Reserve Funds.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.6 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Rent Abatement Reserve Account pursuant to the terms of
Section 6.6 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to promptly establish and maintain a reserve
account that would operate in the same manner as the Rent Abatement Reserve
Account pursuant to Section 6.6 of the Mortgage Loan Agreement, and (B) the
provisions of Section 6.6 of the Mortgage Loan Agreement and all related
definitions shall be incorporated herein by reference.
Section 6.9.    Reserve Funds.
6.9.l.    Security Interest. Borrower hereby pledges to Lender, and grants a
security interest in, any and all monies now or hereafter deposited in the
Reserve Funds as additional security for the performance of the Obligations.
Until expended or applied as provided in this Agreement, the Reserve Funds shall
constitute additional security for the performance of the Obligations. Lender
shall have no obligation to release any of the Reserve Funds while any monetary
Default or any Event of Default has occurred and remains

74

--------------------------------------------------------------------------------




outstanding. Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence of an Event of Default, Lender may, in addition
to any and all other rights and remedies available to Lender, apply any sums
then present in the Reserve Funds to the payment of the Debt in any order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Borrower shall not further pledge, assign or grant any security
interest in any Reserve Fund or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
6.9.2.    Investments; Income Taxes. The Reserve Funds shall be held in Lender's
name and may be commingled with Lender's own funds at financial institutions
selected by Lender in its sole discretion. The Reserve Funds shall be held in an
Eligible Account and may be invested in Permitted Investments as directed by
Lender. Except to the extent of any gross negligence or willful misconduct on
the part of Lender, Lender shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall deposit
with Lender an amount equal to the actual losses sustained on the investment of
any funds constituting the Reserve Funds in Permitted Investments within one (1)
Business Day of Lender's notice. All interest on a Reserve Fund shall not be
added to or become a part thereof and shall be the sole property of and shall be
paid to Lender, except that all interest on the Capital Expenditure Funds and
the Rollover Funds shall be added to and become a part of such Reserve Fund.
Borrower (or its applicable indirect owner) shall report on its federal, state
and local income tax returns all interest or income on the Reserve Funds
credited or paid to Borrower. Notwithstanding the foregoing, provided no Cash
Sweep Event has occurred and is continuing, Borrower may elect to have Lender
invest sums on deposit in the Capital Expenditure Account and Rollover Account
in either items (a) or (e) of the definition of Permitted Investments. Borrower
hereby acknowledges and agrees that it shall under no circumstances be permitted
to choose or select any individual Permitted Investment but rather may only
select whether funds shall be invested generally in items (a) or (e) of the
definition of Permitted Investments.
6.9.3.    Indemnity. Borrower shall indemnify Lender and hold Lender harmless
from and against any and all actions, suits, claims, demands, liabilities,
losses, damages, obligations and costs and expenses (including reasonable
attorneys' fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established except to the extent that any such actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses arise
from the gross negligence, illegal acts, fraud or willful misconduct of Lender.
Borrower shall assign to Lender all rights and claims Borrower may have against
all Persons supplying labor, materials or other services which are to be paid or
reimbursed from or secured by the Reserve Funds; provided, however, that Lender
may not pursue any such right or claim unless an Event of Default has occurred
and remains outstanding.
6.9.4.    Transfer of Funds In Mortgage Reserve Accounts. If Mortgage Lender
waives any reserves or escrow accounts now or hereafter required in accordance
with the terms of the Mortgage Loan Agreement or any other Mortgage Loan
Documents, which reserves or escrow accounts are also required in accordance
with the terms of this Article VI, or if the Mortgage Loan is refinanced or paid
off in full (without a prepayment of the Loan) and Reserve

75

--------------------------------------------------------------------------------




Funds that are required hereunder are not required under the new mortgage loan,
if any, then Borrower shall promptly cause any amounts that would have been
deposited into any reserves or escrow accounts in accordance with the terms of
the Mortgage Loan Agreement to be transferred to and deposited with Lender in
accordance with the terms of this Article VI (and Borrower shall promptly enter
into a cash management and lockbox agreement for the benefit of Lender
substantially similar to the arrangement entered into at the time of the closing
of the Mortgage Loan), and, if any Letters of Credit have been substituted by
Mortgage Borrower for any such reserves or escrows as may be specifically
permitted by the Mortgage Loan Agreement, then Borrower shall also promptly
cause such Letters of Credit to be transferred to Lender to be held by Lender
upon the same terms and provisions as set forth in the Mortgage Loan Agreement.
Section 6.10.    Provisions Regarding Letters of Credit.
6.10.1.    Event of Default. An Event of Default shall occur if Borrower shall
fail to make any reimbursement or similar obligation with respect to any Letter
of Credit that has been delivered pursuant to this Agreement, or if Borrower
shall fail to (i) replace or extend any Letter of Credit prior to the date which
is thirty (30) days prior to the expiration thereof or (ii) replace any
outstanding Letter of Credit within thirty (30) days if such Letter of Credit
fails to meet the requirements set forth in the definition of Letter of Credit.
Lender shall not be required to exercise its rights under Section 6.12.4 below
in order to prevent any such Event of Default from occurring and shall not be
liable for any losses due to the insolvency of the issuer of the Letter of
Credit as a result of any failure or delay by Lender in the exercise of such
rights, but if Lender draws on the Letter of Credit and the issuer honors such
draw and no Event of Default shall exist, Lender shall hold the proceeds of such
draw in the same manner as Lender holds the Reserve Funds.
6.10.2. Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine or to hold such proceeds as security for the Debt.
6.10.3. Limitations on Letters of Credit. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, Borrower shall not have
any rights to deliver any Letter of Credit pursuant to any provision of this
Agreement or any other Loan Document if the aggregate amount of any Letters of
Credit delivered to Lender in accordance with this Agreement or any other Loan
Document shall exceed ten percent (10%) of the Outstanding Principal Balance. In
no event shall the aggregate amount of any Letters of Credit delivered in
accordance with this Agreement or any other Loan Document exceed ten percent
(10%) of the Outstanding Principal Balance.
6.10.4.    Additional Rights of Lender. In addition to any other right Lender
may have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least

76

--------------------------------------------------------------------------------




thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire or a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; or ( c) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Eligible Institution and Borrower has not, within thirty (30) days after notice
thereof, obtained a new Letter of Credit from an Eligible Institution.
ARTICLE VII
PROPERTY MANAGEMENT
Section 7.1.    Management Agreement. Borrower shall cause (and shall cause the
Mortgage Borrower to cause) the Property to be operated in accordance with the
Management Agreement. Borrower shall, and shall cause Mortgage Borrower to, (a)
diligently perform and observe all of the terms, covenants and conditions of the
Management Agreement on the part of Mortgage Borrower to be performed and
observed, (b) promptly notify Lender of any default under the Management
Agreement of which it is aware, ( c) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, report and
estimate received by it under the Management Agreement, and ( d) promptly
enforce the performance and observance of all of the terms, covenants and
conditions required to be performed and/or observed by Manager under the
Management Agreement in a commercially reasonable manner. Subject to the rights
of Mortgage Lender, if Mortgage Borrower shall default in the performance or
observance of any term, covenant or condition of the Management Agreement on the
part of Mortgage Borrower to be performed or observed, then, without limiting
Lender's other rights or remedies under this Agreement or the other Loan
Documents, and without waiving or releasing Borrower from any of its obligations
hereunder or under the other Loan Documents, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act as may be
appropriate to cause the terms, covenants and conditions of the Management
Agreement on the part of Mortgage Borrower to be performed or observed in all
material respects.
Section 7.2.    Prohibition Against Termination or Modification.
(a)    Borrower shall not permit Mortgage Borrower to, without prior consent of
Lender, (i) surrender, terminate, cancel, modify, renew, amend or extend the
Management Agreement; provided that Borrower may permit Mortgage Borrower to,
without Lender's consent, replace Manager with a Qualified Manager pursuant to a
Replacement Management Agreement, (ii) reduce or consent to the reduction of the
term of the Management Agreement, (iii) increase or consent to the increase of
the amount of any fees or other charges under the Management Agreement, or (iv)
otherwise modify, change, supplement, alter or amend, or waive or release any of
its rights and remedies under, the Management Agreement in any material respect.
In connection with the replacement of Manager with a Qualified Manager, Borrower
shall execute and shall cause Mortgage Borrower and Qualified Manager to execute
a subordination of management agreement in the form then used by Lender.

77

--------------------------------------------------------------------------------




(b)    In the event that the Management Agreement expires or is terminated
(without limiting any obligation of Borrower to obtain Lender's consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall cause Mortgage Borrower
to promptly enter into a Replacement Management Agreement with a Qualified
Manager.
(c) Upon the occurrence and during the continuation of an Event of Default,
Borrower shall not permit Mortgage Borrower to exercise any rights, make any
decisions, grant any approvals or otherwise take any action under the Management
Agreement without the prior consent of Lender, which consent may be granted,
conditioned or withheld in Lender's sole discretion.
Section 7.3.    Replacement of Manager. Lender shall have the right to require
Borrower to cause Mortgage Borrower to replace Manager with a Qualified Manager
which is not an Affiliate of, but is chosen by, Borrower upon the occurrence of
any one (1) or more of the following events: (a) at any time following the
occurrence of an Event of Default, (b) if Manager shall be in material default
under the Management Agreement beyond any applicable notice and cure period, (c)
if Manager shall become insolvent or a debtor in any Bankruptcy Action, and/or
(d) if at any time Manager has engaged in fraud, willful misconduct or
misappropriation of funds.
Section 7.4.    Matters Concerning Manager. Without limiting the generality of
the terms set forth in Section 7.3 above, if (a) the Debt has been accelerated
pursuant to Section 10.l(b) hereof, (b) Manager shall become insolvent or a
debtor in any Bankruptcy Action or (c) a material default occurs under the
Management Agreement beyond any applicable notice and cure period, Borrower
shall, at Lender's request, cause Mortgage Borrower to terminate the Management
Agreement and replace Manager with a Qualified Manager, which is not an
Affiliate of Borrower or Mortgage Borrower, pursuant to a Replacement Management
Agreement, it being understood and agreed that the management fee for such
Qualified Manager shall not exceed then prevailing market rates.
ARTICLE VIII
TRANSFERS
Section 8.1.    Transfer or Encumbrance of Property. (a) Without the prior
consent of Lender, neither Borrower nor any Restricted Party shall do any of the
following (each, a "Transfer"): sell, transfer, convey, assign, mortgage,
pledge, encumber, alienate, grant a Lien on, grant any option with respect to or
grant any other interest in the Property, the Collateral, or any part thereof or
any direct or indirect interest therein (including any legal, beneficial or
economic interest in Borrower or any Restricted Party), directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record, other than Permitted Transfers.
(b)    A Transfer shall include (i) an installment sales agreement wherein
Borrower or Mortgage Borrower agrees to sell the Property or any part thereof or
interest therein for a price to be paid in installments or wherein Borrower
agrees to sell the Collateral or any part

78

--------------------------------------------------------------------------------




thereof for a price to be paid in installments; (ii) an agreement by Mortgage
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Mortgage Borrower's right, title and
interest in and to any Leases or any Rents; (iii) if Borrower or any Restricted
Party is a corporation, the voluntary or involuntary sale, conveyance or
transfer of such corporation's stock (or the stock of any corporation directly
or indirectly controlling such corporation by operation of law or otherwise) or
the creation or issuance of new stock such that such corporation's stock shall
be vested in a party or parties who are not now stockholders or any change in
the control of such corporation; (iv) if Borrower or any Restricted Party is a
limited or general partnership, joint venture or limited liability company, the
change, removal, resignation or addition of a general partner, managing partner,
limited partner, joint venturer or member, the voluntary or involuntary transfer
of the partnership interest of any general partner, managing partner or limited
partner, the creation or issuance of new limited partnership interests, the
voluntary or involuntary transfer of the interest of any joint venturer or
member or the creation or issuance of new non-managing member interests; and (v)
if Borrower or any Restricted Party is a trust or nominee trust, the voluntary
or involuntary transfer of the legal or beneficial interest in such trust or
nominee trust or the creation or issuance of new legal or beneficial interests.
(c)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder or under the other Loan
Documents in order to declare the Debt immediately due and payable upon a
Transfer (other than a Permitted Transfer) without Lender's prior consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
and whether or not Lender has consented to any previous Transfer.
(d)    Lender's consent to one Transfer shall not be deemed to be a waiver of
Lender's right to require such consent to any future occurrence of same. Any
Transfer made in contravention of this Section 8.1 shall be null and void and of
no force and effect.
(e)    Borrower agrees to bear and shall pay or reimburse Lender on demand for
all reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys' fees and expenses, title search costs and title insurance
endorsement premiums) incurred by Lender in connection with the review, approval
and/or documentation of any proposed Transfer. If required by Lender, Borrower
shall deposit with Lender an amount equal to Lender's anticipated costs and
expenses in evaluating any proposed Transfer.
(f)    No consent to any assumption of the Loan shall occur on or before the
first (1st) anniversary of the first (1st) Monthly Payment Date. Thereafter, in
the event Mortgage Borrower obtains the consent of Mortgage Lender to a Transfer
(by deed or through a direct or indirect Transfer of 100% of the interests in
Borrower) of the Property to another party ("New Mortgage Borrower") and the
assumption· of the Mortgage Loan by New Mortgage Borrower, Lender's consent to
such a Transfer shall not be unreasonably withheld, conditioned or delayed after
consideration of all relevant factors and provided that the following conditions
are satisfied:
(i)    Lender shall have received a notice from Borrower requesting Lender's
consent to such Transfer not less than sixty (60) days prior to the proposed
date of such Transfer;

79

--------------------------------------------------------------------------------




(ii)    No Default or Event of Default shall have occurred and remain
outstanding;
(iii)    Such Transfer has been approved or deemed approved or is permitted
under the Mortgage Loan Documents and all conditions set forth in the Mortgage
Loan Documents relating thereto have been satisfied;
(iv)    New Mortgage Borrower shall be a corporation, partnership or limited
liability company that qualifies as a single purpose, bankruptcy remote entity
with Organizational Documents acceptable to Lender. The sole holder of 100% of
the equity interests in the New Mortgage Borrower ("Transferee") will be a newly
formed, corporation, partnership or limited liability company that qualifies as
a single purpose, bankruptcy remote entity with Organizational Documents that
comply with the terms and conditions of the Loan Documents;
(v)    Transferee shall have pledged its entire equity interest in New Mortgage
Borrower to Lender pursuant to a pledge agreement in substantially the same form
as the Pledge Agreement and Transferee shall have delivered original
certificates of 100% of the equity interest in New Mortgage Borrower in
substantially the same form of the certificate delivered to Lender on the
Closing Date together with stock, limited liability company membership or
partnership interest powers (which powers shall be executed in blank) together
with such opinions and other information as reasonably required by Lender (it
being agreed that if Lender required such information in connection with the
closing of the Loan, it shall be reasonable for Lender to request the same in
connection with the sale or conveyance described herein);
(vi)    Neither any Transferee's Sponsor, Transferee nor any other Person owned
or controlled, directly or indirectly, by Transferee's Sponsors shall have been
a party to any Bankruptcy Action or taken advantage of any Bankruptcy Law or any
law for the benefit of debtors within seven (7) years prior to the date of the
proposed Transfer;
(vii)    Neither any Transferee's Sponsor, Transferee nor any other Person owned
or controlled, directly or indirectly, by Transferee's Sponsors shall have
interfered in bad faith with the exercise by any lender of its remedies in
connection with a default with respect to any Indebtedness or defaulted under
its obligations which caused a foreclosure with respect to any Indebtedness in a
manner which is not reasonably acceptable to Lender;
(viii)    There shall be no material litigation or regulatory action pending or
threatened against any Transferee's Sponsor, Transferee or any other Person
owned or controlled, directly or indirectly, by Transferee's Sponsors which is
not reasonably acceptable to Lender;
(ix)    Transferee and Transferee's Sponsors shall, as of the date of such
Transfer, have an aggregate net worth and liquidity reasonably satisfactory to
Lender;
(x)    New Mortgage Borrower and its Affiliates (together with New Mortgage
Borrower's proposed property manager) shall be experienced owners and operators
of

80

--------------------------------------------------------------------------------




properties similar in location, size, class, use, operation and value as the
Property, as evidenced by financial statements and other information reasonably
satisfactory to Lender (it being understood and agreed that Lender reserves the
right to approve New Mortgage Borrower without approving its proposed property
manager);
(xi)    If the Management Agreement will be terminated as a result of such
Transfer, the Property shall be managed by a Qualified Manager in accordance
with a Replacement Management Agreement;
(xii)    Transferee and its Affiliates shall have delivered all agreements,
certificates and opinions reasonably required by Lender (including, if
applicable, an amendment to Section 3.1.24 hereof to incorporate necessary
changes based on differences in the organizational structures of Borrower and
Transferee);
(xiii)    Transferee shall have assumed all obligations of Borrower under the
Loan Documents pursuant to an assumption agreement in form and substance
reasonably satisfactory to Lender;
(xiv)    Borrower shall have delivered to Lender, at its sole cost and expense,
(i) a new UCC title insurance policy in form and substance satisfactory to
Lender; and (ii) a mezzanine endorsement to the owner's title policy in form and
substance acceptable to Lender, relating to the change in the identity of the
vestee and execution and delivery of the conveyance documents or a mezzanine
endorsement to a new owner's title policy in form and substance acceptable to
Lender;
(xv)    Lender shall have approved New Mortgage Borrower 's owner's title
insurance policy with respect to the Property;
(xvi)    Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall (A) have assumed all
obligations of Guarantor under the Guaranty and the Environmental Indemnity or
(B) have executed a replacement guaranty and a replacement environmental
indemnity in form and substance reasonably satisfactory to Lender;
(xvii)    Borrower or Transferee, at its sole cost and expense, shall have
delivered a new bankruptcy non-consolidation opinion reflecting such Transfer
reasonably acceptable to Lender and acceptable to the Rating Agencies;
(xviii)    If required by Lender, Borrower shall have delivered a Rating Agency
Confirmation as to such Transfer and Transferee;
(xix)    Borrower shall have paid to Lender an assumption fee equal to one-half
of one percent (0.5%) of the Outstanding Principal Balance for each assumption
of the Loan (or direct or indirect transfer of 100% of the interests in
Borrower); and
(xx)    Borrower shall have paid all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with such Transfer (including reasonable fees
and disbursements of Lender's counsel and fees, costs and expenses of the Rating
Agencies).

81

--------------------------------------------------------------------------------




The conditions set forth in clauses (ix) and (x) shall be deemed to have been
satisfied with respect to any Transfer if one (1) or more Qualified Transferees,
directly or indirectly, (i) owns fifty-one percent (51%) or more of the legal,
beneficial and economic interests in Transferee or New Mortgage Borrower, as
applicable, and (ii) and controls Transferee or New Mortgage Borrower, as
applicable (it being hereby understood and agreed that Lender reserves the right
to approve Transferee without approving its proposed property manager or
substitute guarantor).
(g)    As used in this Section 8.1, the term "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise and the terms "controlled" and
"controlling" shall have correlative meanings.
Section 8.2.    Permitted Transfers of Interests in Borrower. Notwithstanding
anything to the contrary contained in Section 8.1 hereof, Lender's consent shall
not be required in connection with one or a series of Transfers, of not more
than forty-nine percent (490/o) in the aggregate of the direct or indirect
ownership interests in Borrower (but for the avoidance of doubt, not any of the
direct ownership interests in Mortgage Borrower or the Collateral); provided
that the following conditions are satisfied: (a) no monetary or material
non-monetary Default nor any Event of Default shall have occurred and remain
outstanding or shall occur solely as a result of such Transfer; (b) such
Transfer shall not (i) cause the transferee, together with its Affiliates, to
acquire control of Borrower, (ii) result in Borrower no longer being controlled
by one or more Sponsors, or (iii) cause the transferee, together with its
Affiliates, to increase its direct or indirect interest in Borrower to an amount
Whifh exceeds forty-nine percent (49%) in the aggregate; ( c) to the extent the
transferee owns twenty percent (20%) or more of the direct or indirect interests
in Borrower immediately following such Transfer (provided that such transferee
did not own 20% or more of the direct or indirect ownership interests in such
Borrower as of the Closing Date), Borrower shall deliver, at Borrower's sole
cost and expense, customary searches (OFAC, KYC, credit, judgment, lien,
bankruptcy, etc.) reasonably acceptable to Lender with respect to such
transferee and its Affiliates as Lender may reasonably require; ( d) after
giving effect to such Transfer, (i) one or more Sponsors shall continue to own,
directly or indirectly, in the aggregate, at least fifty-one percent (51%) of
all legal, beneficial and economic interests in Borrower and (ii) (A) Longwing
Incorporated shall continue to own, directly or indirectly, in the aggregate, at
least twenty percent (20%) of all legal, beneficial and economic interests in
Borrower or (B) the transferee shall have caused a replacement guarantor
reasonably acceptable to Lender to execute and deliver a new guarantee
substantially similar to the Longwing Guaranty executed and delivered on the
date hereof by Longwing Guarantor in connection with the Loan; ( e) the Property
shall continue to be managed by Manager or a Qualified Manager; (f) Borrower
shall give Lender notice of such proposed Transfer, together with copies of all
instruments effecting such Transfer and copies of any Organizational Documents,
including, without limitation, a revised organizational structure chart, that
Lender shall reasonably require, not less than ten (10) Business Days prior to
the proposed date of such Transfer; (g) the structure of Mortgage Borrower and
Borrower (including, without limitation, their single purpose nature and
bankruptcy remoteness) shall not be adversely affected by such Transfer; and (h)
if such Transfer results in Borrower no longer being controlled by Kent M. Swig,
then Longwing Guarantor shall have executed and delivered a new guarantee and
environmental indemnity substantially similar to the Swig Guaranty and
Environmental Indemnity executed and delivered on the date hereof by

82

--------------------------------------------------------------------------------




Kent M. Swig in connection with the Loan. In addition, nothing herein shall be
deemed to prohibit (w) Transfers of publicly held indirect ownership interests
in the Borrower on the New York Stock Exchange or any other nationally
recognized stock exchange, provided the foregoing clauses (b) and (d) remain
satisfied, (x) Transfers by Kent M. Swig (by operation of law or otherwise) of
any of his direct or indirect interest in Borrower (but for the avoidance of
doubt, not any of the direct ownership interests in Mortgage Borrower or the
Collateral) to (I) any parent, sibling, spouse, child or grandchild (each an
"Immediate Family Member") of Kent M. Swig, (II) any trust for the benefit of
Kent M. Swig or any Immediate Family Member of Kent M. Swig, or (III) any Person
(A) 100% of whose issued and outstanding equity interests are directly or
indirectly owned in the aggregate by one or more Persons described in the
foregoing clauses (I) and/or (II) and (B) that is controlled by one or more
Persons described in the foregoing clauses (I) and/or (II) (Kent M. Swig and any
entities set forth in the preceding clauses (I), (II) and (III), each a "Swig
Family Entity"), provided the foregoing clauses (a), (c), and (e) through (g)
remain satisfied and either (1) Kent M. Swig controls Borrower or (2) Longwing
Incorporated controls Borrower and the foregoing clause (h) remains satisfied,
(y) Transfers of any direct or indirect interests in Borrower (but for the
avoidance of doubt, not any of the direct ownership interests in Mortgage
Borrower or the Collateral) among the Sponsors (or their subsidiaries having a
direct or indirect interest in Borrower), provided the foregoing clauses (a),
(c), and (e) through (h) remain satisfied, or (z) Transfers of all of Longwing
Incorporated's direct or indirect equity interest in Borrower (but for the
avoidance of doubt, not any of the direct ownership interests in Mortgage
Borrower or the Collateral), provided (I) the foregoing clauses (a), (b)(i),
(b)(ii), (c) and (e) through (g) remain satisfied, (II) one or more Swig Family
Entities own twelve and one-half percent (12.5%) or more of the direct or
indirect interest in Borrower, (III) the transferee shall have caused a
replacement guarantor reasonably acceptable to Lender to execute and deliver a
new guarantee substantially similar to the Longwing Guaranty executed and
delivered on the date hereof by Longwing Guarantor in connection with the Loan,
(IV) neither the transferee nor the replacement guarantor shall have interfered
in bad faith with the exercise by any lender of its remedies in connection with
a default with respect to any Indebtedness or defaulted under its obligations
which caused a foreclosure with respect to any Indebtedness in a manner which is
not reasonably acceptable to Lender; and 01) as of the date of such Transfer,
the transferee (and/or such transferee's shareholders, general partners or
managing members that, directly or indirectly, (i) own fifty-one percent (51%)
or more of legal, beneficial and economic interests in such transferee and (ii)
are in control of such transferee, as of the date of such Transfer), must have
an aggregate net worth (exclusive of the Property) and liquidity reasonably
satisfactory to Lender (it being agreed that a net worth of not less than
$100,000,000 shall be satisfactory to Lender) .. As used in this Section 8.2,
the term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or otherwise
and the terms "controlled" and "controlling" shall have correlative meanings.
Section 8.3.    Insolvency Opinion. Notwithstanding anything in this Agreement
to the contrary, if after giving effect to any Transfer (including, without
limitation, a Permitted Transfer), more than forty-nine percent (49%) in the
aggregate of direct or indirect interests in any Restricted Party are owned by
any Person and its Affiliates that owned less than forty-nine percent ( 49%)
direct or indirect interest in such Restricted Party as of the Closing Date,

83

--------------------------------------------------------------------------------




Borrower shall deliver to Lender prior to the effective date of such Transfer an
updated Insolvency Opinion acceptable to Lender and the Rating Agencies.
ARTICLE IX
SALE AND SECURITIZATION OF LOAN
Section 9.1.    Sale of Loan and Securitization. (a) Lender shall have the right
(i) to sell or otherwise transfer the Loan as a whole loan or sell or otherwise
transfer any portion thereof or any interest therein, (ii) to sell participation
interests in the Loan, or (iii) to securitize the Loan or any portion thereof or
any interest therein in one or more private or public securitizations or in a
CDO. (The transactions referred to in clauses (i), (ii) and (iii) are each
hereinafter referred to as a "Secondary Market Transaction" and the transaction
referred to in clause (iii) shall hereinafter be referred to as a
"Securitization." Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as "Securities.")
Within a reasonable period of time following any Secondary Market Transaction
whereby the party acting as "Lender" hereunder shall have been replaced by a
successor entity, Lender shall provide notice to Borrower of such Secondary
Market Transaction, which notice shall include the identity of such successor
entity acting as "Lender" hereunder and such successor entity's address for
notices hereunder. Notwithstanding anything herein to the contrary, in no event
shall Lender sell or otherwise transfer all or any portion of the Loan or sell
any participation interests in the Loan to any Prohibited Lender Entity without
the consent of Borrower; provided, however, that the foregoing prohibition shall
not in any way restrict the purchase of Securities in connection with a
Securitization of the Loan (or any portion thereof or interest therein) by a
Prohibited Lender Entity and no such purchase by any Prohibited Lender Entity
shall constitute a violation of the provisions of this Agreement.
(b)    If requested by Lender, Borrower shall use commercially reasonable
efforts to assist Lender in satisfying the market standards to which Lender
customarily adheres or which may be required in the marketplace, by the Rating
Agencies or by any Legal Requirements in connection with any Secondary Market
Transactions (including any Exchange Act Filings or any report that is required
to be made "available" to holders of the Securities under Regulation AB or
applicable Legal Requirements), including, without limitation, to:
(i)    (A) provide or cause Mortgage Borrower to provide updated financial and
other information with respect to the Collateral, the Property, the business
operated at the Property, Mortgage Borrower, Borrower, Guarantor, any Affiliate
of Borrower or Guarantor and Manager (including, without limitation, the
information set forth on Schedule V hereto), (B) provide updated budgets and
rent rolls (including itemized percentage of floor area occupied and percentage
of aggregate base rent for each Tenant) relating to the Property and (C) provide
updated appraisals, market studies, environmental audits, reviews and reports
(Phase I's and, if appropriate, Phase II' s ), property condition reports and
other due diligence investigations of the Property (the information required
under clauses (A), (B) and (C) shall hereinafter be referred to collectively as
the "Updated Information"), together with appropriate verification of the
Updated Information through letters of auditors, certificates of third party
providers or opinions of counsel reasonably acceptable to Lender and the Rating
Agencies.

84

--------------------------------------------------------------------------------




(ii) provide opinions of counsel, which may be relied upon by Lender, any
trustee in a Securitization and the NRSROs and their respective counsel, agents
and representatives, as to bankruptcy non-consolidation, fraudulent conveyance,
and ''true sale" or any other opinion customary in Secondary Market Transactions
or required by the Rating Agencies with respect to the Property, the Collateral,
Mortgage Borrower, Borrower, Guarantor and any Affiliate of Mortgage Borrower,
Borrower or Guarantor, which counsel and opinions shall be satisfactory to
Lender. and the Rating Agencies;
(iii)    provide, and cause to be provided, updated representations and
warranties made in the Loan Documents and make, and cause to be made, such
additional representations and warranties as may be requested by Lender or the
Rating Agencies and consistent with the facts covered by such representations
and warranties as they exist on the date thereof;
(iv)    subject in all cases to the applicable provisions of Section 9.3 hereof,
execute, and cause to be executed, such amendments, replacements or other
modifications to Mortgage Borrower's or Borrower's Organizational Documents or
the Loan Documents as may be reasonably requested by Lender and/or the Rating
Agencies or otherwise to effect the Secondary Market Transactions.
(v)    attend management meetings, provide access to the Property and conduct
tours of the Property; and
(vi)    provide, and cause to be provided, certificates or other evidence of
reliance satisfactory to Lender and the Rating Agencies with respect to any
information or third party reports obtained in connection with the origination
of the Loan or any Updated Information from Mortgage Borrower, Borrower,
Guarantor, any Affiliate of Mortgage Borrower, Borrower or Guarantor, Manager
and any accountants, appraisers, engineers, environmental assessment experts and
other experts or third party providers of such information, reports or Updated
Information.
(c)    If, at the time one or more Disclosure Documents are being prepared for
or in connection with a Securitization, Lender reasonably expects that Borrower
alone or Borrower and one or more Affiliates of Borrower (including any
guarantor or other Person that is directly or indirectly committed by contract
or otherwise to make payments on all or a part of the Loan) collectively, or the
Property alone or the Property and Related Properties collectively, will be a
Significant Obligor, Borrower shall furnish to Lender upon request the following
financial information:
(i)    if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all loans included or expected to be included in the
Securitization, net operating income for the Property and the Related Properties
for the most recent Fiscal Year and interim period as required under Item
1112(b)(1) of Regulation AB (or, if the Loan is not treated as a non-recourse
loan under Instruction 3 for Item 1101(k) of Regulation AB, selected



85

--------------------------------------------------------------------------------




financial data meeting the requirements and covering the time periods specified
in Item 301 of Regulation S-K and Item l 112(b)(l) of Regulation AB), or
(ii)    if Lender expects that the principal amount of the Loan together with
any Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all loans
included or expected to be included in the Securitization, the financial
statements required under Item 1l12(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender determines
that the Property is the Significant Obligor and the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) was acquired from an unaffiliated third party and the
other conditions set forth in Rule 3-14 of Regulation SX have been met, the
financial statements required by Rule 3-14 of Regulation S-X)).
(d)    Further, if requested by Lender, Borrower shall, promptly upon Lender's
request, furnish to Lender fmancial data or financial statements meeting the
requirements of Item 1112(b )(1) or (2) of Regulation AB, as specified by
Lender, for any tenant of the Property if, in connection with a Securitization,
Lender reasonably expects there to be, as of the cut-off date for such
Securitization, a concentration with respect to such tenant or group of
Affiliated tenants within all of the loans included or expected to be included
in the Securitization such that such tenant or group of Affiliated tenants would
constitute a Significant Obligor. Borrower shall furnish to Lender, if requested
by Lender, and reasonably required in connection with a Securitization as
reasonably determined by Lender, financial data or fmancial statements with
respect to such tenants meeting the requirements of Item 1l12(b )(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (i) Exchang~ Act Filings in
connection with or relating to the Securitization are required to be made under
applicable Legal Requirements or (ii) comparable information is required to
otherwise be "available" to holders of the Securities under Regulation AB or
applicable Legal Requirements.
(e)    If Lender determines that Borrower alone or Borrower and one or more
Affiliates of any Borrower collectively, or the Property alone or the Property
and Related Properties collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, if requested by Lender, and reasonably required in
connection with a Securitization as reasonably determined by Lender, selected
financial data or fmancial statements meeting the requirements of Item 1112(b
)(1) or (2) of Regulation AB, as specified by Lender, but only for so long as
such entity or entities are a Significant Obligor and either (i) Exchange Act
Filings are required to be made under applicable Legal Requirements or (ii)
comparable information is required to otherwise be "available" to holders of the
Securities under Regulation AB or applicable Legal Requirements.

86

--------------------------------------------------------------------------------




(f)    Any :financial data or financial statements provided pursuant to this
Section 9 .1 shall be furnished to Lender within the following time periods:
(i)    with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, within ten (10) Business Days
after notice from Lender; and
(ii)    with respect to information required under Sections 9.l(d) and (e)
above, (A) not later than thirty (30) days after the end of each fiscal quarter
of Borrower and (B) not later than seventy-five (75) days after the end of each
Fiscal Year of Borrower.
(g)    All financial data and financial statements provided by Mortgage Borrower
or Borrower hereunder pursuant to Sections 9.l(c), (d), (e) and (f) hereof shall
be prepared in accordance with GAAP, and shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and any and all
other applicable Legal Requirements. All financial statements relating to a
Fiscal Year shall be audited by independent accountants of Borrower reasonably
acceptable to Lender in accordance with generally accepted auditing standards,
Regulation S-X or Regulation S-K, as applicable, Regulation AB, and all other
applicable Legal Requirements, shall be accompanied by the manually executed
report of the independent accountants thereon, which report shall meet the
requirements of Regulation SK or Regulation S-X, as applicable, Regulation AB,
and all other applicable Legal Requirements, and shall be further accompanied by
a manually executed consent of the independent accountants, in form and
substance acceptable to Lender, to the inclusion of such financial statements in
any Disclosure Document, any Exchange Act Filing or any report that is required
to be made "available" to holders of the Securities under Regulation AB or
applicable Legal Requirements and to the use of the name of such independent
accountants and the reference to such independent accountants as "experts" in
any Disclosure Document, any Exchange Act Filing or any report that is required
to be made "available" to holders of the Securities under Regulation AB or
applicable Legal Requirements, all of which shall be provided at the same time
as the related financial statements are required to be provided. All other
financial data and financial statements (audited or unaudited) provided by
Mortgage Borrower or Borrower shall be accompanied by an Officer's Certificate
which shall state that such financial data and financial statements meet the
requirements set forth in the first sentence of this paragraph.
(h)    In the event Lender reasonably determines, in connection with a
Securitization, that financial statements and financial data required in order
to comply with Regulation AB or any amendment, modification or replacement
thereto or any other Legal Requirements are other than as provided herein, then
notwithstanding the foregoing provisions of this Section 9.1, Lender may
request, and Borrower shall promptly provide or cause to be provided, such other
financial statements and financial data as Lender reasonably determines to be
necessary or appropriate for such compliance.
(i)    Without limiting the generality of Section 9 .1 (h) above, if reasonably
requested by Lender, Borrower shall promptly provide or cause to be provided
Lender any financial statements or financial, statistical, operating or other
information as Lender shall reasonably determine to be required pursuant to
Regulation AB or any amendment, modification or replacement thereto or any other
Legal Requirements in connection with any Disclosure

87

--------------------------------------------------------------------------------




Document, any Exchange Act Filing or any report that is required to be made
"available" to holders of the Securities under Regulation AB or applicable Legal
Requirements or as shall otherwise be reasonably requested by Lender.
(j)    Borrower agrees that Lender may disclose any information relating to
Borrower, its Affiliates, the Property, the Collateral or any aspect of the Loan
(including information provided by or on behalf of Borrower or any of its
Affiliates to Lender) to the parties requesting such information and, if
applicable, the NRSROs in connection with any Secondary Market Transaction.
Borrower also understands that the findings and conclusions of any thirdparty
due diligence report obtained by Lender or other Securitization Indemnified
Parties may be made publicly available if required, and in the manner
prescribed, by Section 15E(s)(4)(A) of the Exchange Act, any rules promulgated
thereunder or any other applicable Legal Requirements.
(k)    In connection with Lender's efforts to effect any Secondary Market
Transaction, all reasonable out-of-pocket third party costs and expenses
actually incurred by Borrower, Guarantor or their respective Affiliates pursuant
to this Section 9 .1 (including, without limitation, the fees and expenses of
the Rating Agencies) in connection with any such Secondary Market Transaction
shall be reimbursed by Lender, and Borrower shall not be responsible for any of
Lender's costs incurred in connection with any such Secondary Market
Transaction.
Section 9.2.    Securitization Indemnification. (a) Borrower understands that
information provided to Lender by Borrower, Mortgage Borrower, or their agents,
counsel and representatives may be included in Disclosure Documents in
connection with a Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the "Securities Act"), or the Securities and Exchange Act of 1934, as
amended (the "Exchange Act"), and may be made available to investors or
prospective investors in the Securities, the NRSROs and other advisory and
service providers relating to a Securitization. In the event that any Disclosure
Document is required to be revised prior to the sale of all Securities in
connection with a Securitization, Borrower will cooperate with Lender (or, if
applicable, the holder of the applicable interest in the Loan) in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.
(b)    Borrower shall certify, in connection with any Disclosure Document
provided to Borrower by Lender in connection with a Securitization, that
Borrower has examined the provisions of such Disclosure Document, reasonably
designated in writing by Lender for Borrower's review and pertaining to
Borrower, Mortgage Borrower, Guarantor, Manager, the Collateral and/or the
Property (which designation shall in no event include the descriptions or
summaries of the terms and conditions of the Loan Documents) and any special
risks or considerations relating thereto (but not including risks or special
considerations relating to local or federal law) (the "Covered Disclosure
Information") and such Covered Disclosure Information does not (except to the
extent noted by Borrower in writing to Lender if Borrower does not agree with
the statements therein), as of the date of such certification, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading. Borrower hereby agrees to indemnify Lender, any
Affiliate of Lender that has filed any registration statement relating to the
Securitization or has acted as the issuer, the sponsor or

88

--------------------------------------------------------------------------------




depositor in connection with a Securitization, any Affiliate of Lender that acts
as an underwriter, placement agent or initial purchaser of the Securities issued
in connection with a Securitization, any other issuers, depositors,
underwriters, placement agents or initial purchasers of the Securities issued in
connection with a Securitization, and each of their respective directors,
officers, partners, employees, representatives, agents and Affiliates, and each
Person that controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the
"Securitization Indemnified Parties") for any liabilities, obligations, actual
losses, damages, penalties, actions, judgments, suits, claims, costs and
expenses (collectively, the "Securitization Indemnification Liabilities") to
which any Securitization Indemnified Party may become subject insofar as the
Securitization Indemnification Liabilities arise out of or are based upon (i)
any untrue statement or alleged untrue statement of any material fact contained
in the Covered Disclosure Information or arise out of, or are based upon, the
omission or alleged omission to state therein a material fact required to be
stated in the Covered Disclosure Information or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) a breach of the
representations and warranties made by Borrower in Section 3.1.34 of this
Agreement (except that (A) Borrower's obligation to indemnify in respect of any
information contained in a Disclosure Document that is derived in part from
information provided by Borrower or any Affiliate of Borrower and in part from
information provided by others unrelated to or not employed or engaged by
Borrower shall be limited to any untrue statement or omission of material fact
therein known to Borrower that results directly or indirectly from an error in
any information provided (or which should have been provided) by Borrower and
(B) Borrower shall have no responsibility under this Section 9.2 for (x) any
untrue statements contained in any Disclosure Document to which Borrower or its
authorized representative have objected to in writing to Lender so long as such
objection is not inconsistent with information :furnished to Lender by or on
behalf of Borrower in connection with the origination of the Loan or (y) numbers
which have been submitted by Borrower and adjusted by any of the Securitization
Indemnified Parties from those submitted by Borrower, to the extent of such
adjustment). Borrower also agrees to reimburse each Securitization Indemnified
Party, within ten (10) Business Days after request therefor, for any legal or
other costs and expenses reasonably incurred by such Securitization Indemnified
Party in connection with investigating or defending the Securitization
Indemnification Liabilities. Borrower's liability under this paragraph will be
limited to any such Securitization Indemnification Liability that arises out of
or is based upon an untrue statement or omission made therein in reliance upon
and in conformity with information :furnished to Lender by or on behalf of
Borrower in connection with the preparation of the Disclosure Documents or in
connection with the underwriting or closing of the Loan (including, without
limitation, financial statements of Borrower, operating statements and rent
rolls with respect to the Property). This indemnity provision will be in
addition to any obligation or liability which Borrower may otherwise have.
(c)    In connection with Exchange Act Filings and information therein or other
reports containing comparable information that are required to be made
"available" to holders of the Securities under Regulation AB or applicable Legal
Requirements, as it relates to the Property, Borrower, Mortgage Borrower,
Guarantor, any Affiliate of Borrower, Mortgage Borrower or Guarantor, Manager or
any other aspect of the Loan, Borrower agrees to (i) indemnify the
Securitization Indemnified Parties for Securitization Indemnification
Liabilities to which any Securitization Indemnified Party may become subject
insofar as the Securitization

89

--------------------------------------------------------------------------------




Indemnification Liabilities arise out of, or are based upon, an untrue statement
or omission made in reliance upon, and in conformity with, information furnished
to Lender by or on behalf of Borrower in connection with the preparation of the
Disclosure Document, in connection with the underwriting or closing of the Loan
or any of the reports, statements or other information furnished by or on behalf
of Borrower pursuant to the terms of this Agreement, including financial
statements of Borrower, operating statements and rent rolls with respect to the
Property and (ii) reimburse each Securitization Indemnified Party, within ten
(10) Business Days of demand therefor, for any legal or other costs and expenses
reasonably incurred by such Securitization Indemnified Party in connection with
defending or investigating the Securitization Indemnification Liabilities.
(d)    Promptly after receipt by a Securitization Indemnified Party of notice of
any claim or the commencement of any action or suit, such Securitization
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against Borrower, notify Borrower in writing of the claim or the
commencement of such action or suit; provided, however, that the failure to
notify Borrower shall not relieve Borrower from any liability which it may have
under the indemnification provisions of this Section 9 .2 except to the extent
that it has been materially prejudiced by such failure and, provided further
that the failure to notify Borrower shall not relieve Borrower from any
liability which it may have to any Securitization Indemnified Party otherwise
than under the provisions of this Section 9.2. If any such claim, action or suit
shall be brought against any Securitization Indemnified Party, and it shall
notify Borrower thereof, Borrower shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to such Securitization Indemnified Party. After notice from
Borrower to the applicable Securitization Indemnified Party of Borrower's
election to assume the defense of such claim, action or suit, Borrower shall not
be liable to such Securitization Indemnified Party for any legal or other costs
and expenses subsequently incurred by such Securitization Indemnified Party in
connection with the defense thereof except as provided in the following
sentence; provided, however, if the defendants in any such action or suit
include both Borrower, on the one hand, and one or more Securitization
Indemnified Parties on the other hand, and a Securitization Indemnified Party
shall have reasonably concluded that there are legal defenses available to it
and/or other Securitization Indemnified Parties that are different or in
addition to those available to Borrower, the Securitization Indemnified Party or
Parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action or suit on
behalf of such Securitization Indemnified Party or Parties. Borrower shall not
be liable for the reasonable costs and expenses of more than one (1) such
separate counsel unless a Securitization Indemnified Party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another Securitization Indemnified
Party. The Securitization Indemnified Party shall instruct its counsel to
maintain reasonably detailed billing records for reasonable fees and
disbursements for which such Securitization Indemnified Party is seeking or
intends to seek reimbursement hereunder and shall submit copies of such detailed
billing records to substantiate that such counsel's reasonable fees and
disbursements are related solely to the defense of a claim for which Borrower is
required hereunder to indemnify such Securitization Indemnified Party.
(e)    Without the prior written consent of the applicable Securitization
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
Borrower

90

--------------------------------------------------------------------------------




shall not settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Securitization
Indemnified Party is an actual or potential party to such claim, action, suit or
proceeding) unless Borrower shall have given the applicable Securitization
Indemnified Party reasonable prior notice thereof and shall have obtained an
unconditional release of each Securitization Indemnified Party from all
Securitization Indemnification Liabilities arising out of or relating to such
claim, action, suit or proceeding. As long as Borrower has complied with its
obligations to defend and indemnify hereunder, Borrower shall not be liable for
any settlement made by any Securitization Indemnified Party without the consent
of Borrower (which consent shall not be unreasonably withheld or delayed).
(f)    Borrower agrees that if any indemnification or reimbursement sought
pursuant to this Section 9.2 is finally judicially determined to be unavailable
for any reason or is insufficient to hold any Securitization Indemnified Party
harmless (with respect only to the Securitization Indemnification Liabilities
that are the subject of this Section 9.2), then Borrower, on the one hand, and
such Securitization Indemnified Party, on the other hand, shall contribute to
the Securitization Indemnification Liabilities for which such indemnification or
reimbursement is held unavailable or is insufficient: (i) in such proportion as
is appropriate to reflect the relative benefits to Borrower, on the one hand,
and such Securitization Indemnified Party, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not.only the relative benefits
referred to in clause (i) above but also the relative faults of Borrower, on the
one hand, and all Securitization Indemnified Parties, on the other hand, as well
as any other equitable considerations. In determining the amount of contribution
to which the respective parties are entitled, the following factors shall be
considered: (A) the Securitization Indemnified Parties and Borrower's relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (B) the opportunity to correct and prevent any statement
or omission; and (C) any other equitable considerations appropriate in the
circumstances. Lender and Borrower hereby agree that it would not be equitable
if the amount of such contribution were determined by pro rata or per capita
allocation. Notwithstanding the provisions of this Section 9.2, (I) no Person
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other Person who is not also found liable for such
fraudulent misrepresentation, and (II) Borrower agrees that in no event shall
the amount to be contributed by the Securitization Indemnified Parties
collectively pursuant to this Section 9.2(f) exceed the amount of the fees
actually received by the Securitization Indemnified Parties in connection with
the closing of the Loan.
(g)    Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 9.2 shall apply whether or not any
Securitization Indemnified Party is a formal party to any claim, action, suit or
proceeding. Borrower further agrees that the Securitization Indemnified Parties
are intended third party beneficiaries under this Section 9.2.
(h)    The liabilities and obligations of Borrower and the Securitization
Indemnified Parties under this Section 9.2 shall survive the termination of this
Agreement and the satisfaction and discharge of the Debt.

91

--------------------------------------------------------------------------------




Section 9.3.     Limitation on Obligations. Notwithstanding anything to the
contrary in this Article IX or any other provision of this Agreement (other than
Sections 11.29 and 11.30 hereof) or any other Loan Document, but subject to
Sections 11.29 and 11.30 hereof, none of Borrower, Guarantor or Manager shall be
obligated to agree to any modification of the Note, this Agreement, the Pledge
Agreement or the other Loan Documents, or of their respective Organizational
Documents, or to take any other action, that would, in the aggregate (a) change
the outstanding principal balance of the Loan; (b) change the weighted average
interest rate (except that the weighted average interest rate may subsequently
change due to involuntary prepayments or if an Event of Default shall occur); (
c) increase any scheduled amortization of the principal amount of the Loan; ( d)
shorten the Maturity Date of the Loan, or provide for other or additional
circumstances or events upon which Lender will be entitled to accelerate the
maturity of the Loan; ( e) alter in any way the transfer restrictions relating
to direct or indirect interests in the Collateral or the Property (including any
equity interests in the direct or indirect owners of Mortgage Borrower or
Borrower); (:f) affect the limitations on recourse against Borrower and
Guarantor and any other exculpated parties under the Loan Documents; (g)
increase the amounts of reserves or escrows; (h) affect the compensation payable
to Manager; (i) affect Borrower's right to repay or prepay the Loan; G) affect
Mortgage Borrower's right to enter into, modify or terminate Leases or
contracts; (k) reduce the materiality thresholds (whether expressed in dollars
or otherwise) appearing in any provision of this Agreement or any other Loan
Document, including those relating to Alterations, casualty and condemnation;
(l) increase any servicing or similar fee required to be paid or reimbursed by
Borrower; (m) add additional Events of Default, or shorten any grace or cure
period applicable to an existing Event of Default; (n) require Borrower or any
other Person (i) to provide additional collateral security, credit support,
indemnities or guaranties for or in respect of the Loan or (ii) to increase or
expand the scope or extent of any existing security, credit support, indemnity
or guaranty; ( o) violate or cause the violation of any existing agreement to
which Borrower or any of its Affiliates is a party or any applicable Legal
Requirements; or (p) materially increase any obligation or materially decrease
any rights of Borrower, Guarantor, Manager or any Affiliate of the foregoing
pursuant to any of the Loan Documents.
ARTICLEX
DEFAULTS
Section 10.1.    Event of Default. (a) Each of the following events shall
constitute an event of default hereunder (an "Event of Default"):
(i)    (A) if any monthly Debt Service, any monthly deposit of Reserve Funds or
the payment due on the Maturity Date is not paid when due or (B) if any other
portion of the Debt is not paid when due; provided that, with respect to this
clause (B), such nonpayment continues for five (5) Business Days following
notice to Borrower that the same is due and payable;
(ii)    if any of the Taxes or Other Charges are not paid when due;
(iii)    if the Policies are not kept in full force and effect;

92

--------------------------------------------------------------------------------




(iv)    if Borrower commits, permits or suffers a Transfer in violation of the
provisions of this Agreement;
(v)    if any certification, representation or warranty made by Borrower herein
(including an representation or warranty of Mortgage Borrower that is
incorporated herein by reference pursuant to Section 3.1.51 hereof and made by
Borrower hereunder) or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date such certification, representation or warranty was made;
(vi)    (A) if Borrower, Mortgage Borrower or Sole Member shall make an
assignment for the benefit of creditors or (B) upon the declaration by Lender
that the same constitutes an Event of Default (which declaration may be made by
Lender in its sole and absolute discretion), if Guarantor shall make an
assignment for the benefit of creditors;
(vii)    (A) if Borrower, Mortgage Borrower or Sole Member admits in a legal
proceeding its inability to pay debts generally as they become due or (B) upon
the declaration by Lender that the same constitutes an Event of Default (which
declaration may be made by Lender in its sole and absolute discretion), if any
Guarantor admits in a legal proceeding its inability to pay debts generally as
they become due;
(viii)    (A) if a receiver, liquidator or trustee shall be appointed for
Borrower, Mortgage Borrower or Sole Member or if Borrower, Mortgage Borrower or
Sole Member shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Mortgage Borrower or Sole Member, or if any
proceeding for the dissolution or liquidation of Borrower, Mortgage Borrower or
Sole Member shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Mortgage Borrower or Sole Member, upon the same not being discharged,
stayed or dismissed within sixty (60) days, or (B) upon the declaration by
Lender that the same constitutes an Event of Default (which declaration may be
made by Lender in its sole and absolute discretion), if a receiver, liquidator
or trustee shall be appointed for any Guarantor or if any Guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, any Guarantor, or if any proceeding for the dissolution or liquidation of
any Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by any
Guarantor, upon the same not being discharged, stayed or dismissed within sixty
( 60) days or if an order for relief is entered;
(ix)    if Borrower or any Guarantor assigns its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

93

--------------------------------------------------------------------------------




(x)    subject to any rights of Borrower to contest any such Liens in accordance
with the terms of the Loan Documents, if Borrower shall be in default beyond any
applicable cure periods under any agreement (other than the Loan Documents)
creating a Lien on the Collateral or any part thereof;
(xi)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xii)    if Borrower shall continue to be in Default under any of the terms,
covenants or provisions set forth in Section 9.1, Section 11.29 or Section 11.30
hereof, or fails to cooperate with Lender in connection with a Secondary Market
Transaction in accordance with the terms, covenants and provisions set forth in
Section 9.1 hereof, for three (3) Business Days after notice to Borrower from
Lender;
(xiii)    if any of the assumptions contained in any Insolvency Opinion is or
shall become untrue in any material respect;
(xiv)    if Borrower breaches any representation, warranty or covenant contained
in Section 3 .1.24 hereof in any material respect;
(xv)    intentionally omitted;
(xvi)    if there is any modification or amendment to any of the Mortgage Loan
Documents made without the prior written consent of Lender, except to the extent
any such modification or amendment is permitted pursuant to Section 11.42
hereof;
(xvii)    intentionally omitted;
(xviii)    if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement and such default permits
Manager thereunder to terminate or cancel the Management Agreement;
(xix)    intentionally omitted;
(xx)    intentionally omitted;
(xxi)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in clauses (i) to
(xx) above, for ten (10) Business Days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as

94

--------------------------------------------------------------------------------




is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed ninety (90) days;
(xxii)    if there shall be Default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower, Mortgage Borrower, Guarantor, the Collateral or the Property, or if
any other such event shall occur or condition shall exist, if the effect of such
event or condition is to accelerate the maturity of any portion of the Debt or
to permit Lender to accelerate the maturity of all or any portion of the Debt;
(xxiii)    if the Liens created pursuant to any Loan Document shall cease to be
a fully enforceable first priority security interest due to any act or omission
of Borrower (unless such unenforceability results solely from an act or omission
of Lender); or
(xxiv)    if a Mortgage Loan Event of Default shall occur.
(b)    Upon the occurrence of an Event of Default (other than an Event of
Default described in Section 10.l(a)(vi), (vii) or (viii) above) and at any time
thereafter, Lender may, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, take such action, without notice or demand, that Lender deems advisable
to protect and enforce its rights against Borrower and in and to the Collateral,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents and may exercise the rights and remedies of a
secured party under the UCC against Borrower and the Collateral, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in Section 10.l(a)(vi), (vii) or (viii)
above, the Debt shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
Section 10.2.    Remedies. (a) Upon the occurrence of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any portion of the Debt shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
initiated or taken other action for the enforcement of its rights and remedies
under any of the Loan Documents with respect to all or any part of the
Collateral. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its sole and absolute
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that, if an
Event of Default has occurred and remains outstanding, (i) Lender is not subject
to any "one action" or "election of remedies" law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its rights and remedies
against the Collateral and the

95

--------------------------------------------------------------------------------




Collateral has been foreclosed, sold and/or otherwise realized upon m
satisfaction of the Obligations or the Debt has been paid in full.
(b)    With respect to Borrower and the Collateral, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort the
Collateral or any portion thereof for the satisfaction of any of the Debt in any
order, proportion or priority, and Lender may seek satisfaction out of all of
the Collateral, or any part thereof, in its sole and absolute discretion in
respect of the Debt. In addition, Lender shall have the right from time to time
to partially foreclose upon the Collateral in any manner and for any amounts
secured by the Pledge Agreement then due and payable as determined by Lender in
its sole and absolute discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose upon the Collateral to recover such delinquent
payments or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose upon the Collateral to
recover so much of the principal balance of the_ Loan as Lender may accelerate
and such other sums secured by the Pledge Agreement as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement to secure payment of sums secured by the Pledge
Agreement and not previously recovered.
(c)    Upon the occurrence of an Event of Default (but without limiting Lender's
rights under Section 9.1, Section 11.29 or Section 11.30 hereof), Lender shall
have the right from time to time to sever the Note and the other Loan Documents
into one or more separate notes, mortgages, pledges and other security documents
(collectively, the "Severed Loan Documents") in such denominations and priority
as Lender shall determine in its sole and absolute discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender; provided,
however, Borrower shall not be required, in the aggregate, to materially
increase its obligations with respect to the Loan. Borrower hereby absolutely
and irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender's intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and other matters and documentation in
connection therewith. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.
(d)    Any amounts recovered from the Collateral or any other collateral for the
Loan after the occurrence of an Event of Default may be applied by Lender toward
the payment of any principal and/or interest of the Loan and/or any other
amounts due under the Loan

96

--------------------------------------------------------------------------------




Documents in such order, proportion and priority as Lender in its sole and
absolute discretion shall determine.
Section 10.3.    Right to Cure Defaults. Lender may, but without any obligation
to do so and without notice to or demand on Borrower and without releasing
Borrower from any obligation hereunder or under the other Loan Documents or
being deemed to have cured any Event of Default, make, do or perform any
obligation of Borrower hereunder or under the other Loan Documents in such
manner and to such extent as Lender may deem necessary. Lender is authorized to
appear in, defend, or bring any action or proceeding to protect its interest in
the Collateral for such purposes. All reasonable out-of-pocket costs and
expenses incurred by Lender in remedying or attempting to remedy such Event of
Default or such other breach or default by Borrower or in appearing in,
defending, or bringing any action or proceeding shall bear interest at the
Default Rate from the date such costs and expenses were incurred to the date
reimbursement payment is received by Lender. All such costs and expenses
incurred by Lender, together with interest thereon calculated at the Default
Rate, shall be deemed to constitute a portion of the Obligations, shall be
secured by the liens and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefore.
Section 10.4.    Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender's rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender's sole and absolute discretion. No delay or omission to
exercise any right, power or remedy accruing upon an Event of Default shall
impair any such right, power or remedy or shall be construed as a waiver
thereof, but any such right, power or remedy may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default shall not be construed to be a waiver of any subsequent Default or Event
of Default or to impair any right, power or remedy consequent thereon.
ARTICLE XI
MISCELLANEOUS
Section 11.1.    Successors and Assigns. This Agreement and all agreements,
covenants, representations and warranties in this Agreement, by or on behalf of
Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender. Lender or its designee, acting solely for purposes of
this Section 11.1 as an agent of Borrower, shall keep a copy of each assignment
of the Loan and maintain a register for the recordation of the names and
addresses of each assignee and principal amount of the Loan owing to such
assignee pursuant to the terms hereof from time to time. A copy of an
endorsement of the Note (via an allonge or otherwise) payable to an assignee or
to the order of an assignee shall be sufficient to evidence an assignment of the
Loan to such assignee; provided that upon the request of such assignee, the
Borrower shall execute a replacement Note payable to such assignee, whereupon
the replaced Note shall be cancelled and returned to Borrower. Failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower's obligations in respect of the Loan. The entries in such register

97

--------------------------------------------------------------------------------




shall be deemed conclusive absent manifest error, and Borrower and Lender or its
designee may treat each Person whose name is recorded in such register pursuant
to the terms hereof as Lender hereunder for all purposes of this Agreement. Such
register shall be available for inspection by Borrower and Lender or its
designee at any reasonable time and from time to time upon reasonable prior
notice. Borrower shall pay Lender or its designee for all costs and expenses
incurred by Lender or its designee in connection with maintaining said register
and facilitating inspections of same by Borrower.
Section 11.2.    Lender's Discretion. Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove, or any arrangement or term is to be
satisfactory to the Rating Agencies, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory, based upon Lender's determination of Rating Agency criteria, shall
be substituted therefore.
Section 11.3.    Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSIDP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WIDCH THE COLLATERAL IS LOCATED OR AS DETERMINED BY APPLICABLE LAW, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS

98

--------------------------------------------------------------------------------




AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS MAY
AT LENDER'S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF
NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW ·YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE AGENT IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEA YING A
SUCCESSOR.
Section 11.4.    Modification. Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or

99

--------------------------------------------------------------------------------




demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.
Section 11.5.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement in, or exercising any right, power, remedy or privilege
under, this Agreement or any other Loan Document shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount. Lender shall have the right to waive or reduce
any time periods that Lender is entitled to under the Loan Documents in its sole
and absolute discretion.
Section 11.6.    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a ''Notice") required, permitted, or
desired to be given hereunder shall be in writing (a) sent by telefax (with
answer back acknowledged), (b) sent by registered or certified mail, postage
prepaid, return receipt requested, (c) delivered by hand or (d) delivered by
reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 11.6. Any
Notice shall be deemed to have been received: (i) if sent by telefax, on the
date of sending the telefax if sent during business hours on a Business Day
(otherwise on the next Business Day), (ii) if sent by registered or certified
mail, on the date of delivery or the date of the first attempted delivery, in
either case on a Business Day (otherwise on the next Business Day), (iii) if
delivered by hand, on the date of delivery if delivered during business hours on
a Business Day (otherwise on the next Business Day), and (iv) if sent by an
overnight commercial courier, on the next Business Day, in each case addressed
to the parties as follows:


If to Lender:     Pearlmark Mezzanine Realty Partners III, L.L.C.
TMRP III Co-Investment, L.L.C.
c/o Pearlmark Real Estate Partners
1251 A venue of the Americas
New York, New York 10020
Attention: Michael Girimonti, Managing Director
Facsimile No.: (212) 335-4501


with a copy to:    Pearlmark Mezzanine Realty Partners III, L.L.C.
TMRP III Co-Investment, L.L.C.
c/o Pearlmark Real Estate Partners
200 West Madison, Suite 3200
Chicago, Illinois 60606
Attention: Loan Administration
Facsimile No.: (312) 499 1901

100

--------------------------------------------------------------------------------




with a copy to:     DLA Piper LLP (US)
4600 South Syracuse Street, Suite 1450
Denver, Colorado 80237
Attention: David E. Cher, Esq.
Facsimile No.: (312) 630-7397


If to Borrower:    110 William Mezz, LLC
c/o Swig Equities, LLC
110 William Street, l st Floor
New York, New York 10038
Attention: Kent M. Swig
Facsimile No.: (212) 508-7610


with a copy to:    Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Robert Sorin, Esq.
Facsimile No.: (212) 859-4000


with a copy to:    Silverpeak Real Estate Partners
1330 6th A venue, Suite 1200
New York, New York 10019
Attention: Anthony Juliano
Facsimile No.: (212) 716-2065


with a copy to:    Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104-0050
Attention: Jeffrey J. Temple, Esq.
Facsimile No.: (212) 903-3620
Section 11.7.    Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF TIDS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 11.8.    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

101

--------------------------------------------------------------------------------






Section 11.9.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 11.10.    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations. To the extent Borrower makes any payment to Lender,
which payment or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Obligations or a portion thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
Section 11.11.    Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to the applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to Borrower.
Section 11.12.    Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower's sole
remedy shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or ,proceeding to
determine whether Lender or its agent has acted reasonably shall be determined
by an action seeking declaratory judgment.
Section 11.13.    Expenses: Indemnity. (a) Subject to Section 9.l(k) and the
last sentences of Sections 11.29 and 1l.30(c), Borrower shall pay or, if
Borrower fails to pay, reimburse Lender upon receipt of notice from Lender, for
all reasonable out-of-pocket costs and expenses (including reasonable attorneys'
fees and expenses) incurred by Lender in connection with (i) Borrower's ongoing
performance of and compliance with Borrower's agreements and covenants contained
in this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (ii) Lender's ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) the filing and recording fees
and expenses,

102

--------------------------------------------------------------------------------




title insurance and reasonable fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred, in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (v) enforcing or preserving any rights in response
to third party claims or the prosecuting or defending of any action or
proceeding or other litigation or otherwise, in each case against, under or
affecting Borrower, Mortgage Borrower, this Agreement, any other Loan Document,
the Collateral, or any other security given for the Loan; (vi) enforcing any
obligations of, or collecting any payments due from, Borrower or Guarantor under
this Agreement or the other Loan Documents or with respect to the Collateral or
in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a "work-out" or of any insolvency
or bankruptcy proceedings; and (vii) securing Borrower's compliance with any
requests made by Lender pursuant to the provisions of this Agreement, including
Section 9.1, Section 11.29 or Section 11.30 hereof; provided, however, that
Borrower shall not be liable for the payment of any costs or expenses under this
Section 11.13 to the extent the same arise by reason of the gross negligence,
illegal acts, fraud or willful misconduct of Lender. At Lender's discretion, any
such costs and expenses due and payable to Lender may be paid to Lender from any
amounts in the Mezzanine Deposit Account if not paid by Borrower within ten (10)
Business Days after demand by Lender.
(b)    Borrower shall indemnify, defend and hold harmless Lender Indemnitees
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, out-of-pocket costs and expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and expenses of counsel for any Lender
Indemnitee in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Lender Indemnitee shall
be designated a party thereto), that may be imposed on, incurred by, or asserted
against any Lender Indemnitee in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any misrepresentation by
Borrower contained in, this Agreement or the other Loan Documents, (ii) any
misstatement or omission in any report, certificate, financial statement, other
agreement, instrument or document or other materials or information provided by
or on behalf of Borrower pursuant to this Agreement or any other Loan Document
or in connection with the Loan, or (iii) the use or intended use of the proceeds
of the Loan (collectively, the "Indemnified Liabilities"); provided, however,
that Borrower shall not have any obligation to the Lender lndemnitees hereunder
to the extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of the Lender Indemnitees. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Lender Indemnitees.
(c)    Borrower shall pay for or, if Borrower fails to pay, to reimburse Lender
for, any fees, costs and expenses of any Rating Agency in connection with any
consent, approval, waiver or confirmation obtained from such Rating Agency
pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees, costs and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

103

--------------------------------------------------------------------------------




Section 11.14.    Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.
Section 11.15.    Offsets. Counterclaims and Defenses. Any assignee of Lender's
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated offset, counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.
Section 11.16. No Joint Venture or Partnership. Borrower and Lender intend that
the relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancyin- common, or joint tenancy relationship
between Borrower and Lender.
Section 11.17. Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media which refers to the Loan, the Loan
Documents or Lender or any of its Affiliates shall be subject to the prior
approval of Lender, which approval shall not be unreasonably withheld. Borrower
authorizes Lender to issue press releases, advertisements and other promotional
materials in connection with Lender's own promotional and marketing activities,
including in connection with a Secondary Market Transaction, and such materials
may describe the Loan in general terms or in detail and Lender's participation
therein in the Loan.
Section 11.18. Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower's partners, members and
others with interests in Borrower, and of the Collateral, and agrees not to
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Collateral
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Collateral in preference to every other claimant whatsoever.
Section
11.19. Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any obligations to make the payments required by the Loan Documents. No
failure by Lender to perform any of its obligations hereunder shall be a valid
defense to, or result in any offset against, any payments which Borrower is
obligated to make under any of the Loan Documents.
Section 11.20. Conflict: Construction of Documents: Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of

104

--------------------------------------------------------------------------------




the Loan Documents and that such Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.
Borrower acknowledges and agrees that, with respect to the Loan, Borrower shall
rely solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Lender or any parent, subsidiary or Affiliate of Lender. Lender shall not be
subject to any limitation whatsoever in the exercise of any rights or remedies
available to it under any of the Loan Documents or any other agreements or
instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or Affiliate of Lender of any legal, beneficial or economic
interest any of them may acquire in Borrower, and Borrower hereby irrevocably
waives the right to raise any defense or take any action on the basis of the
foregoing with respect to Lender's exercise of any such rights or remedies.
Borrower acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 11.21.    Brokers and Financial Advisors. Borrower hereby represents
that, except for Eastdil Secured ("Broker"), it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. Borrower will
pay Broker a commission pursuant to a separate agreement. Borrower shall
indemnify, defend and hold Lender harmless from and against any and all
liabilities, obligations, losses, damages, claims, costs and expenses of any
kind (including Lender's attorneys' fees and expenses) in any way relating to or
arising from a claim by any Person (including Broker) that such Person acted on
behalf of Borrower in connection with the transactions contemplated herein. The
provisions of this Section 11.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
Section 11.22. Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in this Agreement, the Note, the Pledge Agreement or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Lender to enforce and realize upon its interest under this Agreement,
the Note, the Pledge Agreement and the other Loan Documents, or in the
Collateral, or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower's interest in the Collateral, and in any other
collateral given to Lender, and Lender, by accepting this Agreement, the Note,
the Pledge Agreement and the other Loan Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Borrower in any such action
or proceeding under or by reason of or under or in connection with this
Agreement, the Note, the Pledge Agreement or the other Loan Documents. The
provisions of this Section 11.22 shall not, however, (a) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Pledge Agreement; (c)
affect the validity or enforceability of any guaranty or indemnity made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver; (e)
constitute a prohibition against Lender to seek a deficiency judgment against
Borrower in

105

--------------------------------------------------------------------------------




order to fully realize the security granted by the Pledge Agreement or to
commence any other appropriate action or proceeding in order for Lender to
exercise its rights and remedies against the Collateral or any other collateral
given to Lender pursuant to the Loan Documents; or (f) constitute a waiver of
the right of Lender to enforce the liability and obligation of Borrower, by
money judgment or otherwise, to the extent of any actual loss, damage, cost,
expense, liability, claim or other obligation incurred by Lender (including
attorneys' fees and costs reasonably incurred) arising out of or in connection
with, and Borrower shall be personally liable for, the following (all such
liability and obligation of Borrower for any or all of the following being
referred to herein as the "Borrower's Recourse Liabilities"):
(i)    fraud or intentional material misrepresentation by Borrower, Mortgage
Borrower, any Sponsor, any Guarantor or any Affiliate of Borrower, Mortgage
Borrower, any Sponsor or any Guarantor in connection with the Loan;
(ii)    the willful misconduct by or on behalf of Borrower, Mortgage Borrower,
any Guarantor or any Affiliate of Borrower, Mortgage Borrower, any Sponsor or
any Guarantor in connection with the Loan;
(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity concerning Environmental Laws and
Hazardous Substances and any indemnification of Lender and other Persons with
respect thereto in the Environmental Indemnity;
(iv)    the removal or disposal of any portion of the Property during the
continuation of any Event of Default except to the extent such removal or
disposal is expressly permitted by the Loan Documents;
(v)    the misappropriation, misapplication or conversion by Borrower or
Mortgage Borrower of (A) any Insurance Proceeds paid by reason of any Casualty,
(B) any Awards or other amounts received in connection with a Condemnation of
all or a portion of the Property, (C) any Rents to the extent such Rents are not
deposited in accordance with the Clearing Account Agreement, (D) any Rents
collected for more than one (1) month in advance to the extent not applied to
the payment of Taxes, Insurance Premiums, Debt Service and other amounts due
under the Loan Documents, or (E) any Net Liquidation Proceeds After Debt Service
or any distributions or other payments made in respect of any part of the
Property or the Collateral in violation of the Loan Documents;
(vi)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Mortgage Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of the applicable Leases prior to the occurrence of the Mortgage Loan Event of
Default that gave rise to such foreclosure or action in lieu thereof;
(vii)    (A) Borrower's or Mortgage Borrower's failure to obtain and maintain in
full force and effect fully paid for Policies as required by this Agreement
except, with

106

--------------------------------------------------------------------------------




respect to any such Policy (other than any blanket Policy insuring one (1) or
more properties in addition to the Property), to the extent such failure arises
solely from insufficient cash flows from the operation of the Property or (B)
Borrower's or Mortgage Borrower's failure to pay any Taxes or assessments
affecting the Property except to the extent such failure arises solely from
insufficient cash flows from the operation of the Property; provided, however,
there shall be no liability under this clause (vii) in the event that no Event
of Default exists and there are sufficient Insurance Funds in the Insurance
Account or sufficient Tax Funds in the Tax Account (as applicable) to pay for
such Policies or such Taxes or assessments (as applicable);
(viii)    failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Property except, with respect to any such
charges incurred by Borrower or Mortgage Borrower in accordance with the Loan
Documents or the Mortgage Loan Documents, to the extent such failure arises
solely from insufficient cash flows from the operation of the Property;
(ix)    Borrower's indemnification of Lender set forth in Section 9.2 hereof;
(x)    any intentional physical waste of the Property caused by Borrower,
Mortgage Borrower, any Guarantor, or any of their principals, officers, agents
or employees;
(xi)    the payment of fees or other amounts by Borrower or Mortgage Borrower to
any of its Affiliates in violation of the Loan Documents, including, without
limitation Section 4.2.5, after the occurrence and during the continuance of an
Event of Default;
(xii)    Borrower or Mortgage Borrower fails, after ten (10) Business Days
following written notice from Lender, to permit on-site inspections of the
Property, fails to provide financial information, or fails to appoint or, if
applicable, cause the appointment of, a new property manager upon the request of
Lender, in each case as required by, and in accordance with the terms and
provisions of, the Loan Documents;
(xiii)    forfeiture of the Property or the Collateral due to Mortgage
Borrower's or Borrower's commission of a criminal act;
(xiv)    (A) the breach of any representation set forth in Section 3.1.24 hereof
(except with respect to Sections 3.1.24(f) and (j), to the extent compliance
would require any direct or indirect equity owner of Borrower to make any
capital contributions to Borrower), or (B) the failure by Borrower or Mortgage
Borrower to maintain its status as a special purpose entity as required by, and
in accordance with, the terms and provisions of the Loan Documents (except with
respect to Sections 3.l.24(f) and (j), to the extent compliance would require
any direct or indirect equity owner of Borrower to make any capital
contributions to Borrower);
(xv)    any distribution made in violation of the first sentence of Section
4.2.17(b) hereof;

107

--------------------------------------------------------------------------------




(xvi)    subject to clause (3) in the succeeding paragraph, if Borrower fails to
obtain Lender's prior consent to any voluntary Transfer except to the extent
expressly permitted by this Agreement;
(xvii)    if Borrower, Guarantor or any Affiliate of Borrower or Guarantor
contests, impedes, delays or opposes the exercise by Lender of any enforcement
actions, remedies or other rights it has under or in connection with this
Agreement or the other Loan Documents, provided that the foregoing shall not
include any defense, claim or counterclaim raised in good faith (a "Contested
Foreclosure"); or
(xviii)    in the event of any Contested Foreclosure, any transfer tax payments
owed by Mortgage Borrower, Borrower or Lender in connection with such Contested
Foreclosure.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b) or 11 ll(b) or any
other provisions of the U.S. Bankruptcy Code or any other Bankruptcy Law to file
a claim for the full amount of the Debt or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower in the event that any of
the following occurs (each, a "Springing Recourse Event"): (1)(x) Borrower or
Mortgage Borrower fails to maintain its status as a single purpose entity as
required by, and in accordance with, the terms and provisions of, the Mortgage
Loan Agreement, this Agreement and the other Loan Documents except as a result
of Borrower's or Mortgage Borrower's inability to comply with Sections 3.l.24(f)
and (j) hereof or the Mortgage Loan Agreement and (y) a court of competent
jurisdiction orders a substantive consolidation of Borrower's or Mortgage
Borrower's assets in a bankruptcy or insolvency proceeding of a Person other
than Borrower or Mortgage Borrower and such failure is a material consideration
in such order; (2) Borrower fails to obtain Lender's prior consent to any
Indebtedness secured by the Property except to the extent expressly permitted by
this Agreement (for the avoidance of doubt, Permitted Trade Payables, unsecured
loans made by any Person that owns a direct or indirect interest in Borrower to
another Person that owns a direct or indirect interest in Borrower, or other
payables or liabilities incurred in connection with the operation, management or
leasing of the Property shall not constitute Indebtedness for the purposes of
this sub-clause (2), although any such Indebtedness may nevertheless constitute
a Default or an Event of Default if it violates any provision of any of the Loan
Documents); (3) Borrower fails to obtain Lender's prior consent to any voluntary
Transfer of all or substantially all of the Property or to any Transfer which
results in a change of control of Borrower except to the extent expressly
permitted by this Agreement; (4) Borrower or Mortgage Borrower files a voluntary
petition under the Bankruptcy Law; (5) any Affiliate of Borrower which controls,
directly or indirectly, Borrower or Mortgage Borrower files, or joins in the
filing of, an involuntary petition against Borrower or Mortgage Borrower under
the Bankruptcy Law, or solicits or causes to be solicited petitioning creditors
for any involuntary petition against Borrower or Mortgage Borrower from any
Person; (6) Borrower or Mortgage Borrower files an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against it
by any other Person under the Bankruptcy Law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower or
Mortgage Borrower from any Person; (7) any Affiliate of Borrower which controls,
directly or indirectly,

108

--------------------------------------------------------------------------------




Borrower or Mortgage Borrower consents to or acquiesces in or joins in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower, Mortgage Borrower or any portion of the Property; (8) Borrower or
Mortgage Borrower makes an assignment for the benefit of creditors, or admits,
in writing (other than in any information provided to Lender pursuant to this
Agreement or the other Loan Documents or any financial statement of Borrower) or
in any action or proceeding, its insolvency or inability to pay its debts as
they become due; or (9) any breach of the covenant contained in Section 4.2.19
hereof.
As used in this Section 11.22, the term "control" means the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise and the terms "controlled" and
"controlling" shall have correlative meanings.
Section 11.23.    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Mortgage and Mezzanine Term Sheet dated May 1, 2012 between Swig Equities,
LLC and Longwing Inc. and Lender, are superseded by the terms of this Agreement
and the other Loan Documents.
Section 11.24.    Servicer. (a) At the option of Lender, the Loan may be
serviced by a master servicer, primary servicer, special servicer and/or trustee
(any such master servicer, primary servicer, special servicer and trustee,
together with its agents, nominees or designees, are collectively referred to
herein as "Servicer") selected by Lender and Lender may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to Servicer pursuant to a pooling and servicing agreement, servicing
agreement, special servicing agreement and/or other agreement providing for the
servicing of one (1) or more mezzanine loans (collectively, the "Servicing
Agreement") between Lender and Servicer. Borrower shall be responsible for (i)
any reasonable set-up fees or any other initial costs and expenses relating to
or arising under the Servicing Agreement, but not including the legal costs
incurred in connection with the negotiation of the Servicing Agreement, and (ii)
any fees and expenses of Servicer (including, without limitation, attorneys'
fees and disbursements) in connection with any release of the Property, any
prepayment, defeasance, assumption, amendment or modification of the Loan, any
documents or matters requested by Borrower, special servicing or work-out of the
Loan or enforcement of the Loan Documents, and all property inspections and/or
appraisals of the Property (or any updates to existing inspections or
appraisals) that Servicer may be required to obtain. Without limiting the
generality of the foregoing, Servicer shall be entitled to reimbursement of
costs and expenses as and to the same extent (but without duplication) as Lender
is entitled thereto under this Agreement and the other Loan Documents.
(b)    Upon notice thereof from Lender, Servicer shall have the right to
exercise all rights of Lender and enforce all obligations of Borrower and
Guarantor pursuant to the provisions of this Agreement and the other Loan
Documents.
(c)    Provided Borrower shall have been given notice of Servicer' s identity
and address by Lender, Borrower shall deliver, or cause to be delivered, to
Servicer duplicate originals of all notices and other documents and instruments
which Borrower or Guarantor may

109

--------------------------------------------------------------------------------




or shall be required to deliver to Lender pursuant to this Agreement and the
other Loan Documents (and no delivery of such notices or other documents and
instruments by Borrower or Guarantor shall be of any force or effect unless
delivered to Lender and Servicer as provided above).
Section 11.25.    Joint and Several Liability. If Borrower consists of more than
one (1) Person, the representations, warranties, covenants, obligations and
liabilities of each Person shall be joint and several.
Section 11.26. Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Pledge Agreement or any of
the other Loan Documents, Lender may at any time grant a security interest in
all or any portion of its rights under this Agreement, the Note, the Pledge
Agreement or any of the other Loan Documents (including, without limitation, the
payments owing to it) (a) to any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System or to the
central reserve bank or similar authority of any other country to secure any
obligation of Lender or its Affiliates to such bank or similar authority or (b)
to secure any borrowing by Lender or its Affiliates from any company that
purchases or funds financial assets by issuing commercial paper.
Section 11.27. Intentionally Omitted.
Section 11.28. Set-Off. In addition to any other rights and remedies of Lender
provided by the Loan Documents and by law, Lender shall have the right, without
prior notice to Borrower, any such notice being expressly waived by Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Borrower hereunder or under the other Loan Documents (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or the account of Borrower. Lender
agrees to promptly notify Borrower after any such set-off and application made
by Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
Section 11.29. Component Notes. Without in any way limiting Lender's other
rights under this Agreement or any other Loan Document (including Lender's
rights under Section 9.1 and Section 11.30 hereof), Lender shall have the right,
at any time and in its sole and absolute discretion, to require Borrower to
execute and deliver new component notes (including senior and junior notes) to
replace the original note or modify the original note to reflect multiple
components of the Loan, which notes may be paid in such order of priority as may
be designated by Lender, provided that (a) the aggregate principal amount of
such component notes shall, on the date created, equal the Outstanding Principal
Balance immediately prior to the creation of such component notes, (b) the
weighted average interest rate of all such component notes shall, on the date
created, equal the interest rate which was applicable to the Loan immediately
prior to the creation of such component notes, (c) the scheduled debt service
payments on all such component notes shall, on the date created, equal the
scheduled debt service payments under the Loan immediately prior to the creation
of such component notes, and (d) Borrower shall not

110

--------------------------------------------------------------------------------




be required, in the aggregate, to materially decrease its rights or materially
increase its obligations with respect to the Loan (except that the weighted
average interest rate may subsequently change due to involuntary prepayments due
to the application of Proceeds or an Award following a Casualty or Condemnation
or if an Event of Default shall occur or otherwise pursuant to a prepayment
under Section 5.3.2(i)). Borrower shall cooperate with all reasonable requests
of Lender in order to establish the component notes and shall execute and
deliver, and cause to be executed and delivered, such documents as shall
reasonably be required by Lender or any Rating Agency in connection therewith,
all in form and substance reasonably satisfactory to Lender and, if applicable,
satisfactory to such Rating Agency (including, without limitation, the severance
of security documents). Borrower hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney, coupled with an interest, in its name
and stead to make and execute all documents necessary or desirable to establish
the component notes as described in this Section 11.29, Borrower ratifying all
that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three (3)
days after notice has been given to Borrower by Lender of Lender's intent to
exercise its rights under such power. Lender shall reimburse Borrower for all
reasonable out-of-pocket third party costs and expenses actually incurred by
Borrower, Guarantor, Manager and their respective Affiliates subsequent to the
Closing Date in connection with the creation of the component notes and all
requirements relating thereto, and Borrower shall not be responsible for any of
Lender's costs incurred in connection with the creation of the component notes
and all requirements relating thereto.
Section 11.30.    New Mezzanine Loan. Without in any way limiting Lender's other
rights under this Agreement or any other Loan Document (including Lender's
rights under Section 9 .1 and Section 11.29 hereof), Lender shall have the right
(the "Mezzanine Option'') at any time, in its sole and absolute discretion, to
divide the Loan into one or more new mezzanine loans (each individually, a "New
Mezzanine Loan"). In effectuating the foregoing, Lender will make one or more
mezzanine loans to single purpose, bankruptcy remote entities that own, directly
or indirectly, all of the legal, beneficial and economic interests in Borrower
(each individually, a ''New Mezzanine Borrower") in the amount of the related
New Mezzanine Loan; each New Mezzanine Borrower will contribute the amount of
its New Mezzanine Loan and the proceeds of any junior New Mezzanine Loan
contributed to such New Mezzanine Borrower by its immediately junior New
Mezzanine Borrower to Borrower or to its immediately senior New Mezzanine
Borrower, as applicable; and Borrower will apply the contribution to pay down
the Loan. In connection with the Mezzanine Option:
(a)    Lender shall have the right to establish different interest rates and
debt service payments for the New Mezzanine Loans and to require the payment of
the New Mezzanine Loans in such order of priority as may be designated by
Lender; provided, that (i) the aggregate principal amount of the New Mezzanine
Loans shall equal the Outstanding Principal Balance immediately prior to the
creation of the New Mezzanine Loans, (ii) the weighted average interest rate of
the New Mezzanine Loans shall, on the date created, equal the interest rate
which was applicable to the Loan immediately prior to creation of the New
Mezzanine Loans, (iii) the scheduled debt service payments on the New Mezzanine
Loans shall, on the date created, equal the scheduled debt service payments
under the Loan immediately prior to creation of the New Mezzanine Loans, and
(iv) neither Borrower nor its Affiliates shall be required, in the aggregate, to
materially decrease their rights or materially increase their obligations with
respect

111

--------------------------------------------------------------------------------




to the Loan existing immediately prior to creation of the New Mezzanine Loans
(except that the weighted average interest rate may subsequently change due to
involuntary prepayments due to the application of Proceeds or an Award following
a Casualty or Condemnation or if an Event of Default shall occur or otherwise
pursuant to a prepayment under Section 5.3.2(i)).
(b)    Each New Mezzanine Borrower shall be a single purpose, bankruptcy remote
entity under the criteria established by the Rating Agencies and shall own
directly one hundred percent (100%) of the legal, beneficial and economic
interests in Borrower or its immediately senior New Mezzanine Borrower, as
applicable. The security for any New Mezzanine Loan shall include a pledge by
the related New Mezzanine Borrower of one hundred percent (100%) of the direct
ownership interests in Borrower or its immediately senior New Mezzanine
Borrower, as applicable.
(c)    Borrower and New Mezzanine Borrowers shall cooperate with all reasonable
requests of Lender in order to convert the Loan into the New Mezzanine Loans and
shall execute and deliver, and cause to be executed and delivered, such
documents as shall reasonably be required by Lender or any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender and, if applicable, satisfactory to such Rating Agency (including,
without limitation, the delivery of bankruptcy non-consolidation opinions and
the modification of organizational documents and loan documents). Each of
Borrower and New Mezzanine Borrowers hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney, coupled with an interest, in its name
and stead to make and execute all documents necessary or desirable to convert
the Loan as described in this Section 11.30, each of Borrower and New Mezzanine
Borrowers ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender's intent to exercise its rights under such power. Lender shall
reimburse Borrower for all reasonable out-of- pocket third party costs and
expenses actually incurred by Borrower, Guarantor, Manager and their respective
Affiliates subsequent to the Closing Date in connection with the creation of the
New Mezzanine Loans and all requirements relating thereto, and Borrower shall
not be responsible for any of Lender's costs incurred in connection with the
creation of the New Mezzanine Loans and all requirements relating thereto.
Section 11.31.    Approvals; Third Parties; Conditions. (a) All approval rights
retained or exercised by Lender with respect to any Leases, contracts, plans,
studies and other matters are solely to facilitate Lender's credit underwriting,
and shall not be deemed or construed as a determination that Lender has passed
on the adequacy thereof for any other purpose and may not be relied upon by
Borrower or any other Person.
(b)    This Agreement and the other Loan Documents are for the sole and
exclusive use of Borrower and Lender and may not be enforced, nor relied upon,
by any other Person. Nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon any Person other than Borrower and
Lender any right to insist upon or to enforce the performance or observance of
any of the terms, covenants and conditions contained herein or therein. All
conditions to the obligations of Lender hereunder or under the other Loan
Documents are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions or
be entitled to assume that Lender

112

--------------------------------------------------------------------------------




will refuse to make the Loan (or, if applicable, make any advances) or otherwise
perform or satisfy such obligations in the absence of strict compliance with any
or all of such conditions and no other Person shall under any circumstances be
deemed to be a beneficiary of such conditions, any or all of which may be freely
waived in whole or in part by Lender at any time in Lender's sole and absolute
discretion.
Section 11.32.    Limitation on Liability of Lender's Officers, Employees, etc.
Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of Lender's interest in the Collateral only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any other asset or property of Lender or the asset or property of any
of Lender's shareholders, directors, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort or
otherwise.
Section 11.33.    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, upon reasonable notice to
Borrower, Lender shall have:
(a)    the right to routinely consult with and advise Borrower's management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
Hazardous Substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times upon reasonable notice;
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;
(c)    the right, in accordance with the terms of this Agreement, including,
without limitation, Section 4.1.6 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder's equity and cash flow, a management report and schedules of
outstanding indebtedness (in each case only to the extent Borrower is otherwise
required to provide such reports pursuant to the terms of this Agreement); and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
or Mortgage Borrower of any other significant property other than personal
property required for the day to day operation of the Property or the ownership
of the Collateral (except as otherwise permitted hereunder or under the Mortgage
Loan Documents).
The rights described above in this Section 11.33 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender. As used in this Section 11.33, the term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise and the terms
"controlled" and "controlling" shall have correlative meanings.

113

--------------------------------------------------------------------------------




Section 11.34.    Waiver of Rights. Defenses and Claims. Borrower hereby
unconditionally and irrevocably waives all rights, defenses and claims that
Borrower may have based on the fact that certain terms and provisions of the
Mortgage Loan Agreement, including without limitation certain definitions set
forth in Section 1.1 of the Mortgage Loan Agreement, are incorporated into this
Agreement by reference.
Section 11.35.    Intercreditor Agreement.
(a)    Lender has advised Borrower that Lender and Mortgage Lender are parties
to the Intercreditor Agreement memorializing their relative rights and
obligations with respect to the Mortgage Loan, the Loan, Mortgage Borrower,
Borrower, the Collateral and the Property. Borrower hereby acknowledges and
agrees that (i) such Intercreditor Agreement is intended solely for the benefit
of Lender and Mortgage Lender and (ii) Borrower and Mortgage Borrower are not
intended third-party beneficiaries of any of the provisions therein and shall
not be entitled to rely on any of the provisions contained therein. Lender and
Mortgage Lender shall have no obligation to disclose to Borrower the contents of
the Intercreditor Agreement. Borrower's obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.
(b)    In the event Lender is required pursuant to the terms of the
Intercreditor Agreement to pay over any payment or distribution of assets,
whether in cash, property or securities which is applied to the Debt, including,
without limitation, any proceeds of the Property previously received by Lender
on account of the Loan to Mortgage Lender, then Borrower agrees to indemnify
Lender for any amounts so paid, and any amount so paid shall continue to be
owing pursuant to the Loan Documents as part of the Debt notwithstanding the
prior receipt of such payment by Lender.
Section 11.36.    Discussions with Mortgage Lender. In connection with the
exercise of its rights as set forth in the Loan Documents, Lender shall have the
right at any time to discuss the Property, the Mortgage Loan, the Collateral,
the Loan or any other matter directly with Mortgage Lender or Mortgage Lender's
consultants, agents or representatives without notice to or permission from
Borrower, Guarantor or any other Person, nor shall Lender have any obligation to
disclose such discussions or the contents thereof with Borrower, Guarantor or
any other Person.
Section 11.37. Independent Approval Rights. If any action, proposed action or
other decision is consented to or approved by Mortgage Lender, such consent or
approval shall not be binding or controlling on Lender. Borrower hereby
acknowledges and agrees that (i) the risks of Mortgage Lender in making the
Mortgage Loan are different from the risks of Lender in making the Loan, (ii) in
determining whether to grant, deny, withhold or condition any requested consent
or approval Mortgage Lender and Lender may reasonably reach different
conclusions, and (iii) Lender has an absolute independent right to grant, deny,
withhold or condition any requested consent or approval based on its own point
of view. Furthermore, the denial by Lender of a requested consent or approval
shall not create any liability or other obligation of Lender if the denial of
such consent or approval results directly or indirectly in a default under the
Mortgage Loan, and Borrower hereby waives any claim of liability against Lender
arising from any such denial.

114

--------------------------------------------------------------------------------




Section 11.38. Direction of Mortgage Borrower or with Respect to the Property.
Borrower and Lender hereby acknowledge and agree that, as to any clauses or
provisions contained in this Agreement or any of the other Loan Documents to the
effect that (i) Borrower shall cause Mortgage Borrower to act or to refrain from
acting in any manner or (ii) Borrower shall cause to occur or not to occur, or
otherwise be obligated in any manner with respect to, any matters pertaining to
Mortgage Borrower or the Property, or (iii) other similar effect, such clause or
provision, in each case, is intended to mean, and shall be construed as meaning,
that Borrower has undertaken to act and is obligated to act only in Borrower's
capacity as the sole member of Mortgage Borrower (which Mortgage Borrower, in
turn, is the fee owner of the Property) but not directly with respect to
Mortgage Borrower or the Property or in any other manner which would violate any
of the covenants contained in Section 3.1.24 hereof or other similar covenants
contained in Borrower's Organizational Documents.
Section 11.39. Compliance with Mortgage Loan Documents. Borrower shall, or shall
cause Mortgage Borrower to: (i) pay all principal, interest and other sums
required to be paid by Mortgage Borrower under and pursuant to the provisions of
the Mortgage Loan Documents; (ii) diligently perform and observe all of the
terms, covenants and conditions of the Mortgage Loan Documents on the part of
any Mortgage Borrower to be performed and observed, unless such performance or
observance shall be waived in writing by Mortgage Lender; (iii) promptly notify
Lender of the giving of any notice by Mortgage Lender to Mortgage Borrower of
any default by Mortgage Borrower in the performance or observance of any of the
terms, covenants or conditions of the Mortgage Loan Documents on the part of
Mortgage Borrower to be performed or observed and deliver to Lender a true copy
of each such notice (including electronically transmitted items); and (iv)
deliver a true, correct and complete copy of all material notices, demands,
requests or material correspondence (including electronically transmitted items)
given or received by Mortgage Borrower or Guarantor to or from Mortgage Lender
or its agent. Without limiting the foregoing, Borrower shall cause Mortgage
Borrower to fund all reserves required to be funded pursuant to the Mortgage
Loan Documents.
Section 11.40.    Mortgage Loan Defaults.
(a)    Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any default under any of the Mortgage Loan
Documents or if Mortgage Lender asserts that Mortgage Borrower has defaulted in
the performance or observance of any term, covenant or condition of the Mortgage
Loan Documents (whether or not the same shall have continued beyond any
applicable notice or grace periods, whether or not Mortgage Lender shall have
delivered proper notice to Mortgage Borrower, and without regard to any other
defenses or offset rights Mortgage Borrower may have against Mortgage Lender),
Borrower hereby expressly agrees that Lender shall have the immediate right,
without notice to or demand on Borrower or Mortgage Borrower, but shall be under
no obligation, to exercise Borrower's rights under the Mortgage Borrower Company
Agreement: (i) to pay all or any part of the Mortgage Loan and any other sums
that are then due and payable, and to perform any act or take any action on
behalf of Mortgage Borrower to cause all of the terms, covenants and conditions
of the applicable Mortgage Loan Document on the part of Mortgage Borrower to be
performed or observed thereunder to be promptly performed or observed; and (ii)
to pay any other amounts and take any other action as Lender, in its sole and
absolute discretion, shall deem advisable to protect or

115

--------------------------------------------------------------------------------




preserve the rights and interests of Lender in the Loan and/or the Collateral.
Lender shall have no obligation to complete any cure or attempted cure
undertaken or commenced by Lender. All sums so paid and the costs and expenses
incurred by Lender in exercising rights under this Section (including, without
limitation, reasonable attorneys' and other professional fees) (i) shall
constitute additional advances of the Loan to Borrower, (ii) shall increase the
then Outstanding Principal Balance, (iii) shall bear interest at the Default
Rate for the period from the date that such costs or expenses were incurred to
the date of payment to Lender, (iv) shall constitute a portion of the Debt, (v)
shall be secured by the Pledge Agreement, and (vi) shall be due and payable to
Lender within two Business Days following demand therefor. In the event that
Lender makes any payment in respect of the Mortgage Loan, Lender shall be
subrogated to all of the rights of Mortgage Lender under the applicable Mortgage
Loan Document against the Property, in addition to all other rights it may have
under the Loan Documents.
(b)    Subject to the rights of Tenants, Borrower hereby grants, and shall cause
Mortgage Borrower to grant, Lender and any Person designated by Lender the right
to enter upon the Property at any time for the purpose of carrying out the
rights granted to Lender under this Section. Borrower shall not, and shall not
cause or permit Mortgage Borrower or any other Person to impede, interfere with,
hinder or delay, any effort or action on the part of Lender to cure any default
or asserted default under the Mortgage Loan, or to otherwise protect or preserve
Lender's interests in the Loan and the Collateral, including the Property in
accordance with the provisions of this Agreement and the other Loan Documents.
(c)    Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including, without
limitation, reasonable attorneys' and other professional fees, whether or not
suit is brought, and settlement costs), and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Lender as a
result of the foregoing actions (collectively, the "Claims"); provided, however,
nothing contained herein shall require Borrower to indemnify Lender for any
Claims arising as a result of Lender's gross negligence or willful misconduct.
Lender shall have no obligation to Borrower, Mortgage Borrower or any other
party to make any such payment or performance.
(d)    If Lender shall receive a copy of any notice of default under any of the
Mortgage Loan Documents sent by Mortgage Lender to Mortgage Borrower, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender's exercise of its rights and remedies provided in this Section other than
claims arising out of the fraud, illegal acts, gross negligence or willful
misconduct of Lender.
(e)    Any Event of Default under the Mortgage Loan shall constitute an
immediate Event of Default under this Agreement without any notice, grace or
cure period otherwise applicable under this Agreement.
Section 11.41. Mortgage Loan Estoppels. Borrower shall, or shall cause Mortgage
Borrower to, from time to time, use commercially reasonable efforts to obtain
from Mortgage Lender such certificates of estoppel with respect to compliance by
Mortgage Borrower with the

116

--------------------------------------------------------------------------------




terms of the Mortgage Loan Documents as may be requested by Lender. In the event
or to the extent that Mortgage Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnish to Lender an estoppel executed by Borrower and Mortgage Borrower
expressly representing to Lender the information requested by Lender regarding
compliance by Mortgage Borrower with the terms of the Mortgage Loan Documents.
Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including, without
limitation, reasonably attorneys' and other professional fees, whether or not
suit is brought and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Lender
based in whole or in part upon any fact, event, condition, or circumstances
relating to the Mortgage Loan which was misrepresented in, or which warrants
disclosure and was intentionally omitted from such estoppel executed by Borrower
and Mortgage Borrower.
Section 11.42.    No Amendments to Mortgage Loan Documents. Without obtaining
the prior written consent of Lender, Borrower shall not cause or permit Mortgage
Borrower to (i) enter into or be bound by any Mortgage Loan Documents after the
date hereof or enter into or otherwise suffer or permit any amendment, waiver,
supplement, termination or other modification of any of the Mortgage Loan
Documents (other than ministerial or de minimis modifications, which do not
affect any of the economic terms therein or change any rights or obligations of
the parties thereunder), or (ii) grant to Mortgage Lender any consent or waiver.
Borrower shall cause Mortgage Borrower to provide Lender with a copy of any
amendment, waiver, supplement, termination or other modification to the Mortgage
Loan Documents within five (5) days after the execution thereof. Without
obtaining the prior written consent of Lender, Borrower shall not cause or
permit Mortgage Borrower to amend or modify the Organizational Documents of
Mortgage Borrower in any respect which would (i) limit distributions to be made
to Borrower, (ii) limit cure rights of Borrower, (iii) modify the special
purpose entity requirements set forth therein or (iv) would in any other respect
have any material adverse effect on Lender.
Section 11.43.    Acquisition of the Mortgage Loan.
(a)    Neither Borrower, Mortgage Borrower, Guarantor nor any Affiliate of any
of them nor any Person acting at any such Borrower's, Mortgage Borrower's,
Guarantor's or such Affiliate's request or direction, shall acquire or agree to
acquire the Mortgage Loan, or any portion thereof or any interest therein, or
any direct or indirect controlling ownership interest in the holder of the
Mortgage Loan, via purchase, transfer, exchange or otherwise, and any breach or
attempted breach of this provision shall constitute an Event of Default
hereunder. If, solely by operation of applicable subrogation law, Borrower,
Mortgage Borrower, Guarantor or any Affiliate of any of them shall have failed
to comply with the foregoing, then Borrower: (i) shall immediately notify Lender
of such failure; and (ii) shall cause any and all such prohibited parties
acquiring any interest in the Mortgage Loan Documents: (A) not to enforce the
Mortgage Loan Documents; and (B) upon the request of Lender, to the extent any
of such prohibited parties has or have the power or authority to do so, to
promptly: (1) cancel the promissory note evidencing the Mortgage Loan, (2)
reconvey and release the Lien securing the Mortgage Loan and any other

117

--------------------------------------------------------------------------------




collateral under the Mortgage Loan Documents, and (3) discontinue and terminate
any enforcement proceeding(s) under the Mortgage Loan Documents.
(b)    Lender shall have the right at any time to acquire all or any portion of
the Mortgage Loan or any interest in any holder of, or participant in, the
Mortgage Loan without notice or consent of Borrower, Mortgage Borrower,
Guarantor or any other Person, in which event Lender shall have and may exercise
all rights of Mortgage Lender thereunder (to the extent of its interest),
including the right (i) to declare that the Mortgage Loan is in default, in
accordance with the terms thereof, (ii) to accelerate the Mortgage Loan
indebtedness, in accordance with the terms thereof, and (iii) to pursue all
remedies against any obligor under the Mortgage Loan Documents, in accordance
with the terms thereof. In addition, Borrower hereby expressly agrees that any
claims, counterclaims, defenses, offsets, deductions or reductions of any kind
which Mortgage Borrower or any other Person may have against Mortgage Lender
relating to or arising out of the Mortgage Loan shall be the personal obligation
of Mortgage Lender, and in no event shall Mortgage Borrower be entitled to
bring, pursue or raise any such claims, counterclaims, defenses, offsets,
deductions or reductions against Lender or any Affiliate of Lender or any other
Person as the successor holder of the Mortgage Loan or any interest therein,
provided that Mortgage Borrower may seek specific performance of its contractual
rights under the Mortgage Loan Documents.
Section 11.44.    Refinancing or Prepayment of the Mortgage Loan. Except as
expressly permitted by the Mortgage Loan Documents or hereunder, Borrower shall
not make or permit to be made any partial or full prepayment of amounts owing
under the Mortgage Loan or any refinancing of the Mortgage Loan without the
prior written consent of Lender.
Section 11.45. Deed in Lieu of Foreclosure. Borrower shall not, and Borrower
shall not cause, suffer or permit Mortgage Borrower to, enter into, execute,
deliver, or consent to, as the case may be, any deed-in-lieu or consensual
foreclosure with or for the benefit of Mortgage Lender or any of its Affiliates
or designees unless (a) a Mortgage Loan Event of Default has occurred and is
continuing, (b) Borrower has given Lender at least ninety (90) days prior
written notice of its intent to execute, deliver or consent to, as the case may
be, any deed-in-lieu, assignment-in-lieu or consensual foreclosure, and ( c)
Lender has not commenced a UCC foreclosure sale in accordance with this
Agreement or the other Loan Documents. Borrower shall not, and Borrower shall
not cause, suffer or permit Mortgage Borrower to, enter into any consensual sale
or other transaction in connection with the Mortgage Loan which could diminish,
modify, terminate, impair or otherwise adversely affect the interests of Lender
or Borrower in the Collateral or any portion thereof or any interest therein or
the interests of Mortgage Lender or Mortgage Borrower in the Property or any
portion thereof or any interest therein unless (a) a Mortgage Loan Event of
Default has occurred and is continuing, (b) Borrower has given Lender at least
ninety (90) days prior written notice of its intent to execute, deliver or
consent to, as the case may be, any deed-in-lieu, assignment-in-lieu or
consensual foreclosure, and ( c) Lender has not commenced a UCC foreclosure sale
in accordance with this Agreement or the other Loan Documents.


[NO FURTHER TEXT ON TIDS PAGE]





118

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.


LENDER:


PEARLMARK MEZZANINE REALTY
PARTNERS III, L.C.C.,
a Delaware limited liability company


By: /s/ Michael Girimonte
Name: Michael Girimonte
Title: Managing Director


TMRP III CO-INVESTMENT, L.L.C.,
a Delaware limited liability company


By: /s/ Michael Girimonte
Name: Michael Girimonte
Title: Managing Director
















































[Signatures continue on next page]

[Signature Page to Mezzanine Loan Agreement]

--------------------------------------------------------------------------------




BORROWER:


110 WILLIAM MEZZ, LLC,
a Delaware limited liability company


By:    110 William Mezz Parent, LLC
a Delaware limited liability company,
its sole equity member


By:    SE 110 William Management, LLC,
a New York limited liability company,
its managing member


By:     /s/ Kent M. Swig
Name: Kent M. Swig
Title: Managing Member



[Signature Page to Mezzanine Loan Agreement]

--------------------------------------------------------------------------------




SCHEDULE I
(RENT ROLL)



--------------------------------------------------------------------------------




[kbssorq22014ex105pg127.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg128.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg129.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg130.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg131.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg132.jpg]



--------------------------------------------------------------------------------




SCHEDULE II
(RESERVED)



--------------------------------------------------------------------------------




SCHEDULE III
(ORGANIZATIONAL CHART)



--------------------------------------------------------------------------------




[kbssorq22014ex105pg135.jpg]



--------------------------------------------------------------------------------




SCHEDULE IV
(RESERVED)



--------------------------------------------------------------------------------




SCHEDULE V
(UPDATED INFORMATION)
l.
Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

2.     The general competitive conditions to which the Property is or may be
subject.
3.     Management of the Property.
4.     Occupancy rate expressed as a percentage for each of the last five (5)
years.
5.     Principal businesses, occupations and professions carried on, in or from
the Property.
6.
Number of tenants occupying l 0% or more of the total rentable square footage of
the Property, the principal business of each such tenant, and the principal
provisions of the Leases with such tenants (including, but not limited to: rent
per annum, expiration date, and renewal options).

7.     The average effective annual rent per square foot or unit for each of the
last three (3) years.
8.
Schedule of the lease expirations for each of the ten (10) years starting with
the year in which the Securities issued in connection with a Securitization are
issued, stating:

(a)     The number of tenants whose leases will expire.
(b)     The total area in square feet covered by such Leases.
(c)     The annual rent represented by such Leases.
(d)     The percentage of gross annual rent represented by such Leases.
9.
Such additional information as requested by Lender in order to comply with the
disclosure requirements of Item 1111 or Regulation AB.




--------------------------------------------------------------------------------




SCHEDULE VI
(MATERIAL AGREEMENTS)
•     Perfect Building Maintenance
•     Classic Security, LLC
•     Hess Corporation



--------------------------------------------------------------------------------




SCHEDULE VII
(NYC DEPARTMENT OF BUILDING VIOLATIONS)



--------------------------------------------------------------------------------




[kbssorq22014ex105pg140.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg141.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg142.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg143.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg144.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg145.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex105pg146.jpg]



--------------------------------------------------------------------------------




SCHEDULE VIII
(LEASING EXCEPTIONS)
Tenant Subleases
Access Intelligence, LLC sublease of Suite 1810 to Committee for Hispanic
Children &
Families, Inc.
Access Intelligence, LLC sublease of Suite 1100 to Artemiss, LLC
Don Congdon Associates, Inc. sublease of231 square feet within Suite 2202 to
Dunham
Literary, Inc.
Tenant Termination Options
City of NY - Department of Juvenile Justice
City of NY - Independent Budget Office
Stack Exchange, Inc.
Superintendent of lnsurance of the State of New York
WB Engineering & Consulting, PLLC
Tenant Options to Lease Additional Space
Access Intelligence, LLC (fka Chemical Week)
NYC Housing Development Corp.
Superintendent of lnsurance of the State of New York
Tobmar Int'l, Inc. (dba Gateway Newsstands)
WB Engineering & Consulting, PLLC

